Exhibit 10.2

Execution Version

2006 AMENDED AND RESTATED

CREDIT AGREEMENT

(CONVERTIBLE REVOLVING LOAN AND TERM LOAN)

BY AND BETWEEN

COBANK, ACB,

AS LEAD ARRANGER AND CO-SYNDICATION AGENT, AND SOLE BOOK RUNNER, AND AS

ADMINISTRATIVE, DOCUMENTATION AND COLLATERAL AGENT;

AGRILAND, FCS

AS CO-SYNDICATION AGENT, AND AS A SYNDICATION PARTY; AND THE OTHER

SYNDICATION PARTIES NAMED HEREIN

AND

PILGRIM’S PRIDE CORPORATION, AS BORROWER

DATED AS OF SEPTEMBER 21, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1. DEFINED TERMS

   1

1.1 Administrative Agent Office

   1

1.2 Advance

   1

1.3 Advance Date

   2

1.4 Aggregate Commitment

   2

1.5 Aggregate Revolving Commitment

   2

1.6 Aggregate Term Commitment

   2

1.7 Amendment Documents

   2

1.8 Applicable Lending Office

   2

1.9 Appraisal

   2

1.10 Appraised Value

   2

1.11 Availability Period

   2

1.12 Available Amount

   2

1.13 Bank Debt

   3

1.14 Banking Day

   3

1.15 Base Rate

   3

1.16 Borrower’s Account

   4

1.17 Borrower Benefit Plan

   4

1.18 Borrowing Notice

   4

1.19 Capital Lease

   4

1.20 Capital Lease Obligation

   4

1.21 Casualty Event

   4

1.22 Casualty Proceeds

   4

1.23 Closing Date

   4

 

i



--------------------------------------------------------------------------------

1.24 Code

   4

1.25 Committed Revolving Advances

   4

1.26 Compliance Certificate

   5

1.27 Consolidated Current Assets

   5

1.28 Consolidated Current Liabilities

   5

1.29 Consolidated Interest Expense

   5

1.30 Consolidated Net Income

   5

1.31 Consolidated Subsidiary

   5

1.32 Control Acquisition Date

   5

1.33 Converted Loan(s)

   5

1.34 Current Assets

   5

1.35 Current Liabilities

   5

1.36 Current Ratio

   5

1.37 Debt

   6

1.38 Default Interest Rate

   6

1.39 Depreciation

   6

1.40 EBITDA

   6

1.41 Environmental Laws

   6

1.42 ERISA

   7

1.43 ERISA Affiliate

   7

1.44 Farm Credit System Institution

   7

1.45 Financial Projections

   7

1.46 Fiscal Quarter

   7

1.47 Fiscal Year

   7

1.48 Fixed Charge Coverage Ratio

   7

 

ii



--------------------------------------------------------------------------------

1.49 Fixed Rate Term Commitment

   7

1.50 Floating Rate Term Commitment

   7

1.51 Floating Rate Tranche Margin

   7

1.52 Foreign Subsidiary Debt

   8

1.53 Funding Share

   8

1.54 GAAP

   8

1.55 GK Collateral

   8

1.56 GK Fixed Assets

   8

1.57 GK Lien Date

   8

1.58 GK Pro Rata Share

   8

1.59 Gold Kist

   9

1.60 Gold Kist Stock

   9

1.61 Good Faith Contest

   9

1.62 Governmental Authority

   9

1.63 Grower Settlement Agreements

   9

1.64 Hancock Loan

   9

1.65 Harris Loan

   9

1.66 Hazardous Substances

   9

1.67 Individual Commitment

   10

1.68 Individual Fixed Rate Term Commitment

   10

1.69 Individual Floating Rate Term Commitment

   10

1.70 Individual Outstanding Obligations

   10

1.71 Individual Pro Rata Share

   10

1.72 Individual Revolving Commitment

   10

1.73 Individual Revolving Lending Capacity

   10

 

iii



--------------------------------------------------------------------------------

1.74 Individual Revolving Outstanding Obligations

   10

1.75 Individual Revolving Pro Rata Share

   11

1.76 Individual Term Commitment

   11

1.77 Individual Term Lending Capacity

   11

1.78 Individual Term Outstanding Obligations

   11

1.79 Individual Term Pro Rata Share

   11

1.80 ING Loan

   11

1.81 Intangible Asset

   11

1.82 Intercompany Bond

   12

1.83 Interest Expense

   12

1.84 Investment

   12

1.85 Leverage Ratio

   12

1.86 LIBO Rate

   12

1.87 Lien

   13

1.88 Loans

   13

1.89 Loan Documents

   13

1.90 Material Adverse Effect

   13

1.91 Material Agreements

   13

1.92 Maturity Date

   13

1.93 Multiemployer Plan

   13

1.94 Net Tangible Assets

   13

1.95 Net Working Capital

   13

1.96 Net Worth

   13

1.97 Non-Recourse Debt

   13

1.98 Note or Notes

   14

 

iv



--------------------------------------------------------------------------------

1.99 Operating Lease

   14

1.100 Organizational Documents

   14

1.101 Pari Passu Loan

   14

1.102 Permanent Reduction of Production

   14

1.103 Permitted Capital Raising Transaction

   15

1.104 Permitted Unrestricted Subsidiary Debt

   15

1.105 Person

   15

1.106 Pilgrim Family

   15

1.107 Plan

   15

1.108 Potential Default

   15

1.109 Prohibited Transaction

   16

1.110 Protein IRB Bonds

   16

1.111 Receivables Securitization Program

   16

1.112 Reportable Event

   16

1.113 Required Lenders

   16

1.114 Revolving Loan

   16

1.115 Revolving Loan Availability Period

   16

1.116 Scheduled Payments

   16

1.117 Security Documents

   16

1.118 Senior Subordinated Notes

   16

1.119 Senior Unsecured Notes

   17

1.120 Subsidiary

   17

1.121 Successor Agent

   17

1.122 Syndication Parties

   17

1.123 Tangible Net Worth

   17

 

v



--------------------------------------------------------------------------------

1.124 Term Loan Allocation Ratio

   17

1.125 Term Fee Factor

   17

1.126 Term Loan

   17

1.127 Term Loan Availability Period

   17

1.128 3-Month LIBO Rate

   18

1.129 Title Insurer

   18

1.130 Title Policy

   18

1.131 Total Liabilities

   18

1.132 Treasury Rate

   18

1.133 Unrestricted Subsidiary

   19

Article 2. REVOLVING LOAN

   22

2.1 Revolving Loan

   22

2.1.1 Individual Syndication Party Commitment

   22

2.1.2 Individual Syndication Party Pro Rata Share

   22

2.1.3 Aggregate Revolving Commitment; Available Amount

   22

2.2 Promise to Pay; Revolving Promissory Notes

   22

2.3 Advances Under 2004 Credit Agreement

   23

2.4 Syndication Party Records

   23

2.5 Use of Proceeds

   23

2.6 Revolving Advances; Funding

   23

2.7 Syndication Party Funding Failure

   23

2.8 Voluntary Reduction of Aggregate Revolving Commitment

   24

2.9 Automatic Reduction of Aggregate Revolving Commitment

   24

2.10 Voluntary Conversion of Revolving Loan

   25

2.11 Automatic Conversion of Revolving Loan

   25

 

vi



--------------------------------------------------------------------------------

2.12 Increase of Aggregate Revolving Commitment

   25

Article 3. TERM LOAN

   26

3.1 Term Loan

   26

3.1.1 Individual Syndication Party Term Lending Capacity

   26

3.1.2 Individual Syndication Party Share

   27

3.1.3 Aggregate Term Commitment; Individual Tranche Amounts; Available Amount

   27

3.1.4 Voluntary Converted Loan

   27

3.2 Promise to Pay; Term Loan Promissory Notes

   27

3.3 Fixed Rate Tranche and Floating Rate Tranche

   28

3.3.1 Fixed Rate Tranche

   28

3.3.2 Floating Rate Tranche

   28

3.4 Syndication Party Records

   28

3.5 Use of Proceeds

   28

3.6 Term Advances; Funding

   28

3.7 Syndication Party Funding Failure

   28

3.8 Reduction of Aggregate Term Commitment

   29

3.9 Increase of Aggregate Term Commitment

   29

3.10 Condition to Funding Obligation

   30

Article 4. INTEREST AND FEES

   31

4.1 Interest on Revolving Loan

   31

4.1.1 Base Rate Option

   31

4.1.2 LIBO Rate Option

   31

4.2 Interest on Voluntary Converted Loan

   31

4.3 Interest on Automatic Converted Loan

   32

4.4 Interest on Term Loan.

   32

 

vii



--------------------------------------------------------------------------------

4.4.1 Fixed Rate Tranche

   32

4.4.2 Floating Rate Tranche

   32

4.5 Additional Provisions for LIBO Rate Loans and the Floating Rate Tranche

   32

4.5.1 Inapplicability or Unavailability of LIBO Rate and/or 3-Month LIBO Rate

   32

4.5.2 Change in Law; LIBO Rate Loan Unlawful

   32

4.6 Default Interest Rate

   33

4.7 Interest Calculation

   33

4.8 Fees

   33

4.8.1 Commitment Fee – Revolving Loan

   33

4.8.2 Commitment Fee – Term Loan

   34

4.9 Interest Rate Margins; Commitment Fee Factor

   34

4.9.1 Calculation

   34

4.9.2 Compliance Certificate

   35

4.9.3 Re-pricing

   36

4.10 Maximum Interest Rate

   36

Article 5. PAYMENTS; FUNDING LOSSES

   37

5.1 Principal Payments on Voluntary Converted Loan

   37

5.2 Principal Payment on Automatic Converted Loan.

   37

5.3 Principal Payments on Term Loan

   38

5.4 Interest Payments

   38

5.5 Voluntary Prepayments

   38

5.6 Mandatory Prepayments

   39

5.7 Application of Principal Payments

   41

5.7.1 Scheduled Payments

   41

5.7.2 Voluntary Prepayments

   41

 

viii



--------------------------------------------------------------------------------

5.7.3 Mandatory Prepayments

   41

5.8 Manner of Payment

   42

5.9 Distribution of Principal and Interest Payments

   42

5.9.1 Principal and Interest Payments on Revolving Loan

   42

5.9.2 Principal Payments on Term Loan

   42

5.9.3 Interest Payments on Term Loan

   42

5.10 Funding Losses

   43

5.11 Prepayment Fee – Fixed Rate Tranche

   43

5.12 Fee for Prepayment by Refinance

   45

Article 6. BANK EQUITY INTERESTS

   45

6.1 Purchase of Bank Equity Interests

   45

Article 7. SECURITY

   45

7.1 Borrower’s Collateral

   45

7.2 Guaranty

   46

Article 8. REPRESENTATIONS AND WARRANTIES

   46

8.1 Organization, Good Standing, Etc

   46

8.2 Corporate Authority, Due Authorization; Consents

   47

8.3 Litigation

   47

8.4 No Violations

   47

8.5 Binding Agreement

   47

8.6 Compliance with Laws

   48

8.7 Principal Place of Business

   48

8.8 Payment of Taxes

   48

8.9 Licenses and Approvals

   48

8.10 Employee Benefit Plans

   48

 

ix



--------------------------------------------------------------------------------

8.10.1 Employee Benefit Plans; Multiemployer Plans

   48

8.10.2 Pension Benefit Plans

   49

8.10.3 Prohibited Transactions

   49

8.10.4 Civil/Criminal Action

   49

8.10.5 Funding

   49

8.10.6 Compliance With Law

   50

8.10.7 Multiple Employer Plan

   50

8.10.8 Plan Termination Liability; Multiemployer Plan Withdrawal Liability

   50

8.10.9 Pension Plan Termination

   50

8.10.10 Reportable Event

   50

8.10.11 Payment of Contributions

   51

8.10.12 Welfare Benefit Plans

   51

8.11 Equity Investments

   51

8.12 Title to Real and Personal Property

   51

8.13 Financial Statements

   52

8.14 Environmental Compliance

   52

8.15 Fiscal Year

   52

8.16 Material Agreements

   53

8.17 Regulations U and X

   53

8.18 Trademarks, Tradenames

   53

8.19 No Default on Outstanding Judgments or Orders

   53

8.20 No Default in Other Agreements

   53

8.21 Labor Matters; Labor Agreements

   53

8.22 Governmental Regulation

   54

8.23 Borrower Information

   54

 

x



--------------------------------------------------------------------------------

8.24 Financial Projections

   54

8.25 Solvency

   54

8.26 Anti-Terrorism Laws

   55

8.26.1 Violation of Law

   55

8.26.2 Classification

   55

8.26.3 Conduct of Business

   55

8.27 Disclosure

   56

Article 9. CONDITIONS TO CLOSING AND TO ADVANCES

   56

9.1 Conditions to Closing

   56

9.1.1 Loan and Amendment Documents; Possession of Collateral; and Pilgrim
Guaranty

   56

9.1.2 Approvals

   56

9.1.3 Organizational Documents

   56

9.1.4 Evidence of Insurance

   56

9.1.5 Appointment of Agent for Service.

   56

9.1.6 No Material Change

   57

9.1.7 Fees and Expenses

   57

9.1.8 Evidence of Corporate Action

   57

9.1.9 Opinion of Counsel

   57

9.1.10 Financial Projections

   57

9.1.11 Further Assurances

   57

9.2 Borrowing Notice; Funding Notice

   58

9.2.1 Revolving Loan

   58

9.2.2 Term Loan

   58

9.2.3 Funding Notice and Funding

   58

9.3 Conditions to Advance

   58

 

xi



--------------------------------------------------------------------------------

9.3.1 Default

   58

9.3.2 Availability Period

   58

9.3.3 Representations and Warranties; Fees and Expenses

   59

9.3.4 No Material Change

   59

9.3.5 Advance for Acquisition of Gold Kist Stock

   59

9.4 Limitation on LIBO Rate Loans

   60

9.5 Illegality of Loan

   61

9.6 Treatment of Affected Loans

   61

Article 10. AFFIRMATIVE COVENANTS

   62

10.1 Books and Records

   62

10.2 Reports and Notices

   62

10.2.1 Annual Financial Statements

   62

10.2.2 Quarterly Financial Statements

   62

10.2.3 Notice of Default

   63

10.2.4 ERISA Reports

   63

10.2.5 Notice of Litigation

   63

10.2.6 Notice of Material Adverse Effect

   63

10.2.7 Notice of Environmental Proceedings

   63

10.2.8 Regulatory and Other Notices

   64

10.2.9 Adverse Action Regarding Required Licenses

   64

10.2.10 Notice of Certain Changes

   64

10.2.11 Available Amount Reports

   64

10.2.12 Appraisals

   65

10.2.13 Filings and Reports

   65

10.2.14 Additional Information

   65

 

xii



--------------------------------------------------------------------------------

10.3 Maintenance of Existence and Qualification

   65

10.4 Compliance with Legal Requirements and Agreements

   65

10.5 Compliance with Environmental Laws

   66

10.6 Taxes

   66

10.7 Insurance

   66

10.8 Title to and Maintenance of Properties

   67

10.9 Inspection

   67

10.10 Required Licenses; Permits; Etc

   67

10.11 ERISA

   68

10.12 Financial Covenants

   68

10.12.1 Leverage Ratio

   68

10.12.2 Tangible Net Worth

   68

10.12.3 Current Ratio

   69

10.12.4 Net Tangible Assets to Total Liabilities

   69

10.12.5 Fixed Charge Coverage Ratio

   69

10.12.6 Net Working Capital

   69

10.13 Appraised Property

   69

10.14 Title Insurance Endorsements.

   70

10.15 Production Cut-back

   70

10.16 Embargoed Person

   71

10.17 Anti-Money Laundering

   72

10.18 Additional Collateral

   72

10.19 Lien on Gold Kist Stock

   73

10.20 Schedule of GK Assets

   73

10.21 Lien on GK Fixed Assets

   74

 

xiii



--------------------------------------------------------------------------------

10.21.1 GK Security Documents

   74

10.21.2 Requirements Regarding Real Property Collateral

   74

10.21.3 Lien Searches

   74

10.21.4 Proof of Authorization

   75

10.21.5 Gold Kist Solvency Certificate and Pro Forma Financial Statements

   75

10.21.6 Legal Opinion

   75

10.21.7 Update to Exhibits

   75

Article 11. NEGATIVE COVENANTS

   76

11.1 Borrowing

   76

11.2 No Other Businesses

   77

11.3 Liens

   77

11.4 Sale of Collateral

   79

11.5 Liabilities of Others

   80

11.6 Loans

   80

11.7 Merger; Acquisitions; Business Form; Etc

   81

11.8 Investments

   81

11.9 Transactions With Related Parties

   83

11.10 Dividends, etc

   83

11.11 ERISA

   83

11.12 Change in Fiscal Year

   84

11.13 Leases

   84

11.14 Principal Payments

   84

11.15 Anti-Terrorism Law

   85

Article 12. INDEMNIFICATION

   85

12.1 General; Stamp Taxes; Intangibles Tax

   85

 

xiv



--------------------------------------------------------------------------------

12.2 Indemnification Relating to Hazardous Substances

   86

Article 13. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

   87

13.1 Events of Default

   87

13.2 Modification upon Gold Kist Acquisition

   89

13.3 No Advance

   89

13.4 Rights and Remedies

   89

13.5 Waiver of Borrower’s Rights Under Farm Credit Act

   90

13.6 Unrestricted Subsidiary.

   90

Article 14. AGENCY AGREEMENT

   90

14.1 Funding of Syndication Interest

   90

14.2 Syndication Parties’ Obligations to Remit Funds

   91

14.3 Syndication Party’s Failure to Remit Funds

   91

14.4 Agency Appointment

   92

14.5 Power and Authority of the Administrative Agent

   92

14.5.1 Advice

   92

14.5.2 Documents; Intercreditor Agreement

   93

14.5.3 Proceedings

   93

14.5.4 Retain Professionals

   93

14.5.5 Incidental Powers

   93

14.5.6 Release of Certain Liens

   93

14.6 Duties of the Administrative Agent

   94

14.6.1 Possession of Documents

   94

14.6.2 Distribute Payments

   94

14.6.3 Loan Administration

   94

14.6.4 Action Upon Default

   94

 

xv



--------------------------------------------------------------------------------

14.6.5 Indemnification as Condition to Action

   95

14.6.6 Forwarding of Information

   95

14.7 Consent Required for Certain Actions.

   95

14.7.1 Unanimous

   95

14.7.2 Required Lenders

   96

14.7.3 Increase in Individual Commitment Amounts

   96

14.7.4 Action Without Vote

   96

14.7.5 Vote of Participants

   96

14.8 Distribution of Principal and Interest

   96

14.9 Distribution of Certain Amounts

   97

14.9.1 Funding Losses

   97

14.9.2 Fees

   97

14.10 Possession of Loan Documents

   97

14.11 Collateral Application

   97

14.12 Amounts Required to be Returned

   98

14.13 Reports and Information to Syndication Parties

   98

14.14 Standard of Care

   99

14.15 No Trust Relationship

   99

14.16 Sharing of Costs and Expenses

   99

14.17 Syndication Parties’ Indemnification of the Administrative Agent

   100

14.18 Books and Records

   100

14.19 Administrative Agent Fee

   100

14.20 The Administrative Agent’s Resignation or Removal

   100

14.21 Representations and Warranties of All Parties

   101

14.22 Representations and Warranties of CoBank

   101

 

xvi



--------------------------------------------------------------------------------

14.23 Syndication Parties’ Independent Credit Analysis

   102

14.24 No Joint Venture or Partnership

   102

14.25 Purchase for Own Account; Restrictions on Transfer; Participations

   102

14.26 Certain Participants’ Voting Rights

   103

14.27 Method of Making Payments

   104

14.28 Events of Syndication Default/Remedies

   104

14.28.1 Syndication Party Default

   104

14.28.2 Remedies

   104

14.29 Withholding Taxes

   105

14.30 Amendments Concerning Agency Function

   105

14.31 Reallocation of Outstanding Advances

   105

14.32 Replacement of Holdout Lender

   105

14.33 Further Assurances

   106

Article 15. MISCELLANEOUS

   106

15.1 Costs and Expenses

   106

15.2 Service of Process and Consent to Jurisdiction

   107

15.3 Jury Waiver

   107

15.4 Notices

   108

15.4.1 Borrower

   108

15.4.2 Administrative Agent

   108

15.4.3 Agriland

   108

15.4.4 Syndication Parties

   109

15.5 Liability of Administrative Agent and Co-Arrangers

   109

15.6 Successors and Assigns

   109

15.7 Severability

   109

 

xvii



--------------------------------------------------------------------------------

15.8 Entire Agreement

   109

15.9 Applicable Law

   109

15.10 Captions

   109

15.11 Complete Agreement; Amendments

   109

15.12 Additional Costs of Maintaining Loan

   110

15.13 Capital Requirements

   111

15.14 Replacement Notes

   111

15.15 Mutual Release

   111

15.16 Liberal Construction

   112

15.17 Counterparts

   112

15.18 Confidentiality

   112

15.19 Limitation of Liability

   113

15.20 Patronage Payments

   113

15.21 Affect of Amended and Restated Credit Agreement

   114

 

xviii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit 1.26    Compliance Certificate Exhibit 1.101    Intercreditor Agreement
Form Exhibit 2.2    Revolving Note Form Exhibit 2.12    Adoption Agreement Form
Exhibit 3.2A    Term Note – Fixed Rate Tranche Form Exhibit 3.2B    Term Note –
Floating Rate Tranche Form Exhibit 7.1    Pledged Facilities Exhibit 8.3   
Litigation Exhibit 8.8    Payment of Taxes Exhibit 8.10    Employee Benefit
Plans, Borrower Pension Plans, Multiemployer Plans Exhibit 8.11    Equity
Investments Exhibit 8.14    Environmental Compliance Exhibit 8.16    Material
Agreements Exhibit 8.21    Labor Matters and Agreements Exhibit 9.2A   
Revolving Borrowing Notice Form Exhibit 9.2B    Term Borrowing Notice Form
Exhibit 10.2.11    Available Amount Report Form Exhibit 10.18    Additional
Property Exhibit 11.3    Liens on Effective Date Exhibit 11.8    Investments
Exhibit 14.25    Syndication Acquisition Agreement Form Exhibit 14.27    Wire
Instructions Schedule 1    Syndication Parties and Individual Commitments

 

xix



--------------------------------------------------------------------------------

2006 AMENDED AND RESTATED

CREDIT AGREEMENT

(CONVERTIBLE REVOLVING LOAN AND TERM LOAN)

Recitals

A. COBANK, ACB as the Administrative, Documentation, and Collateral Agent for
the benefit of the present and future Syndication Parties, Lead Arranger and
Book Manager, and as a Syndication Party, FARM CREDIT SERVICES OF AMERICA, FLCA,
as Co-Arranger and as a Syndication Party, the Syndication Parties identified on
Schedule 1 thereto, and PILGRIM’S PRIDE CORPORATION, a corporation formed under
the laws of the State of Delaware, entered into that certain 2004 Amended and
Restated Credit Agreement (“2004 Credit Agreement”) dated as of April 7, 2004
(“Original Effective Date”).

B. The parties to the 2004 Credit Agreement desire to make certain amendments
to, but not to discharge any indebtedness or other obligations owing under, the
2004 Credit Agreement, as incorporated in this 2006 Amended and Restated Credit
Agreement.

Agreement

THIS 2006 AMENDED AND RESTATED CREDIT AGREEMENT (“Credit Agreement”) is entered
into as of the 21st day of September 2006 (“Effective Date”), by and between
COBANK, ACB (“CoBank”) as the Administrative, Documentation, and Collateral
Agent for the benefit of the present and future Syndication Parties (in its
capacity as Administrative Agent and Collateral Agent, the “Administrative
Agent”), Lead Arranger and Book Manager, AGRILAND, FCS, as Co-Syndication Agent
(“Agriland”) and as a Syndication Party, the Syndication Parties identified on
Schedule 1 hereto, and PILGRIM’S PRIDE CORPORATION, a corporation formed under
the laws of the State of Delaware, whose address is 4845 US Highway 271 N.,
Pittsburg, Texas 75686 (“Borrower”), and amends, restates, and replaces in its
entirety the 2004 Credit Agreement effective as of the Effective Date.

ARTICLE 1. DEFINED TERMS

As used in this Credit Agreement, the following terms shall have the meanings
set forth below (and such meaning shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):

1.1 Administrative Agent Office: shall mean the address set forth at Subsection
15.4.2 hereof, as it may change from time to time by notice to all parties to
this Credit Agreement.

1.2 Advance: means a collective reference to a Revolving Advance and a Term
Advance, where the context requires.



--------------------------------------------------------------------------------

1.3 Advance Date: a day (which shall be a Banking Day) on which an Advance is
made.

1.4 Aggregate Commitment: shall be the sum of the Aggregate Revolving Commitment
and the Aggregate Term Commitment at any time.

1.5 Aggregate Revolving Commitment: shall be the sum of the Individual Revolving
Commitments shown on Schedule 1, as revised by the Administrative Agent from
time to time as provided in Sections 2.8, 2.9, and 2.12 hereof.

1.6 Aggregate Term Commitment: shall be the sum of the Individual Term
Commitments shown on Schedule 1, as revised by the Administrative Agent from
time to time as provided in Sections 3.8 and 3.9 hereof.

1.7 Amendment Documents: this Credit Agreement, each amendment to a security
agreement, each amendment to a deed of trust, the amendment to the Pilgrim
Guaranty, and any other similar documents executed on or as of the Effective
Date in connection with this Credit Agreement.

1.8 Applicable Lending Office: means, for each Syndication Party and for each
type of Advance, the lending office of such Syndication Party designated as such
for such type of Advance on its signature page hereof or in the applicable
Syndication Acquisition Agreement or such other office of such Syndication Party
as such Syndication Party may from time to time specify to the Administrative
Agent and Borrower as the office by which its Advances of such type are to be
made and maintained.

1.9 Appraisal: A written appraisal report by an ARA or MAI certified appraiser
with a General Certification from the State in which the property being
appraised is located, which report provides the appraiser’s opinion as to the
market value of the property being appraised on the basis of (a) comparable
sales and (b) replacement cost and reflecting an appraisal done (i) no more than
six (6) months prior to the date such Appraisal is delivered to the
Administrative Agent, or, (ii) with respect to Appraisals provided in connection
with Additional Property as provided in Section 10.18(b) hereof, done no more
than six (6) months prior to the date such Appraisal is delivered to the
Administrative Agent.

1.10 Appraised Value: the value of an asset included within the Collateral
determined on the basis of the fair market value as set forth in the most recent
Appraisal.

1.11 Availability Period: means a collective reference to the Revolving Loan
Availability Period and the Term Loan Availability Period, where the context
requires.

1.12 Available Amount: the lesser of (a) the Aggregate Commitment; and (b) the
sum of (i) seventy-five percent (75%) of the Appraised Value (as shown on the
latest Available Amount Report pursuant to the latest Appraisal as provided
pursuant to the 2004 Credit Agreement or this Credit Agreement, whichever is
later) of the

 

2



--------------------------------------------------------------------------------

Collateral (other than the GK Collateral) in which the Syndication Parties have
a perfected first priority lien, subject to Permitted Encumbrances, (without
considering the lien which secures any Pari Passu Loan), plus (ii) (A) during
the period from the Closing Date to, but not including, the Control Acquisition
Date, the GK Pro Rata Share of 150% of the net book value of the GK Fixed
Assets, (B) during the period on and after the Control Acquisition Date to, but
not including, the GK Lien Date: (1) during any part of such period that the
Loans are directly or indirectly secured by the Gold Kist Stock (and while the
Gold Kist Stock constitutes “margin stock” as that term is defined in Federal
Reserve Board Regulation U at 12 C.F.R. §221.2), then fifty percent (50.0%) of
the market value (determined as provided in Federal Reserve Board Regulation U
at 12 C.F.R. §221.7) of the Gold Kist Stock on which the Syndication Parties
have a perfected first priority lien security interest, and (2) during any part
of such period that the Loans are not secured, directly or indirectly, by any
Gold Kist Stock (while the Gold Kist Stock constitutes “margin stock” as that
term is defined in Federal Reserve Board Regulation U at 12 C.F.R. §221.2), then
the GK Pro Rata Share of 150% of the net book value of the GK Fixed Assets, and
(C) on and after the GK Lien Date, seventy-five percent (75%) of the Appraised
Value (as shown on the latest Available Amount Report pursuant to the latest
Appraisal as provided by Borrower to the Administrative Agent) of the GK Fixed
Assets in which the Syndication Parties have a perfected first priority lien,
subject to Permitted Encumbrances, (without considering the lien which secures
any Pari Passu Loan) and as to which all of the requirements of Section 10.21
hereof have been satisfied, less (iii) the amount owing under all Pari Passu
Loans.

1.13 Bank Debt: all amounts owing under or on account of the Notes, Funding
Losses and all interest, fees, expenses, charges and other amounts payable by
Borrower pursuant to the Loan Documents.

1.14 Banking Day: any day (a) other than a Saturday or Sunday and other than a
day which is a Federal legal holiday or a legal holiday for banks in the States
of Colorado or New York; and (b) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation of or
conversion into, or a LIBO Rate Period for, a LIBO Rate Loan, or a notice by
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or LIBO Rate Period, on which dealings in U.S. Dollar deposits are
carried out in the London interbank market.

1.15 Base Rate: a rate of interest per annum equal to the “prime rate” as
published from time to time in the Eastern Edition of the Wall Street Journal as
the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate” on a regular basis,
such other regularly published average prime rate applicable to such commercial
banks as is acceptable to the Administrative Agent in its reasonable discretion,
with such rate modified by adding the Base Rate Margin.

 

3



--------------------------------------------------------------------------------

1.16 Borrower’s Account: means Borrower’s account # 3788148 at Harris Trust and
Savings Bank (ABA #071000288).

1.17 Borrower Benefit Plan: means (a) any funded “employee welfare benefit
plan,” as that term is defined in Section 3(1) of ERISA; (b) any “multiemployer
plans,” as defined in Section 3(37) of ERISA; (c) any “employee pension benefit
plan” as defined in Section 3(2) of ERISA; (d) any “employee benefit plan”, as
such term is defined in Section 3(3) of ERISA; (e) any “multiple employer plan”
within the meaning of Section 413 of the Code; (f) any “multiple employer
welfare arrangement” within the meaning of Section 3(40) of ERISA; (g) a
“voluntary employees’ beneficiary association” within the meaning of
Section 501(c)(9) of the Code; (h) a “welfare benefit fund” within the meaning
of Section 419 of the Code; or (i) any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA for the benefit of retired or former employees,
which is maintained by the Borrower or in which Borrower participates or to
which Borrower is obligated to contribute, but excluding any such plan,
arrangement, association or fund that is maintained outside of the United States
primarily for the benefit of persons substantially all of whom are nonresident
aliens.

1.18 Borrowing Notice: means a Revolving Borrowing Notice and/or a Term
Borrowing Notice, as the context requires.

1.19 Capital Lease: means any lease of property (whether real, personal or
mixed) by a Person, the discounted present value of the rental obligations of
such Person as lessee under such lease, in accordance with GAAP, is required to
be capitalized on the balance sheet of such Person.

1.20 Capital Lease Obligation: the discounted present value of the rental
obligation, under a Capital Lease.

1.21 Casualty Event: means a loss or taking caused by or resulting from a fire,
earthquake, explosion, wind, rain, or condemnation, or substantially similar
occurrence.

1.22 Casualty Proceeds: the amount received on account of a Casualty Event from
insurance, condemnation award, judgment, or settlement.

1.23 Closing Date: that date on which the Administrative Agent, the Syndication
Parties, and Borrower have executed all Loan Documents to which they are parties
and on which the conditions set forth in Section 9.1 of this Credit Agreement
have been met, which shall be no later than September 29, 2006.

1.24 Code: means the Internal Revenue Code of 1986, as amended from time to
time.

1.25 Committed Revolving Advances: the principal amount of all Revolving
Advances which any Syndication Party is obligated to make as a result of
Borrower having presented a Revolving Borrowing Notice to the Administrative
Agent as provided in Section 9.2 hereof, but which has not been funded.

 

4



--------------------------------------------------------------------------------

1.26 Compliance Certificate: a certificate of the chief financial officer of
Borrower in the form attached hereto as Exhibit 1.26 and otherwise reasonably
acceptable to the Administrative Agent.

1.27 Consolidated Current Assets: the total current assets of Borrower and its
Subsidiaries as measured in accordance with GAAP.

1.28 Consolidated Current Liabilities: the total current liabilities of Borrower
and its Subsidiaries as measured in accordance with GAAP.

1.29 Consolidated Interest Expense: all interest expense of Borrower and its
Consolidated Subsidiaries, as determined in accordance with GAAP.

1.30 Consolidated Net Income: the net income of Borrower and all its
Consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

1.31 Consolidated Subsidiary: any Subsidiary whose accounts are consolidated
with those of Borrower in accordance with GAAP.

1.32 Control Acquisition Date: means the date on which the amount of Gold Kist
Stock that Borrower has acquired initially exceeds 50%.

1.33 Converted Loan(s): means the Voluntary Converted Loan and/or the Automatic
Converted Loan, as the context requires.

1.34 Current Assets: the current amount of assets of a Person which in
accordance with GAAP may be properly classified as current assets after
deducting adequate reserves where proper.

1.35 Current Liabilities: all items (including taxes accrued as estimated) which
in accordance with GAAP may be properly classified as current liabilities, and
including in any event all amounts outstanding from time to time; provided that
for the purposes of making the ratio calculations under Section 10.12 hereof,
Current Liabilities shall not include (a) indebtedness of Borrower related to
the Protein IRB Bonds to the extent proceeds remain held in trust and are not
paid to Borrower pursuant to the terms of the bond documents pursuant to which
the Protein IRB Bonds were issued, (b) indebtedness related to the Intercompany
Bonds so long as Borrower or a Subsidiary of Borrower remains the holder of such
Intercompany Bonds, and (c) any indebtedness so long as the trustee or agent in
respect of such indebtedness holds cash and cash equivalents sufficient to repay
the principal balance of such indebtedness, subject to the Administrative
Agent’s reasonable verification that such cash and cash equivalents are held by
a trustee for the sole purpose of insuring such repayment.

1.36 Current Ratio: the ratio of Current Assets to Current Liabilities of
Borrower and its Consolidated Subsidiaries.

 

5



--------------------------------------------------------------------------------

1.37 Debt: means as to any Person, without duplication: (a) indebtedness,
obligations, or liability of such Person for borrowed money (including by the
issuance of debt securities), or for the deferred purchase price of property or
services (excluding trade obligations); (b) the aggregate of the principal
components of all Capital Leases and other agreements for the use, acquisition
or retention of real or personal property which are required to be capitalized
under GAAP; (c) to the extent drawn upon, obligations of such Person arising
under bankers’ or trade acceptance facilities, letters of credit, customer
advances and other extensions of credit whether or not representing obligations
for borrowed money; (d) all guarantees, endorsements and other contingent
obligations of such Person with respect to indebtedness arising from money
borrowed by others; (e) all obligations secured by a lien on property owned by
such Person, whether or not such Person has assumed or become liable for such
obligations; and (f) all obligations of such Person under any agreement
providing for an interest rate swap, cap, cap and floor, contingent
participation or other hedging mechanisms with respect to interest payable on
any of the items described in this definition; provided that for the purposes of
making the ratio calculations under Section 10.12 hereof, Debt shall not include
(a) indebtedness of Borrower related to the Protein IRB Bonds to the extent
proceeds remain held in trust and are not paid to Borrower pursuant to the terms
of the bond documents pursuant to which the Protein IRB Bonds were issued,
(b) indebtedness related to the Intercompany Bonds so long as Borrower or a
Subsidiary of Borrower remains the holder of such Intercompany Bonds, and
(c) any indebtedness so long as the trustee or agent in respect of such
indebtedness holds cash and cash equivalents sufficient to repay the principal
balance of such indebtedness, subject to the Administrative Agent’s reasonable
verification that such cash and cash equivalents are held by a trustee for the
sole purpose of insuring such repayment.

1.38 Default Interest Rate: with respect to any Loan, a rate of interest equal
to 200 basis points in excess of the interest rate which would otherwise be
applicable on such Loan as of the date or dates of calculation.

1.39 Depreciation: the total depreciation of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

1.40 EBITDA: for any period, for Borrower and its Consolidated Subsidiaries, net
income for such period, plus the sum of the amounts of (a) Interest Expense,
plus (b) federal and state income taxes, plus (c) depreciation and amortization
expenses, plus (d) extraordinary losses, minus (e) extraordinary gains, in each
case as charged against (or added to, as the case may be) revenues to arrive at
net income for such period, all as determined by GAAP.

1.41 Environmental Laws: any federal, state, or local law, statute, ordinance,
rule, regulation, administration order, or permit now in effect or hereinafter
enacted, pertaining to the public health, safety, industrial hygiene, or the
environmental conditions on, under or about the Collateral, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended, 42 U.S.C. 9601-9657 (“CERCLA”) and the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. 6901-6987 (“RCRA”).

 

6



--------------------------------------------------------------------------------

1.42 ERISA: the Employee Retirement Income Security Act of 1974, as amended, and
the regulations thereunder.

1.43 ERISA Affiliate: means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, provided, however, that
for purposes of provisions herein concerning minimum funding obligations
(imposed under Section 412 of the Code or Section 302 of ERISA), the term “ERISA
Affiliate” shall also include any entity required to be aggregated with Borrower
under Section 414(m) or 414(o) of the Code.

1.44 Farm Credit System Institution: shall mean any Farm Credit Bank, any
Federal land bank association, any production credit association, the banks for
cooperatives, and such other institutions as may be a part of the Farm Credit
System and chartered by and subject to regulation by the Farm Credit
Administration.

1.45 Financial Projections: Financial projections of the operations of Borrower
and its Subsidiaries as provided to the Administrative Agent on August 29, 2006.

1.46 Fiscal Quarter: each of the four (4) quarter accounting periods of thirteen
(13) or fourteen (14) weeks of Borrower that together comprise a Fiscal Year.

1.47 Fiscal Year: the 52 or 53 week period (a) ending on the Saturday closest to
September 30 in each calendar year, regardless of whether such Saturday occurs
in September or October of any calendar year and (b) beginning on the day
immediately following the end of the preceding Fiscal Year.

1.48 Fixed Charge Coverage Ratio: the ratio of (a) the sum of EBITDA and all
amounts payable under all non-cancelable Operating Leases (determined on a
consolidated basis in accordance with GAAP) for the period in question, to
(b) the sum of (without duplication) (i) Interest Expense for such period,
(ii) the sum of the scheduled current maturities (determined on a consolidated
basis in accordance with GAAP) of Debt during the period in question, (iii) all
amounts payable under non-cancelable Operating Leases (determined as
aforesaid) during such period, and (iv) all amounts payable with respect to
Capital Leases (determined on a consolidated basis in accordance with GAAP) for
the period in question.

1.49 Fixed Rate Term Commitment: shall be the sum of the Individual Fixed Rate
Term Commitments shown on Schedule 1, as revised by the Administrative Agent
from time to time as provided in Sections 3.8, 3.9, and 3.10 hereof.

1.50 Floating Rate Term Commitment: shall be the sum of the Individual Floating
Rate Term Commitments shown on Schedule 1, as revised by the Administrative
Agent from time to time as provided in Sections 3.8 and 3.9 hereof.

1.51 Floating Rate Tranche Margin: means, subject to any revision pursuant to
Subsection 4.9.3 hereof, (a) 175 basis points during any period that Borrower’s
Debt to

 

7



--------------------------------------------------------------------------------

EBITDA ratio, as set forth in the most recent Compliance Certificate, is greater
than 3.0x; (b) 150 basis points during any period that Borrower’s Debt to EBITDA
ratio, as set forth in the most recent Compliance Certificate, is equal to or
less than 3.0x; and (c) notwithstanding the provisions of clauses (a) or (b),
175 basis points for the first twelve (12) months following the date of the
initial Advance made for the purpose of acquiring any Gold Kist Stock. For the
purposes of determining the Floating Rate Tranche Margin, Borrower’s EBITDA
shall be determined on a rolling four (4) Fiscal Quarter basis.

1.52 Foreign Subsidiary Debt. Debt of a non-U.S. Subsidiary of Borrower in an
aggregate principal amount not to exceed seventy-five percent (75.0%) of such
Subsidiary’s working capital.

1.53 Funding Share: shall mean the amount of any Advance which each Syndication
Party is required to fund, which shall be the amount of such Advance multiplied
by such Syndication Party’s Individual Revolving Pro Rata Share (if a Revolving
Advance) or such Syndication Party’s Individual Term Pro Rata Share (if a Term
Advance), in each case as of, but without giving effect to, such Advance.

1.54 GAAP: generally accepted accounting principles in the United States of
America, applied consistently, as in effect from time to time.

1.55 GK Collateral: shall mean the GK Fixed Assets (including such assets after
their transfer to Borrower, by merger or otherwise) and all proceeds arising
from the disposition thereof and including all insurance policies and proceeds
therefrom, presently existing or acquired in the future.

1.56 GK Fixed Assets: (a) until the date, subsequent to the Control Acquisition
Date, that Borrower provides to the Administrative Agent the schedule of
consolidated fixed assets of Gold Kist pursuant to Section 10.20 hereof, means
the consolidated fixed assets of Gold Kist as reflected on the quarter-end
financials of Gold Kist that are publicly available for its fiscal quarter
ending immediately preceding the Closing Date; and (b) on and after the GK Lien
Date, means the consolidated fixed assets of Gold Kist as reflected on the
schedule thereof which Borrower provides to the Administrative Agent pursuant to
Section 10.20 hereof.

1.57 GK Lien Date: means the earlier of (a) nine (9) months following the
Control Acquisition Date, or (b) six (6) months after the date on which Borrower
has acquired 100% of the issued and outstanding Gold Kist Stock.

1.58 GK Pro Rata Share: means a fraction, expressed as a percentage, where
(a) the numerator is the total number of shares of Gold Kist Stock owned by
Borrower (which must be in excess of fifty percent (50.0%), and (b) the
denominator is the total number of issued and outstanding shares of Gold Kist
Stock, on the date of measurement, and revised from time to time at the written
request of Borrower accompanied by such proof as the Administrative Agent shall
reasonably require, showing the amount of Gold Kist Stock that Borrower has
acquired since the last

 

8



--------------------------------------------------------------------------------

revision of the GK Pro Rata Share, provided that the amount of Gold Kist Stock
so acquired is more than one percent (1.0%) of the issued and outstanding shares
of Gold Kist Stock.

1.59 Gold Kist: means Gold Kist, Inc., a Delaware corporation.

1.60 Gold Kist Stock: means the issued and outstanding common stock of Gold
Kist.

1.61 Good Faith Contest: means the contest of an item if (a) the item is
diligently contested in good faith by appropriate proceedings timely instituted,
(b) either the item is (i) bonded or (ii) adequate reserves are established with
respect to the contested item if and to the extent reasonably satisfactory to
the Required Lenders, and (c) during the period of such contest, the enforcement
of any contested item is effectively stayed.

1.62 Governmental Authority: means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

1.63 Grower Settlement Agreements: means those certain promissory notes dated
October 22, 1987 payable to the order of each of (a) Earl B. Lott, (b) Thomas
David Mott, (c) Perry L. Stricklin, and (d) Irone Sumblin.

1.64 Hancock Loan: shall mean the loan to Borrower from John Hancock Mutual Life
Insurance Company, ING Capital LLC and other lenders in the maximum principal
amount of $185,000,000.00 made pursuant to that certain Fourth Amended and
Restated Note Purchase Agreement dated as of November 18, 2003, as it may be
amended from time to time (provided that the principal amount owing does not
exceed $185,000,000.00) and the notes issued thereunder and providing a maturity
date for said notes of December 15, 2013 or earlier.

1.65 Harris Loan: the loans, letters of credit and reimbursement obligations
relating to letters of credit in the current principal amount of not more than
$175,239,727.00 to Borrower from Harris Bank, N.A. (individually and as Agent),
and a group of lenders arranged by Harris Bank, N.A., and their respective
successors and assigns, pursuant to that certain Third Amended and Restated
Secured Credit Agreement dated as of April 7, 2004, as it may be amended from
time to time (provided that the principal amount owing thereunder does not
exceed $375,239,727.00).

1.66 Hazardous Substances: dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule relating
thereto (“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.

 

9



--------------------------------------------------------------------------------

1.67 Individual Commitment: means the Individual Revolving Commitment and/or the
Individual Term Commitment of any Syndication Party, as the context requires.

1.68 Individual Fixed Rate Term Commitment: shall mean with respect to any
Syndication Party the amount shown as its Individual Fixed Rate Term Commitment
on Schedule 1 hereto, subject to adjustment in the event of the sale of all or a
portion of a Syndication Interest in accordance with Section 14.27 hereof, or a
reduction in the Aggregate Term Commitment in accordance with Sections 3.8,
3.10, or 10.15 hereof and allocable to the Fixed Rate Tranche.

1.69 Individual Floating Rate Term Commitment: shall mean with respect to any
Syndication Party the amount shown as its Individual Floating Rate Term
Commitment on Schedule 1 hereto, subject to adjustment in the event of the sale
of all or a portion of a Syndication Interest in accordance with Section 14.27
hereof, or a reduction in the Aggregate Term Commitment in accordance with
Sections 3.8 or 10.15 hereof and allocable to the Floating Rate Tranche.

1.70 Individual Outstanding Obligations: means, when required by the context, a
collective reference to Individual Revolving Outstanding Obligations and
Individual Term Outstanding Obligations.

1.71 Individual Pro Rata Share: means with respect to any Syndication Party,
(a) the sum of its Individual Revolving Commitment and its Individual Term
Commitment, (b) divided by the Aggregate Commitment, in each case as of the time
of determination.

1.72 Individual Revolving Commitment: shall mean with respect to any Syndication
Party the amount shown as its Individual Revolving Commitment on Schedule 1
hereto, subject to adjustment in the event of the sale of all or a portion of a
Syndication Interest in accordance with Section 14.27 hereof, or a reduction in
the Aggregate Revolving Commitment in accordance with Sections 2.8, 2.9, or
10.15 hereof.

1.73 Individual Revolving Lending Capacity: shall mean with respect to any
Syndication Party the amount at any time of its Individual Revolving Commitment,
less its Individual Revolving Outstanding Obligations.

1.74 Individual Revolving Outstanding Obligations: shall mean with respect to
any Syndication Party the total at any time, without duplication, of (a) the
aggregate outstanding principal amount of all Revolving Advances made by such
Syndication Party (after giving effect to the Reallocation); and (b) all of such
Syndication Party’s Committed Revolving Advances.

 

10



--------------------------------------------------------------------------------

1.75 Individual Revolving Pro Rata Share: shall mean with respect to any
Syndication Party a fraction, expressed as a percentage (rounded to 8 decimal
points), where the numerator is such Syndication Party’s Individual Revolving
Commitment; and the denominator is the Aggregate Revolving Commitment,
determined (a) in the case of LIBO Rate Loans, at 12:00 noon (Central time) on
the Banking Day Borrower delivers a Borrowing Notice pursuant to which Borrower
requests such LIBO Rate Loan, and (b) in all other cases, 12:00 noon (Central
time) on the Banking Day Borrower delivers a Borrowing Notice.

1.76 Individual Term Commitment: shall mean with respect to any Syndication
Party the sum of (a) its Individual Fixed Rate Term Commitment; and (b) its
Individual Floating Rate Term Commitment.

1.77 Individual Term Lending Capacity: shall mean with respect to any
Syndication Party the amount at any time of its Individual Term Commitment, less
its Individual Term Outstanding Obligations.

1.78 Individual Term Outstanding Obligations: shall mean with respect to any
Syndication Party the total at any time, without duplication, of (a) the
aggregate outstanding principal amount of all Term Advances made by such
Syndication Party; and (b) all of such Syndication Party’s Committed Term
Advances.

1.79 Individual Term Pro Rata Share: shall mean with respect to any Syndication
Party a fraction, expressed as a percentage (rounded to 8 decimal points),
(a) where the numerator is such Syndication Party’s Individual Term Commitment;
and the denominator is the Aggregate Term Commitment; or (b) if the
determination is being made solely with respect to the Fixed Rate Tranche, then
where the numerator is such Syndication Party’s Individual Fixed Rate Term
Commitment and the denominator is the Fixed Rate Term Commitment; or (c) if the
determination is being made solely with respect to the Floating Rate Tranche,
then where the numerator is such Syndication Party’s Individual Floating Rate
Term Commitment and the denominator is the Floating Rate Term Commitment,
determined in each case (y) in the case of LIBO Rate Loans, at 12:00 noon
(Central time) on the Banking Day Borrower delivers a Borrowing Notice pursuant
to which Borrower requests such LIBO Rate Loan, and (z) in all other cases,
12:00 noon (Central time) on the Banking Day such determination is to be made.

1.80 ING Loan: that loan in the current principal amount of not more than
$75,000,000.00, pursuant to that certain Credit Agreement among Avicola
Pilgrim’s Pride de Mexico, S de RL de CV, and certain of its Subsidiaries, the
Borrower, ING Capital LLC and the other lenders named therein, dated on or about
September 25, 2006, as it may be amended from time to time, and including any
loan to refinance the principal owing under such loan so long as the amount of
such refinance loan does not exceed $75,000,000.00 principal.

1.81 Intangible Asset: means, license agreements, trademarks, trade names,
patents, capitalized research and development, proprietary products (the results
of past research and development treated as long term assets and excluded from
inventory) and goodwill (all determined on a consolidated basis in accordance
with GAAP.

 

11



--------------------------------------------------------------------------------

1.82 Intercompany Bond: means an Investment by Borrower or a Subsidiary in, and
Debt of the Borrower or another Subsidiary incurred in connection with, bonds,
notes, debentures or similar instruments issued by any federal, state or local
government of the United States or any state, territory, municipality,
regulatory or administrative authority or instrumentality or agency thereof in
which such bonds, notes, debentures or instruments are fully secured as to
payment of both principal and interest by a requisition, loan, lease or similar
payment agreement with the Borrower or a Subsidiary.

1.83 Interest Expense: means all interest charges during such period, including
all amortization of debt discount expense and imputed interest with respect to
Capital Lease obligations, determined on a consolidated basis in accordance with
GAAP.

1.84 Investment: means, with respect to any Person, (a) any loan or advance by
such Person to any other Person, (b) the purchase or other acquisition by such
Person of any capital stock, obligations or securities of, or any capital
contribution to, or investment in, or the acquisition by such Person of all or
substantially all of the assets of, or any interest in, any other Person,
(c) any performance or standby letter of credit where (i) that Person has the
reimbursement obligation to the issuer, and (ii) the proceeds of such letter of
credit are to be used for the benefit of any other Person, (d) the agreement by
such Person to make funds available for the benefit of another Person to either
cover cost overruns incurred in connection with the construction of a project or
facility, or to fund a debt service reserve account, (e) the agreement by such
Person to assume, guarantee, endorse or otherwise be or become directly or
contingently responsible or liable for the obligations or Debts of any other
Person (other than by endorsement for collection in the ordinary course of
business), (f) an agreement to purchase any obligations, stocks, assets, goods
or services but excluding an agreement to purchase any assets, goods or services
entered into in the ordinary course of business, (g) an agreement to supply or
advance any funds, assets, goods or services entered into outside the ordinary
course of business, or (h) an agreement to maintain or cause such Person to
maintain a minimum working capital or net worth or otherwise to assure the
creditors of any Person against loss.

1.85 Leverage Ratio: the ratio for Borrower and its Consolidated Subsidiaries of
(a) the aggregate outstanding principal amount of all Debt; less unrestricted
cash and cash equivalents, to (b) the sum of the aggregate outstanding principal
amount of all Debt included in clause (a) above; less unrestricted cash and cash
equivalents plus Net Worth.

1.86 LIBO Rate: means (a) the rate quoted by the British Bankers’ Association at
11:00 A.M. London Time on the day which is two (2) Banking Days prior to the
first day of each LIBO Rate Period for the offering of U.S. dollar deposits in
the London interbank market for the LIBO Rate Period selected by Borrower as
published by Bloomberg or another major information vendor listed on the British
Banker’s

 

12



--------------------------------------------------------------------------------

Association’s official website (rounded upward to the nearest thousandth);
(b) divided by a percentage equal to 100% minus the stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable on such date to any member
bank of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D); plus (c) the LIBOR Margin.

1.87 Lien: means with respect to any asset any mortgage, deed of trust, pledge,
security interest, hypothecation, assignment for security purposes, encumbrance,
lien (statutory or other), or other security agreement or charge, or encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale, Capital Lease or other title retention agreement related to such asset).

1.88 Loans: shall mean, collectively, all Revolving Loans (including all
Converted Loans) and all Term Loans outstanding at any time.

1.89 Loan Documents: this Credit Agreement, the Amendment Documents, the Notes,
the GK Security Documents, and the Security Documents.

1.90 Material Adverse Effect: means: (a) a material adverse effect on the
financial condition, results of operation, business or property of Borrower and
the Subsidiaries, considered in the aggregate; or (b) a material adverse effect
on the ability of Borrower to perform its obligations under this Credit
Agreement and the other Loan Documents.

1.91 Material Agreements: all agreements of a Person, the termination or breach
of which, based upon the knowledge of such Person (or such other Person as may
be specifically designated herein) as of the date of making any representation
with respect thereto, would have a Material Adverse Effect.

1.92 Maturity Date: September 21, 2016.

1.93 Multiemployer Plan: means a Plan defined as such in Section 3(37) of ERISA.

1.94 Net Tangible Assets: the excess of the value of total assets (as determined
in accordance with GAAP) over the value of Intangible Assets of the Borrower and
its Consolidated Subsidiaries.

1.95 Net Working Capital: the excess for the Borrower and its Consolidated
Subsidiaries of Current Assets over Current Liabilities.

1.96 Net Worth: the total assets (as determined in accordance with GAAP) minus
the Total Liabilities of the Borrower and its Consolidated Subsidiaries, all
determined on a consolidated basis as in accordance with GAAP.

1.97 Non-Recourse Debt: means Debt (a) as to which neither Borrower nor any of
its Subsidiaries (other than Unrestricted Subsidiaries) (i) provides credit
support of

 

13



--------------------------------------------------------------------------------

any kind (including any undertaking, agreement or instrument that would
constitute Debt), (ii) is directly or indirectly liable as a guarantor or
otherwise or (iii) constitutes the lender, and (b) no default with respect to
which (including any rights that the holders thereof may have to take
enforcement action against an Unrestricted Subsidiary) would permit upon notice,
lapse of time or both any holder of any other Debt (other than the Senior
Unsecured Notes or Senior Subordinated Notes) of Borrower or any of its
Subsidiaries (other than Unrestricted Subsidiaries) to declare a default on such
other Debt or cause the payment thereof to be accelerated or payable prior to
its stated maturity.

1.98 Note or Notes: means, as the context requires (a) the Revolving Notes
executed by Borrower pursuant to Section 2.2 hereof, and all amendments,
renewals, substitutions and extensions thereof; and/or (b) the Term Notes
executed by Borrower pursuant to Section 3.2 hereof, and all amendments,
renewals, substitutions and extensions thereof.

1.99 Operating Lease: means any lease of property (whether real, personal or
mixed) for a period of longer than one year by a Person under which such Person
is lessee, other than a Capital Lease.

1.100 Organizational Documents: in the case of a corporation, its articles or
certificate of incorporation and bylaws; in the case of a partnership, its
partnership agreement and certificate of limited partnership, if applicable; in
the case of a limited liability company, its articles of organization and its
operating agreement, limited liability company agreement or regulations.

1.101 Pari Passu Loan: shall mean a loan which meets all of the following
requirements: (a) the proceeds are all made available to Borrower; (b) it is
secured by all or a portion of the Collateral equally and ratably with the Bank
Debt on the same lien priority basis; (c) the lender thereunder has executed an
intercreditor agreement with the Administrative Agent in form and substance
substantially identical to Exhibit 1.101 hereto (“Intercreditor Agreement”);
(d) Borrower has furnished to the Administrative Agent a pro-forma Available
Amount Report with such updated Appraisals as the Administrative Agent may
reasonably require at, or no more than ten (10) days prior to, the date the
Administrative Agent is requested to execute such intercreditor agreement;
provided that no updated Appraisals will be required so long as (i) the
aggregate outstanding principal balance of all Pari Passu Loans (including the
proposed Pari Passu Loan) incurred since the last Appraisal does not exceed
$25,000,000.00 and (ii) the Leverage Ratio is not greater than fifty five
percent (55%); and (e) Borrower demonstrates to the Administrative Agent, in
each case on a pro-forma basis (including, in each case, the proposed Pari Passu
Loan), (i) that the aggregate outstanding principal amounts owing under all
Notes will not exceed the Available Amount as determined pursuant to clause
(b) of Section 1.12 hereof (without regard to clause (a) of such Section), and
(ii) compliance with the financial covenants.

1.102 Permanent Reduction of Production: means the removal, shut down, or
disassembly of a facility’s processing equipment, or other action by Borrower
which, in

 

14



--------------------------------------------------------------------------------

any such case, has the effect of reducing the production capacity of such
facility to a level that is less than seventy-five percent (75%) of the
production capacity as shown in the Appraisal used to support the Appraised
Value of such facility for the purposes of determining Borrower’s Available
Amount for a period of ninety (90) consecutive days unless (a) within such
period Borrower provides to the Administrative Agent a written plan to bring the
facility up to its former production capacity within twelve (12) months of
Borrower taking such action resulting in a reduction of production capacity; and
(b) the facility in fact resumes production at the former capacity within such
twelve (12) month period.

1.103 Permitted Capital Raising Transaction: means any issuance, on or before
the date which is eighteen (18) months after the Control Acquisition Date, of
unsecured debt and/or equity securities (and including any unsecured loan or
other transaction under which the debt instruments issued thereunder
automatically convert to equity or any refinancings thereof, or any exchanges or
conversions of such debt instruments into debt instruments on or before twelve
(12) months of their issuance) for the purpose of raising capital for the
Borrower and its Subsidiaries in an aggregate amount not in excess of
$650,000,000.00.

1.104 Permitted Unrestricted Subsidiary Debt: means any issuance of unsecured
debt in a Permitted Capital Raising Transaction by an Unrestricted Subsidiary.

1.105 Person: any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, cooperative association, institution, or government or governmental
agency (whether national, federal, state, provincial, county, city, municipal or
otherwise, including without limitation, any instrumentality, division, agency,
body or department thereof), or other entity.

1.106 Pilgrim Family: means (a) Lonnie A. “Bo” Pilgrim, his spouse, his issue,
his estate and any trust, partnership or other entity primarily for the benefit
of him, his spouse and/or issue or (b) Pilgrim Ltd.

1.107 Plan: means any plan, agreement, arrangement or commitment which is an
employee benefit plan, as defined in Section 3(3) of ERISA, maintained by
Borrower or any Subsidiary or any ERISA Affiliate or with respect to which
Borrower or any Subsidiary or any ERISA Affiliate at any relevant time has any
liability or obligation to contribute, but excluding any such plan, arrangement,
association or fund that is maintained outside of the United States primarily
for the benefit of persons substantially all of whom are nonresident aliens.

1.108 Potential Default: any event, other than an event described in
Section 13.1(a) hereof, which with the giving of notice or lapse of time, or
both, would become an Event of Default.

 

15



--------------------------------------------------------------------------------

1.109 Prohibited Transaction: means any transaction prohibited under Section 406
of ERISA or Section 4975 of the Code.

1.110 Protein IRB Bonds: means the $25,000,000 aggregate principal amount of the
Issuer’s Environmental Facilities Reserve Bonds (Pilgrim’s Pride Corporation
Project), Series 1999 issued by Camp County Industrial Development Corporation,
a nonstock, nonprofit industrial development corporation existing under the laws
of the State of Texas.

1.111 Receivables Securitization Program: shall mean any receivables
securitization program to which Borrower or a Subsidiary is a party which
provides for the sale by Borrower or such Subsidiary, without recourse, of their
receivables for a cash consideration, and including in any event the receivables
securitization program pursuant to which Borrower or such Subsidiary will sell
to Pilgrim’s Pride Funding Corporation all or substantially all of Borrower’s
receivables and Pilgrim’s Pride Funding Corporation will in turn sell an
undivided interest in all of such receivables to Fairway Finance Company, LLC,
and its successors or assigns.

1.112 Reportable Event: means any of the events set forth in Section 4043(b) of
ERISA or in the regulations thereunder.

1.113 Required Lenders: shall mean Syndication Parties whose Individual
Commitments constitute fifty-one percent (51%) of the Aggregate Commitment.
Pursuant to Section 14.26 hereof, Voting Participants shall, under the
circumstances set forth therein, be entitled to voting rights and to be included
in determining whether certain action is being taken by the Required Lenders.

1.114 Revolving Loan: shall mean the loan facility made available to Borrower
under Article 2 of this Credit Agreement and shall include the Converted Loans.

1.115 Revolving Loan Availability Period: shall mean the period from the Closing
Date until the Banking Day immediately prior to the fifth anniversary of the
Closing Date.

1.116 Scheduled Payments: means payments of principal required under
Section 5.1, 5.2, and/or 5.3 hereof, as the context requires.

1.117 Security Documents: the security agreements, mortgages, deeds of trust,
leasehold mortgages or deeds of trust, financing statements, pledge agreements,
leasehold assignment and consents, and/or other documents executed by Borrower
in favor of the Administrative Agent, on behalf and for the benefit of the
Syndication Parties, to secure Borrower’s performance of its obligations under
the Notes and other Loan Documents with a lien on the Collateral, all in form
and substance acceptable to the Administrative Agent.

1.118 Senior Subordinated Notes: means (a) Borrower’s existing 9 1/4% Senior
Subordinated Notes due 2013 in an aggregate amount equal to $100,000,000.00; and
(b) additional notes with substantially the same terms as the 9 1/4% Senior
Subordinated Notes due 2013 of Borrower that may be issued after the Effective
Date in an aggregate amount not to exceed $100,000,000.00.

 

16



--------------------------------------------------------------------------------

1.119 Senior Unsecured Notes: means (a) Borrower’s existing 9 5/8% Senior
Unsecured Notes due 2011 in an aggregate amount equal to $303,500,000.00 and
(b) additional notes in an aggregate amount not to exceed $100,000,000.00 with
substantially the same terms as the 9 5/8% Senior Unsecured Notes due 2011
issued by Borrower that may, in either case (a) or (b), be issued after the
Closing Date.

1.120 Subsidiary: means with respect to any Person: (a) any corporation in which
such Person, directly or indirectly, (i) owns more than fifty percent (50%) of
the outstanding stock thereof, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors thereof (measured by
voting power rather than number of shares), or (b) any partnership, association,
joint venture, limited liability company, or other unincorporated organization
or entity with respect to which such Person, directly or indirectly, (i) owns
more than fifty percent (50%) of the outstanding equity interest thereof, or
(ii) has the power under ordinary circumstances to directly or indirectly elect
or appoint a majority of the directors or equivalent governing body thereof;
provided however (c) the cooperative association known as Food Processors Water
Cooperative, Inc. shall not be deemed to be a Subsidiary.

1.121 Successor Agent: such Person as may be appointed as successor to the
rights and duties of the Administrative Agent as provided in Section 14.20 of
this Credit Agreement.

1.122 Syndication Parties: shall mean those entities listed on Schedule 1
hereto, and such Persons as shall from time to time execute a Syndication
Acquisition Agreement substantially in the form of Exhibit 14.25 hereto
signifying their election to purchase all or a portion of the Syndication
Interest of any Syndication Party, in accordance with Section 14.25 hereof, and
to become a Syndication Party hereunder.

1.123 Tangible Net Worth: the Net Worth minus the amount of all Intangible
Assets of the Borrower and its Consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

1.124 Term Loan Allocation Ratio: means (a) for the Floating Rate Tranche means
the ratio, expressed as a percentage, determined by dividing (i) the Floating
Rate Term Commitment by (ii) the Aggregate Term Commitment; and (b) for the
Fixed Rate Tranche means the ratio, expressed as a percentage, determined by
dividing (i) the Fixed Rate Term Commitment by (ii) the Aggregate Term
Commitment.

1.125 Term Fee Factor: means 12.5 basis points per annum.

1.126 Term Loan: shall mean the loan facility made available to Borrower under
Article 3 of this Credit Agreement.

1.127 Term Loan Availability Period: shall mean the period from the Closing Date
until the Banking Day immediately after the earlier of (a) the date on which
Borrower has acquired 100% of the Gold Kist Stock; or (b) the six (6) month
anniversary of the Closing Date.

 

17



--------------------------------------------------------------------------------

1.128 3-Month LIBO Rate: means (a) the rate quoted by the British Bankers’
Association at 11:00 A.M. London Time on the day which is two (2) Banking Days
prior to the first day of each LIBO Rate Period for the offering of U.S. dollar
deposits in the London interbank market for a LIBO Rate Period of three
(3) months as published by Bloomberg or another major information vendor listed
on the British Banker’s Association’s official website (rounded upward to the
nearest thousandth); (b) divided by a percentage equal to 100% minus the stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves) applicable on such
date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D).

1.129 Title Insurer: means any title insurance company issuing any of the Title
Policies.

1.130 Title Policy: means the ALTA 1992 Loan title insurance policies (or, in
the case of real property located in the State of Texas, the TLTA 1992 Loan
title insurance policies) delivered by Borrower pursuant to the terms of this
Credit Agreement and the title insurance policies delivered by Borrower pursuant
to the terms of the 2004 Credit Agreement (and any predecessor) with respect to
all real property of Borrower included in the Collateral in which Borrower has
(a) a fee interest or (b) a leasehold interest calling for a rental payment
equal to or in excess of $100,000.00 per annum.

1.131 Total Liabilities: at any date, the aggregate amount of all liabilities of
the Borrower and its Consolidated Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that for the purposes of making the
ratio calculations under Section 10.12 hereof, Total Liabilities shall not
include (a) indebtedness related to the Protein IRB Bonds to the extent proceeds
remain held in trust and are not paid to Borrower pursuant to the terms of the
bond documents pursuant to which the Protein IRB Bonds were issued,
(b) indebtedness related to the Intercompany Bonds so long as Borrower or a
Subsidiary of Borrower remains the holder of such Intercompany Bonds, and
(c) any indebtedness so long as the trustee in respect of such indebtedness
holds cash and cash equivalents sufficient to repay the principal balance of
such indebtedness, subject to the Administrative Agent’s reasonable verification
that such cash and cash equivalents are held by a trustee for the sole purpose
of insuring such repayment.

1.132 Treasury Rate: means, as of the date any determination thereof is to be
made, a per annum rate equal to the arithmetic mean of the annual yields to
maturity for United States Treasury securities having a term to maturity equal
to the period from the date of such determination to the Maturity Date, as
quoted in The Wall Street Journal published most recently prior to the second
Banking Day preceding the date of determination. If no maturity exactly
corresponding to such period shall appear therein, such yields for the two most
closely corresponding published maturities shall be calculated

 

18



--------------------------------------------------------------------------------

pursuant to the foregoing sentence and the Treasury Rate shall be interpolated
from such yields on a straight-line basis (rounding, in the case of relevant
periods, to the nearest month). If The Wall Street Journal no longer publishes
such information, such annual yields shall be determined, by reference to the
Federal Reserve Statistical Release H.15(519) or any successor publication
(“Release H.15”) under. the heading “Treasury Constant Maturities” or, for
periods less than one year, “Treasury Bills - Secondary Market.” If Release H.15
is no longer published, such annual yields shall be determined, at Borrower’s
expense, by an independent investment banking firm acceptable to Borrower and
the Administrative Agent.

1.133 Unrestricted Subsidiary: means any Subsidiary of Borrower that is
designated by the Board of Directors of Borrower as an “Unrestricted Subsidiary”
pursuant to the indentures related to the Senior Unsecured Notes and the Senior
Subordinated Notes, but only to the extent that such Subsidiary (a) has no Debt
other than Non-Recourse Debt; (b) is not party to any agreement, contract,
arrangement or understanding with Borrower or any other Subsidiary (other than
an Unrestricted Subsidiary) of Borrower unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to Borrower or such
Subsidiary than those that might be obtained at the time from Persons who are
not affiliates of Borrower; (c) is a Person with respect to which neither
Borrower nor any of its Subsidiaries (other than Unrestricted Subsidiaries) has
any direct or indirect obligation (i) to subscribe for additional equity
interests of such Person or (ii) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; and (d) has not guaranteed or otherwise directly or indirectly provided
credit support for any Debt of Borrower or any of its Subsidiaries (other than
Unrestricted Subsidiaries).

The following terms are defined in portions of this Credit Agreement other than
Article 1:

 

Adoption Agreement    Section 2.12 Additional Costs    Section 15.12 Additional
Property    Section 10.18 Administrative Agent    Introductory Agreement
paragraph Advance Payment    Section 14.1 Affected Loans    Section 9.6 Agriland
Bank Equity Interests    Section 6.1 Anti-Terrorism Laws    Subsection 8.26.1
Authorized Officer    Subsection 9.1.8 Automatic Conversion Amount    Section
2.11 Automatic Conversion Date    Section 2.11 Automatic Converted Loan   
Section 2.11 Available Amount Report Deadline    Subsection 10.2.11 Available
Amount Report    Subsection 10.2.11 Bank Equity Interests    Section 6.1 Balloon
Payment    Subsection 5.1.2 Base Rate Loans    Subsection 4.1.1

 

19



--------------------------------------------------------------------------------

Base Rate Margin    Subsection 4.9.1 Borrower    Introductory Agreement
paragraph Borrower Pension Plan    Subsection 8.10.2 Borrowing Notice    Section
9.2 CERCLA    Section 1.41 Change in Law    Subsection 4.2.2 CoBank   
Introductory Agreement paragraph COBRA    Subsection 8.10.12 Collateral   
Section 7.1 Commitment Fee Factor    Subsection 4.9.1 Commitment Letter   
Subsection 9.1.7 Contributing Syndication Parties    Section 14.3 Credit
Agreement    Introductory Agreement paragraph Delinquency Interest    Section
14.3 Delinquent Amount    Section 14.3 Delinquent Syndication Party    Section
14.3 Effective Date    Introductory Agreement paragraph Embargoed Person   
Section 10.16 Environmental Regulations    Section 1.66 Event of Default   
Section 15.1 Event of Syndication Default    Subsection 14.28.1 Executive Order
   Subsection 8.26.1 FCS Bank Equity Interests    Section 6.1 Fee Letter   
Subsection 9.1.7 Fixed Rate Tranche    Subsection 3.3.1 Floating Rate Tranche   
Subsection 3.3.2 Funding Losses    Section 5.10 Funding Loss Notice    Section
5.10 Funding Notice    Section 9.2 Funding Source    Sections 2.12 and 3.9 GK
Collateral    Section 10.21 GK Security Documents    Subsection 10.21.1 Hancock
   Section 3.10 Holdout Lender    Section 14.32 Indemnified Agency Parties   
Section 14.17 Indemnified Parties    Section 12.1 Individual Fixed Rate Share   
Subsection 3.1.2 Individual Floating Rate Share    Subsection 3.1.2
Intercreditor Agreement    Section 1.100 IRS    Subsection 8.10.2 LIBO Rate Loan
   Subsection 4.1.2 LIBO Rate Period    Subsection 4.1.2 LIBO Request   
Subsection 4.1.2 LIBOR Margin    Subsection 4.9.1 Licensing Laws    Section 8.4
Mandatory Prepayments    Section 5.6

 

20



--------------------------------------------------------------------------------

Margin Report Deadline    Subsection 4.9.2 Margins    Subsection 4.9.1 Matched
Maturity U.S. Treasury Rate    Section 5.11 Mortgage    Section 10.14 OFAC   
Section 10.16 Original Effective Date    Recital A Other Lists    Section 10.16
Payment Account    Section 14.8 Payment Distribution    Section 14.8 Permitted
Encumbrances    Section 11.3 Pilgrim Ltd    Section 7.2 Pilgrim Guaranty   
Section 7.2 Prepayment Fee    Section 5.11 Pricing Level    Subsection 4.9.1 Pro
Rata Amount    Section 5.6 RCRA    Section 1.41 Reallocation    Section 14.31
Reduction    Section 14.31 Refinance Fee    Section 5.12 Regulatory Change   
Subsection 15.12 Release H.15    Section 1.130 Replacement Lender    Section
14.32 Re-pricing Date    Subsection 9.1.3 Required Licenses    Section 8.9
Revised Floating Rate Tranche Margin    Subsection 9.1.3 Revised Pricing Date   
Subsection 9.1.3 Revolving Advance    Section 2.1 Revolving Borrowing Notice   
Subsection 9.2.1 Revolving Commitment Fee    Subsection 4.8.1 Revolving
Commitment Increase    Section 2.12 Revolving Note(s)    Section 2.2 SDN List   
Section 10.16 Shut Down    Section 10.15 Successor Agent    Section 14.20 Super
Majority Lenders    Subsection 10.12.2 Syndication Acquisition Agreement   
Section 14.25 Syndication Interest    Section 14.1 Syndication Party Advance
Date    Section 14.2 Term Advance    Section 3.1 Term Borrowing Notice   
Subsection 9.2.2 Term Commitment Fee    Subsection 4.8.2 Term Commitment
Increase    Section 3.9 Term Note(s)    Section 3.2 Term Note – Fixed Rate
Tranche    Section 3.2 Term Note – Floating Rate Tranche    Section 3.2 Transfer
   Section 14.25

 

21



--------------------------------------------------------------------------------

2004 Credit Agreement    Recital A Update Certificate    Subsection 4.9.2
Voluntary Conversion Date    Section 2.10 Voluntary Converted Loan    Section
2.10 Voluntary Prepayments    Section 5.5 Voting Participant    Section 14.26
Voting Participant Notification    Section 14.26 Wire Instructions    Section
14.27

ARTICLE 2. REVOLVING LOAN

2.1 Revolving Loan. On the terms and conditions set forth in this Credit
Agreement, and so long as no Event of Default or Potential Default has occurred
and is continuing, Borrower may, during the Revolving Loan Availability Period,
request an advance under the Revolving Loan (“Revolving Advance”), and each of
the Syndication Parties severally agrees, to fund its Individual Pro Rata Share
of each Revolving Advance from time to time during the Revolving Loan
Availability Period, subject to the following:

2.1.1 Individual Syndication Party Commitment. No Syndication Party shall be
required or permitted to fund Revolving Advances in an amount which would exceed
its Individual Revolving Lending Capacity as in effect at the time of the
Administrative Agent’s receipt of the Borrowing Notice requesting such Revolving
Advance.

2.1.2 Individual Syndication Party Pro Rata Share. No Syndication Party shall be
required or permitted to fund Revolving Advances in excess of an amount equal to
its Individual Revolving Pro Rata Share multiplied by the amount of the
requested Revolving Advance.

2.1.3 Aggregate Revolving Commitment; Available Amount. Borrower shall not be
entitled to request a Revolving Advance in an amount which: (a) when added to
the aggregate Individual Revolving Outstanding Obligations of all Syndication
Parties, would exceed the Aggregate Revolving Commitment; or (b) when added to
(i) the aggregate Individual Revolving Outstanding Obligations of all
Syndication Parties, and (ii) the aggregate Individual Term Outstanding
Obligations of all Syndication Parties, would exceed the Available Amount.

2.2 Promise to Pay; Revolving Promissory Notes. Borrower promises to pay to the
order of each Syndication Party, at the office of the Administrative Agent at
5500 South Quebec Street, Greenwood Village, Colorado 80111, or such other place
as the Administrative Agent shall direct in writing, an amount equal to (a) the
outstanding amount of all Revolving Advances (including all Revolving Advances,
if any, which have become included in a Converted Loan) made by, or allocated to
(with respect to any Voluntary Converted Loan), such Syndication Party; plus
(b) any Bank Debt owing hereunder to such Syndication Party; plus (c) interest
as set forth herein, payable to such Syndication Party for the account of its
Applicable Lending Office. All such

 

22



--------------------------------------------------------------------------------

amounts are to be payable in the manner and at the time set forth in this Credit
Agreement. At the request of any Syndication Party, made to the Administrative
Agent which shall then provide notice to Borrower, Borrower, in order to further
evidence its obligations to such Syndication Party as set forth above in this
Section, agrees to execute its promissory note in substantially the form of
Exhibit 2.2 hereto duly completed, in the stated maximum principal amount equal
to such Syndication Party’s Individual Revolving Commitment, dated the date of
this Credit Agreement, payable to such Syndication Party for the account of its
Applicable Lending Office, and maturing as to principal on the Maturity Date
(each a “Revolving Note” and collectively, the “Revolving Notes”).

2.3 Advances Under 2004 Credit Agreement. The aggregate principal amount owing
on the Closing Date under the 2004 Credit Agreement on account of Advances (as
such term is defined in the 2004 Credit Agreement) shall be treated as a
Revolving Advance hereunder made on the Closing Date and each of the Syndication
Parties severally agrees to fund its Individual Revolving Pro Rata Share of such
Revolving Advance. Such Revolving Advance will be allocated as provided in
Section 14.31 hereof and/or distributed as provided in Section 15.20 hereof, as
applicable.

2.4 Syndication Party Records. Each Syndication Party shall record on its books
and records the amount of each Revolving Advance, the rate and interest period
applicable thereto, all payments of principal and interest, and the principal
balance from time to time outstanding. The Syndication Party’s record thereof
shall be prima facie evidence as to all such amounts and shall be binding on
Borrower absent manifest error. Notwithstanding the foregoing, Borrower will
never be required to pay as principal more than the principal amount of the
Revolving Loans funded by the Syndication Parties.

2.5 Use of Proceeds. The proceeds of the Revolving Loan will be used by
Borrower: (a) to fund expansion of Borrower’s production and processing
facilities; (b) for future acquisitions (including acquisition of more than, but
not equal to or less than, 50% of all issued and outstanding Gold Kist Stock);
(c) as provided in Section 2.3 hereof; and (d) for general corporate purposes of
Borrower, and Borrower agrees not to request or use such proceeds for any other
purpose. In the event Borrower uses any part of such proceeds for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U of
the Board of Governors, including for the purpose of acquiring Gold Kist Stock
as described in clause (b) above, Borrower shall complete and provide to the
Administrative Agent Federal Reserve Board forms U-I and/or G-3, if requested to
do so by the Administrative Agent or any Syndication Party.

2.6 Revolving Advances; Funding. Borrower may request, and the Syndication
Parties shall fund, Revolving Advances in the manner and within the time
deadlines as provided in Section 9.2 hereof.

2.7 Syndication Party Funding Failure. The failure of any Syndication Party to
remit its Funding Share of any requested Revolving Advance on the date specified
for such Revolving Advance shall not relieve any other Syndication Party of its

 

23



--------------------------------------------------------------------------------

obligation (if any) to remit its Funding Share of any Revolving Advance on such
date, but no Syndication Party shall be responsible for the failure of any other
Syndication Party to remit its Funding Share of any Revolving Advance to be
remitted by such other Syndication Party.

2.8 Voluntary Reduction of Aggregate Revolving Commitment. Borrower may, by
written notice to the Administrative Agent on or before 10:00 A.M. (Central
time) on any Banking Day, irrevocably reduce the Aggregate Revolving Commitment;
provided that (a) such reduction must be in minimum amounts of $25,000,000.00
and incremental multiples of $5,000,000.00 (or, if Borrower elects to proceed
under clause (y) of this Section, the amount of the Individual Revolving
Commitment of such affected Syndication Party or Parties); and (b) Borrower must
simultaneously make any principal payment necessary (along with any applicable
Funding Losses on account of such principal payment) so that (i) the principal
amount outstanding under the Revolving Loan does not exceed the reduced
Aggregate Revolving Commitment on the date of such reduction, and (ii) the
Individual Revolving Outstanding Obligations owing to any Syndication Party do
not exceed the Individual Revolving Commitment of that Syndication Party (after
reduction thereof in accordance with the following sentence). Upon the reduction
of the Aggregate Revolving Commitment as provided in the preceding sentence,
either (x) the Individual Revolving Commitment of each Syndication Party shall
be reduced in the same proportion as the Individual Revolving Commitment of such
Syndication Party bears to the Aggregate Revolving Commitment before such
reduction; or (y) upon the delivery by Borrower to the Administrative Agent of a
written election of Borrower, which election shall be irrevocable, to allocate
the reduction of the Aggregate Revolving Commitment pursuant to this Section 2.8
to any one or more (but fewer than all) of the Syndication Parties, and upon
written approval thereof by the Administrative Agent and the Required Lenders,
the reduction of Aggregate Revolving Commitment shall be allocated to the
Syndication Party or Parties so designated by Borrower provided that such
reduction is sufficient to reduce the Individual Revolving Commitment of each
such designated Syndication Party to zero. In the event Borrower elects to
proceed as provided in clause (y) above (and such election is approved in
writing by the Administrative Agent and the Required Lenders), then (i) Borrower
agrees to pay to each such designated Syndication Party all principal, accrued
interest, and Funding Losses owing to such Syndication Party as of the date of,
and on account of, such payment, and (ii) each such designated Syndication Party
agrees to reduce its Individual Revolving Commitment to zero upon receipt of
such payment and to return its Revolving Note to the Administrative Agent. The
Administrative Agent shall revise Schedule 1 as necessary to reflect any
Individual Revolving Commitment change required by this Section.

2.9 Automatic Reduction of Aggregate Revolving Commitment. As of the Banking Day
coinciding with or immediately succeeding the one year anniversary of the
Closing Date, the Aggregate Revolving Commitment shall be automatically reduced
to $500,000,000.00, and Borrower shall either, (a) convert a portion of the
Revolving Loan in accordance with Section 2.10 below, or (b) make such Mandatory
Prepayment, if any, as may be required pursuant to Section 5.6(e) hereof on
account of such reduction. The Administrative Agent shall revise Schedule 1 as
necessary to reflect any Individual Revolving Commitment change required by this
Section.

 

24



--------------------------------------------------------------------------------

2.10 Voluntary Conversion of Revolving Loan. At any one time prior to the
Banking Day coinciding with or immediately succeeding the one year anniversary
of the Closing Date, Borrower may elect to convert up to $295,000,000.00 of the
outstanding balance owing under the Revolving Loan to a non-revolving term loan
(“Voluntary Converted Loan”) which shall bear interest as provided in Article 4
hereof and be payable as provided in Article 5 hereof. Effective as of the
Banking Day that Borrower elects to convert a portion of the outstanding balance
owing under the Revolving Loan to a Voluntary Converted Loan (“Voluntary
Conversion Date”), the Aggregate Revolving Commitment shall be automatically and
irrevocably reduced by the amount of such Voluntary Converted Loan.
Notwithstanding any other provision in this Agreement, the principal amount of
the Voluntary Converted Loan shall be allocated among the Syndication Parties
with Individual Revolving Commitments in accordance with Exhibit 2.10 hereto,
and the respective Individual Revolving Commitment of each such Syndication
Party shall be reduced in a like amount. The Voluntary Converted Loan shall not
be deemed a Term Loan for any purposes.

2.11 Automatic Conversion of Revolving Loan. The outstanding balance of
principal owing under the Revolving Loan as of the last day of the Revolving
Loan Availability Period (“Automatic Conversion Amount”) will be automatically
converted into a term loan (“Automatic Converted Loan”) as of such day
(“Automatic Conversion Date”), which shall bear interest as provided in Article
4 hereof and be payable as provided in Article 5 hereof. The Automatic Converted
Loan shall not be deemed a Term Loan for any purposes.

2.12 Increase of Aggregate Revolving Commitment. Borrower shall have the right
to increase the Aggregate Revolving Commitment from time to time in an amount
(each such increase a “Revolving Commitment Increase”) which would bring the
Aggregate Revolving Commitment to a maximum of $1,000,000,000.00; provided that
each of the following conditions has been satisfied: (a) no Event of Default or
Potential Default has occurred and is continuing; (b) Borrower has submitted to
the Administrative Agent a written request for such Revolving Commitment
Increase, specifying (i) the aggregate dollar amount thereof, which shall be a
minimum of $50,000,000.00 and in increments of $10,000,000.00, (ii) the name of
one or more financial institutions or Farm Credit System Institutions (which, in
any case, may be an existing Syndication Party hereunder or an affiliate
thereof) that has committed to provide funding of the Revolving Commitment
Increase pursuant to the terms of, and as a Syndication Party under, this
Agreement (each a “Funding Source”), and (iii) the amount of the Revolving
Commitment Increase which each such Funding Source has committed to provide,
which must be a minimum of $10,000,000.00 and in increments of $1,000,000.00;
(c) each Funding Source has, unless it is at such time a Syndication Party
hereunder, executed an agreement in the form of Exhibit 2.12 hereto (“Adoption
Agreement”); (d) the Administrative Agent has approved each Funding Source as a
Syndication Party hereunder (unless such Funding Source is already a Syndication
Party or an affiliate thereof), which approval shall not be unreasonably
withheld; (e) each

 

25



--------------------------------------------------------------------------------

Funding Source has remitted to the Administrative Agent, by wire transfer in
accordance with the Wire Instructions, the amount directed by the Administrative
Agent so that such Funding Source will have funded its share (based on such
Funding Source’s Individual Revolving Pro Rata Share as recalculated as provided
in clause (w) below in this Section) of all outstanding Revolving Advances, to
the extent not previously funded by such Funding Source; and (f) Borrower has,
if requested by such Funding Source(s), executed such additional Revolving Note
payable to such Funding Source(s) and in such amounts, as the Administrative
Agent shall require to reflect the Revolving Commitment Increase. Upon the
satisfaction of each of the foregoing conditions, (v) the Aggregate Revolving
Commitment shall be automatically increased by the amount of the Revolving
Commitment Increase; (w) the Individual Revolving Pro Rata Share of each of the
Syndication Parties, including the Funding Source, shall be recalculated by the
Administrative Agent to reflect the amount of the Revolving Commitment Increase
which each such Funding Source has committed to provide, and the amount of the
Revolving Commitment Increase; (x) the Funding Source(s) shall be allocated a
share of all existing Revolving Advances and any such amounts remitted pursuant
to clause (e) above shall be allocated among, and paid over to, those Persons
who were Syndication Parties prior to the Revolving Commitment Increase, based
on their Individual Revolving Pro Rata Shares as they existed prior to the
Revolving Commitment Increase, to reflect a reduction in their share of
outstanding Revolving Advances; (y) to the extent that any Syndication Party is
entitled to recover Funding Losses on account of having been allocated any
portion of the amounts remitted pursuant to clause (e) above, Borrower shall pay
to the Administrative Agent the amount of such Funding Losses which the
Administrative Agent shall then forward to such Syndication Party; and (z) the
Administrative Agent shall revise Schedule 1 to reflect the Revolving Commitment
Increase. Provided however, that except to the extent expressly requested by
Borrower to be effected sooner, any such allocation or reallocation that would
require or result in the payment by the Borrower of any Funding Losses to any
Syndication Party shall be postponed to the extent required to avoid payment by
Borrower of such Funding Losses, including by the postponement of funding
additional Advances.

ARTICLE 3. TERM LOAN

3.1 Term Loan. On the terms and conditions set forth in this Credit Agreement,
and so long as no Event of Default or Potential Default has occurred and is
continuing, Borrower may request an Advance under the Term Loan (“Term
Advance”), on any Banking Day during the Term Loan Availability Period (“Term
Loan Advance Date”), and each of the Syndication Parties severally agrees, to
fund its Individual Term Pro Rata Share of such Term Advance, subject to the
following:

3.1.1 Individual Syndication Party Term Lending Capacity. No Syndication Party
shall be required or permitted to fund a Term Advance in an amount which would
exceed its Individual Term Commitment as in effect at the time of the
Administrative Agent’s receipt of the Term Borrowing Notice requesting such Term
Advance.

 

26



--------------------------------------------------------------------------------

3.1.2 Individual Syndication Party Share. No Syndication Party shall be required
or permitted to fund a Term Advance (a) under the Floating Rate Tranche in
excess of an amount equal to its Individual Floating Rate Term Commitment
(“Individual Floating Rate Share”); or (b) under the Fixed Rate Tranche in
excess of an amount equal to its Individual Fixed Rate Term Commitment
(“Individual Fixed Rate Share”).

3.1.3 Aggregate Term Commitment; Individual Tranche Amounts; Available Amount.
Borrower shall not be entitled to request a Term Advance in an amount which:
(a) when added to the aggregate Individual Term Outstanding Obligations of all
Syndication Parties, would exceed the Aggregate Term Commitment; or; (b) (i) to
the extent to be allocated to the Floating Rate Tranche, would exceed the
Floating Rate Term Commitment, less the amount of all previous Term Advances
allocated to the Floating Rate Tranche, or (ii) to the extent to be allocated to
the Fixed Rate Tranche, would exceed the Fixed Rate Term Commitment, less the
amount of all previous Term Advances allocated to the Fixed Rate Tranche; or
(c) when added to the aggregate Individual Revolving Outstanding Obligations of
all Syndication Parties and the aggregate Individual Term Outstanding
Obligations of all Syndication Parties, would exceed the Available Amount.

3.1.4 Voluntary Converted Loan. Borrower shall not be entitled to request a Term
Advance unless and until Borrower has made its election to convert
$295,000,000.00 of the outstanding principal owing under the Revolving Loan to
the Voluntary Converted Loan.

3.2 Promise to Pay; Term Loan Promissory Notes. Borrower promises to pay to the
order of each Syndication Party, at the office of the Administrative Agent at
5500 South Quebec Street, Greenwood Village, Colorado 80111, or such other place
as the Administrative Agent shall direct in writing, an amount equal to (a) the
outstanding amount of all Term Advances made by such Syndication Party; plus
(b) any Bank Debt owing hereunder to such Syndication Party; plus (c) interest
as set forth herein, payable to such Syndication Party for the account of its
Applicable Lending Office. All such amounts are to be payable in the manner and
at the time set forth in this Credit Agreement. At the request of any
Syndication Party, made to the Administrative Agent which shall then provide
notice to Borrower, Borrower, in order to further evidence its obligations to
such Syndication Party as set forth above in this Section, agrees to execute its
promissory note in substantially the form, as applicable, of Exhibit 3.2A (each
a “Term Note - Fixed Rate Tranche”) hereto, with respect to the Fixed Rate
Tranche, and/or in substantially the form of Exhibit 3.2B (each a “Term Note -
Floating Rate Tranche”) hereto, with respect to the Floating Rate Tranche, in
each case duly completed, in the stated maximum principal amount equal to such
Syndication Party’s Individual Fixed Rate Term Commitment or Individual Floating
Rate Term Commitment, as applicable, dated the date of this Credit Agreement,
payable to such Syndication Party for the account of its Applicable Lending
Office, and maturing as to principal on the Maturity Date (the Term Notes –
Fixed Rate Tranche and/or the Term Notes Floating Rate Tranche, as the context
requires, are sometimes collectively referred to as the “Term Notes”).

 

27



--------------------------------------------------------------------------------

3.3 Fixed Rate Tranche and Floating Rate Tranche. Each Term Advance shall be
divided between two tranches as follows:

3.3.1 Fixed Rate Tranche. A portion of such Term Advance determined by
multiplying the amount of the Term Advance by the Term Loan Allocation Ratio
applicable to the Fixed Rate Tranche, shall be identified as the “Fixed Rate
Tranche” and shall bear interest as provided in Subsection 4.4.1 and shall be
payable as provided in Section 5.3 hereof.

3.3.2 Floating Rate Tranche. A portion of such Term Advance determined by
multiplying the amount of the Term Advance by the Term Loan Allocation Ratio
applicable to the Floating Rate Tranche, shall be identified as the “Floating
Rate Tranche” and shall bear interest as provided in Subsection 4.4.2 and shall
be payable as provided in Section 5.3 hereof.

3.4 Syndication Party Records. Each Syndication Party shall record on its books
and records the amount of its Term Advance, the rate and interest period
applicable thereto, all payments of principal and interest, and the principal
balance from time to time outstanding. The Syndication Party’s record thereof
shall be prima facie evidence as to all such amounts and shall be binding on
Borrower absent manifest error. Notwithstanding the foregoing, Borrower will
never be required to pay as principal more than the principal amount of the Term
Loan funded by the Syndication Parties.

3.5 Use of Proceeds. The proceeds of the Term Loan will be used by Borrower:
(a) to fund expansion of Borrower’s production and processing facilities;
(b) for future acquisitions (including acquisition of more than, but not equal
to or less than, 50% of all issued and outstanding Gold Kist Stock); and (c) for
general corporate purposes of Borrower, and Borrower agrees not to request or
use such proceeds for any other purpose. In the event Borrower uses any part of
such proceeds for the purpose of purchasing or carrying any margin stock within
the meaning of Regulation U of the Board of Governors, including for the purpose
of acquiring Gold Kist Stock as described in clause (b) above, Borrower shall
complete and provide to the Administrative Agent, Federal Reserve Board forms
U-I and/or G-3, if requested to do so by the Administrative Agent or any
Syndication Party.

3.6 Term Advances; Funding. Borrower may request, and the Syndication Parties
shall fund (a) their applicable Individual Fixed Rate Share of the portion of
each Term Advance allocable to the Fixed Rate Tranche; and (b) their applicable
Individual Floating Rate Share of the portion of each Term Advance allocable to
the Floating Rate Tranche, in each case, in the manner and within the time
deadlines as provided in Section 9.2 hereof.

3.7 Syndication Party Funding Failure. The failure of any Syndication Party to
remit its applicable share of a requested Term Advance on the Term Loan Advance
Date shall not relieve any other Syndication Party of its obligation (if any) to
remit its applicable share of such Term Advance on such date, but no Syndication
Party shall be responsible for the failure of any other Syndication Party to
remit its applicable share of a Term Advance to be funded by such other
Syndication Party.

 

28



--------------------------------------------------------------------------------

3.8 Reduction of Aggregate Term Commitment. Borrower may, by written facsimile
notice to the Administrative Agent on or before 10:00 A.M. (Central time) on any
Banking Day, irrevocably reduce the Aggregate Term Commitment; in the same
manner and subject to the same conditions as set forth in Section 2.8 hereof
with respect to reduction of the Aggregate Revolving Commitment. Any such
reduction shall reduce the Aggregate Commitment and shall be applied pro-rata
between the Floating Rate Tranche and the Fixed Rate Tranche in accordance with
the Term Loan Allocation Ratio. The Administrative Agent shall revise Schedule 1
as necessary to reflect any change required by this Section in any Individual
Term Commitment, any Individual Floating Rate Term Commitment, or any Individual
Fixed Rate Term Commitment.

3.9 Increase of Aggregate Term Commitment. Borrower shall have the right to
increase the Aggregate Term Commitment from time to time in an amount (each such
increase a “Term Commitment Increase”) which would bring the Aggregate Term
Commitment to a maximum of $750,000,000.00; provided that each of the following
conditions has been satisfied: (a) no Event of Default or Potential Default has
occurred and is continuing; (b) Borrower has submitted to the Administrative
Agent a written request for such Term Commitment Increase, specifying (i) the
aggregate dollar amount thereof, which shall be a minimum of $50,000,000.00 and
in increments of $10,000,000.00, (ii) the name of one or more financial
institutions or Farm Credit System Institutions (which, in any case, may be an
existing Syndication Party hereunder or an affiliate thereof) that has committed
to provide funding of the Term Commitment Increase pursuant to the terms of, and
as a Syndication Party under, this Agreement (each a “Funding Source”), and
(iii) the amount of the Term Commitment Increase which each such Funding Source
has committed to provide, which must be a minimum of $10,000,000.00 and in
increments of $1,000,000.00 and the allocation thereof between the Floating Rate
Tranche and the Fixed Rate Tranche; (c) each Funding Source has, unless it is at
such time a Syndication Party hereunder, executed an Adoption Agreement; (d) the
Administrative Agent has approved each Funding Source as a Syndication Party
hereunder (unless such Funding Source is already a Syndication Party or an
affiliate thereof), which approval shall not be unreasonably withheld; (e) each
Funding Source has remitted to the Administrative Agent, by wire transfer in
accordance with the Wire Instructions, the amount directed by the Administrative
Agent so that such Funding Source will have funded its share (based on such
Funding Source’s Individual Term Pro Rata Share as recalculated as provided in
clause (w) below in this Section) of all outstanding Term Advances under the
Floating Rate Tranche and/or the Fixed Rate Tranche, as applicable, to the
extent not previously funded by such Funding Source; and (f) Borrower has, if
requested by such Funding Source(s), executed such additional Term Note -
Floating Rate Tranche and/or Term Note - Fixed Rate Tranche payable to such
Funding Source(s) and in such amounts, as the Administrative Agent shall require
to reflect the Term Commitment Increase as allocated between the Floating Rate
Term Commitment and the Fixed Rate Term Commitment. Upon the satisfaction of
each of the foregoing conditions, (v) (i) the Aggregate Term

 

29



--------------------------------------------------------------------------------

Commitment shall be automatically increased by the amount of the Term Commitment
Increase, (ii) the Floating Rate Term Commitment shall be automatically
increased by the amount of the Term Commitment Increase allocated to the
Floating Rate Tranche, and (iii) the Fixed Rate Term Commitment shall be
automatically increased by the amount of the Term Commitment Increase allocated
to the Fixed Rate Tranche; (w) the Individual Term Pro Rata Share of each of the
Syndication Parties, including the Funding Source, shall be recalculated by the
Administrative Agent to reflect the amount of the Term Commitment Increase which
each such Funding Source has committed to provide, and the amount of the Term
Commitment Increase, in each case allocated between the Floating Rate Term
Commitment and the Fixed Rate Term Commitment as applicable; (x) the Funding
Source(s) shall be allocated a share of all existing Term Advances and any such
amounts remitted pursuant to clause (e) above shall be allocated among, and paid
over to, those Persons who were Syndication Parties prior to the Term Commitment
Increase, based on their Individual Term Pro Rata Shares (allocated between the
Floating Rate Tranche and the Fixed Rate Tranche as applicable) as they existed
prior to the Term Commitment Increase, to reflect a reduction in their share of
outstanding Term Advances; (y) to the extent that any Syndication Party is
entitled to recover Funding Losses on account of having been allocated any
portion of the amounts remitted pursuant to clause (e) above, Borrower shall pay
to the Administrative Agent the amount of such Funding Losses which the
Administrative Agent shall then forward to such Syndication Party; and (z) the
Administrative Agent shall revise Schedule 1 to reflect the Term Commitment
Increase, and its allocation between the Floating Rate Term Commitment and the
Fixed Rate Term Commitment. Provided however, that except to the extent
expressly requested by Borrower to be effected sooner, any such allocation or
reallocation that would require or result in the payment by the Borrower of any
Funding Losses or Prepayment Fees to any Syndication Party shall be postponed to
the extent required to avoid payment by Borrower of such Funding Losses or
Prepayment Fees, including by the postponement of funding additional Advances.

3.10 Condition to Funding Obligation. Notwithstanding any provision to the
contrary herein, including, without limitation, Sections 3.1 and 3.7, (a) John
Hancock Life Insurance Company (“Hancock”) shall have no obligation to fund its
Individual Term Pro Rata Share of any Term Advance unless prior to, or
simultaneously with, such Term Advance, the Hancock Loan is paid in full; and
(b) in the event that Hancock declines to fund its Individual Term Pro Rata
Share of the initial Term Advance for the reason set forth in clause (a) of this
Section, (i) the Fixed Rate Term Commitment shall be automatically reduced by
the amount of Hancock’s Individual Fixed Rate Term Commitment (including for the
purposes of Subsection 3.1.3 hereof), (ii) Hancock’s Individual Fixed Rate Term
Commitment shall be automatically reduced to zero, and (iii) the Individual Term
Pro Rata Shares of the other Syndication Parties shall be recalculated by the
Administrative Agent (A) based on such reduced Fixed Rate Term Commitment and
(B) without consideration of Hancock’s Individual Fixed Rate Term Commitment.

 

30



--------------------------------------------------------------------------------

ARTICLE 4. INTEREST AND FEES

4.1 Interest on Revolving Loan. Interest on all Revolving Loans (and prior to
their conversion to a Voluntary Converted Loan or an Automatic Converted Loan),
shall be calculated as follows:

4.1.1 Base Rate Option. Unless Borrower requests and receives a LIBO Rate Loan
pursuant to Subsection 4.1.2 hereof, the outstanding principal balance under the
Revolving Notes shall bear interest at the Base Rate (each a “Base Rate Loan”).
Each request for a Revolving Advance to bear interest at the Base Rate must
request a Revolving Advance in a minimum of $1,000,000.00 and in incremental
multiples of $500,000.00.

4.1.2 LIBO Rate Option. From time to time, and so long as no Event of Default
has occurred and is continuing, at the request of Borrower included in a
Borrowing Notice, all or any part of the outstanding principal balance under the
Revolving Notes may bear interest at the LIBO Rate (each a “LIBO Rate Loan”);
provided that Borrower may have no more than ten (10) LIBO Rate Loans
outstanding at any time. To effect this option, the Borrowing Notice must
specify (a) the principal amount that is to bear interest at the LIBO Rate,
which must be a minimum of $1,000,000.00 and in incremental multiples of
$500,000.00 and (b) the period selected by Borrower during which the LIBO Rate
is to be applied (“LIBO Rate Period”), which may be any period of one, two,
three, or six months, provided that LIBO Rate Periods must mature no later than
the Maturity Date. In addition, for the purposes of determining a LIBO Rate
Period, a month means a period starting on one day in a calendar month and
ending on a numerically corresponding day in the next calendar month; provided
that if there is no numerically corresponding day in the month in which a LIBO
Rate Period is to end, or if a LIBO Rate Period begins on the last day of a
calendar month, then such LIBO Rate Period shall end on the last Banking Day of
the calendar month in which such LIBO Rate Period is to end. Borrower may
convert any Base Rate Loan to a LIBO Rate Loan, or continue a LIBO Rate Loan, by
making a written request therefore (“LIBO Request”) to the Administrative Agent
by facsimile, specifying (y) the principal amount that is to bear interest at
the LIBO Rate, which must be a minimum of $1,000,000.00 and in incremental
multiples of $500,000.00 and (z) the LIBO Rate Period selected by Borrower
during which the LIBO Rate is to be applied. The Administrative Agent shall
incur no liability in acting upon a request which it believed in good faith had
been made by a properly authorized officer of Borrower. Following the expiration
of the LIBO Rate Period for any LIBO Rate Loan, interest shall automatically
accrue at the Base Rate unless Borrower requests and receives another LIBO Rate
Loan as provided in this Subsection.

4.2 Interest on Voluntary Converted Loan. The Voluntary Converted Loan shall
bear interest at the 3-Month LIBO Rate in effect as of the Voluntary Conversion
Date and as re-set each three (3) month anniversary of such date, plus, in each
instance, the LIBOR Margin, and shall be considered a LIBO Rate Loan.

 

31



--------------------------------------------------------------------------------

4.3 Interest on Automatic Converted Loan. The Automatic Converted Loan shall
bear interest at the 3-Month LIBO Rate in effect as of the Automatic Conversion
Date and as re-set each three (3) month anniversary of such date, plus, in each
instance, the LIBOR Margin, and shall be considered a LIBO Rate Loan.

4.4 Interest on Term Loan.

4.4.1 Fixed Rate Tranche. The unpaid principal balance of the Fixed Rate Tranche
of the Term Loan shall bear interest at the Treasury Rate plus 225 basis points.

4.4.2 Floating Rate Tranche. The unpaid principal balance of the Floating Rate
Tranche of the Term Loan shall bear interest at the 3-Month LIBO Rate plus the
Floating Rate Tranche Margin.

4.5 Additional Provisions for LIBO Rate Loans and the Floating Rate Tranche.

4.5.1 Inapplicability or Unavailability of LIBO Rate and/or 3-Month LIBO Rate.
If the Administrative Agent at any time shall reasonably determine that for any
reason adequate and reasonable means do not exist for ascertaining the LIBO Rate
and/or the 3-Month LIBO Rate (hereinafter in this Section 4.5, the term “LIBO
Rate” shall include the “3-Month LIBO Rate” where appropriate for all purposes),
then the Administrative Agent shall promptly give notice thereof to Borrower. If
such notice is given and until such notice has been withdrawn by the
Administrative Agent, then any portion of the outstanding principal balance
hereof which bears interest determined in relation to the LIBO Rate shall,
subsequent to the end of the LIBO Rate Period applicable thereto, bear interest
at the Base Rate.

4.5.2 Change in Law; LIBO Rate Loan Unlawful. If any law, treaty, rule,
regulation or determination of a court or governmental authority or any change
therein or in the interpretation or application thereof (each, a “Change in
Law”) shall make it unlawful for any of the Syndication Parties to (a) advance
its Funding Share of any LIBO Rate Loan (which term shall, for the purposes of
this Subsection 4.5.2, include the Floating Rate Tranche) or (b) maintain its
share of all or any portion of the LIBO Rate Loans, each such Syndication Party
shall promptly, by telephone or facsimile, notify the Administrative Agent
thereof, and of the reasons therefor and the Administrative Agent shall promptly
notify Borrower thereof and if the notice from such Syndication Party is in
writing, the Administrative Agent shall provide a copy of such notice to
Borrower. In the former event, the obligation of any such Syndication Party to
make available its Funding Share of any future LIBO Rate Loan shall immediately
be canceled (and, in lieu thereof shall be made as a Base Rate Loan), and in the
latter event, any such unlawful LIBO Rate Loans or portions thereof then
outstanding shall be converted, at the option of such Syndication Party, to a
Base Rate Loan; provided, however, that if any such Change in Law shall permit
the LIBO Rate to remain in effect until the expiration of the LIBO Rate Period
applicable to any such unlawful LIBO Rate Loan, then such LIBO Rate Loan shall
continue in effect until the

 

32



--------------------------------------------------------------------------------

expiration of such LIBO Rate Period. Upon the occurrence of any of the foregoing
events on account of any change in any law, treaty, rule, regulation or
determination of a court or governmental authority or in the interpretation or
application thereof, Borrower shall pay to the Administrative Agent immediately
upon demand such amounts as may be necessary to compensate any such Syndication
Party for any fees, charges, or other costs incurred or payable by such
Syndication Party as a result thereof and which are attributable to any LIBO
Rate Loan made available to Borrower hereunder, and any reasonable allocation
made by any such Syndication Party among its operations shall be conclusive and
binding upon Borrower absent manifest error. In the event any Syndication Party
provides the Administrative Agent a notice under this Subsection, then Borrower
shall have the right, but not the obligation, upon written notice to the
Administrative Agent, accompanied by the payment of such amounts as are
described above and any applicable Funding Losses on account of the prepayment
required below, on or before 10:00 A.M. (Central time) on or before ten
(10) Banking Days following receipt of such notice, to reduce the Individual
Revolving Commitment and/or Individual Term Commitment, as applicable, of such
Syndication Party upon making a prepayment, to be treated as a Voluntary
Prepayment to the extent not inconsistent with the provisions of this
Subsection, equal to the amount of such Syndication Party’s Individual
Outstanding Obligations (exclusive of such Syndication Party’s Individual Term
Outstanding Obligations relating to the Fixed Rate Tranche). In the event
Borrower makes such an election, then a reduction in a dollar amount
corresponding to (x) such reduction in the Syndication Party’s Individual
Revolving Commitment shall be made in the Aggregate Revolving Commitment; and
(y) such reduction in the Syndication Party’s Individual Term Commitment shall
be made in the Aggregate Term Commitment, and a corresponding reduction shall be
made to the Aggregate Commitment. Notwithstanding any provisions of this Credit
Agreement to the contrary, including, without limitation, Sections 2.8 and 3.8,
the amount of such prepayment shall be applied to outstanding LIBO Rate Loans to
the extent of such Syndication Party’s Pro Rata Share thereof and, along with
the amount paid on account of such fees, charges, Funding Losses, or other
costs, distributed to the Syndication Party providing such notice and as to
which Borrower has made such election.

4.6 Default Interest Rate. All past due payments on the Loans or of any other
Bank Debt (whether as a result of nonpayment by Borrower when due, at maturity,
or upon acceleration) shall bear interest at the Default Interest Rate from and
after the due date for the payment, or on the date of maturity or acceleration,
as the case may be.

4.7 Interest Calculation. Interest on all Loans shall be calculated on the
actual number of days the principal owing thereunder is outstanding with the
daily rate calculated on the basis of a year consisting of 360 days. In
calculating interest, the Advance Date shall be included and the date each
payment is received shall be excluded.

4.8 Fees. Borrower shall pay or cause to be paid the following fees:

4.8.1 Commitment Fee – Revolving Loan. A fee for each day during the Revolving
Availability Period (“Revolving Commitment Fee”) (a) payable in arrears

 

33



--------------------------------------------------------------------------------

by the fifteenth day of the month following the close of each Fiscal Quarter,
and (b) determined for each day during such Fiscal Quarter by (i) multiplying
the Commitment Fee Factor in effect on such day (expressed as a daily rate on
the basis of a year of 360 days) times (ii) the difference between the Aggregate
Revolving Commitment in effect on such day, and the outstanding principal
balance owing under the Revolving Loan as of the close of the Administrative
Agent’s business on such day. The Revolving Commitment Fee shall be payable by
Borrower to the Administrative Agent, and the Administrative Agent shall
distribute the Revolving Commitment Fee to the Syndication Parties based on
their Individual Revolving Pro Rata Share during such Fiscal Quarter.

4.8.2 Commitment Fee – Term Loan. A fee for each day during the Term Loan
Availability Period (“Term Commitment Fee”) (a) payable in arrears by the
fifteenth day of the month following the close of each Fiscal Quarter, and
(b) determined for each day during such Fiscal Quarter by (i) multiplying the
Term Fee Factor (expressed as a daily rate on the basis of a year of 360
days) times (ii) the difference between the Aggregate Term Commitment in effect
on such day, and the outstanding principal balance owing under the Term Loan as
of the close of the Administrative Agent’s business on such day. The Term
Commitment Fee shall be payable by Borrower to the Administrative Agent, and the
Administrative Agent shall distribute the Term Commitment Fee to the Syndication
Parties based on their Individual Term Pro Rata Share during such Fiscal
Quarter. Notwithstanding the foregoing, Borrower shall not be required to pay
any Term Commitment Fee for the period from the Closing Date until the earlier
of (x) the date which is ninety (90) days after the Closing Date, or
(y) January 1, 2007.

4.9 Interest Rate Margins; Commitment Fee Factor. The Margins and the Commitment
Fee Factor shall be determined as follows:

4.9.1 Calculation. The “Base Rate Margin” and the “LIBOR Margin” (collectively
the “Margins”), and the “Commitment Fee Factor” shall

(a) except for the period described in clause (b) of this Subsection, be
determined pursuant to the table below (expressed in basis points) based on the
Leverage Ratio, as of the end of each Fiscal Quarter, with such Margins and
Commitment Fee Factor effective as of the fifth Banking Day after receipt of a
Compliance Certificate as required pursuant to Subsection 4.9.2 hereof (and it
being expressly understood that the LIBOR Margin once set for a LIBO Rate Loan
will not change during the LIBO Rate Period therefor based upon a subsequent
change in the Leverage Ratio; provided however, any change in the Leverage Ratio
reflected in the Update Certificate shall be applicable to all LIBOR Loans as of
the date of such Update Certificate, notwithstanding that it would require a
change during the LIBO Rate Period therefore), except that (i) the Margins and
Commitment Fee Factor effective as of the Closing Date shall be based on the
Compliance Certificate provided on the Closing Date (or in accordance with
clause (d) of this Subsection if no such Compliance Certificate was provided).

 

34



--------------------------------------------------------------------------------

(b) For the period commencing on the date on which the initial Term Advance
occurs, and continuing until the one (1) year anniversary of such date, the
Margins and the Commitment Fee Factor shall be determined from the table below
based on Pricing Level IV (regardless of Borrower’s Leverage Ratio).

(c) In the event that, with respect to the period described in clause (a) of
this Subsection, the final annual audited financial statements establish that
Borrower was not entitled to a reduction in the Margins and/or the Commitment
Fee Factor previously granted based upon a Compliance Certificate, Borrower
shall, upon written demand by the Administrative Agent, pay any excess amount
which should have been charged based on such annual audited financial
statements.

(d) In the event that, with respect to the period described in clause (a) of
this Subsection, the Compliance Certificate is not received by Administrative
Agent by the Margin Report Deadline, the Margins and the Commitment Fee Factor
for the period commencing on the first Banking Day after the Margin Report
Deadline will each be based on Pricing Level V continuing until the fifth
Banking Day after such time as Borrower delivers the Compliance Certificate to
the Administrative Agent, after which time the Margins and the Commitment Fee
Factor will be based on such Compliance Certificate:

 

Pricing Level

  

Leverage Ratio

  

LIBOR Margin

  

Base Rate

Margin

  

Commitment

Fee Factor

I    < 45%    100.0 basis points    0 basis points    20.0 basis points II   
³45% < 50%    125.0 basis points    0 basis points    25.0 basis points III   
³50% < 55%    150.0 basis points    0 basis points    30.0 basis points IV   
³55% < 60%    175.0 basis points    25.0 basis points    35.0 basis points V   
³60%    200.0 basis points    25.0 basis points    40.0 basis points

4.9.2 Compliance Certificate. (a) On the Closing Date (and based on results as
of the last day of the most recently ended Fiscal Quarter); and (b) on or before
the 45th day after the beginning of the second, third and fourth Fiscal Quarter
of each Fiscal Year and on or before the 90th day after the beginning of the
first Fiscal Quarter of each Fiscal Year (“Margin Report Deadline”), commencing
with the Fiscal Quarter which begins on October 1, 2006, Borrower shall provide
to the Administrative Agent the Compliance Certificate required pursuant to
Subsections 10.2.1 and 10.2.2 hereof, which shall include a statement as to the
Leverage Ratio as of the last day of the preceding Fiscal Quarter. In addition,
within ten (10) Banking Days after the Control Acquisition Date, Borrower shall
provide to the Administrative Agent a Certificate signed by Borrower’s Chief
Financial Officer (“Update Certificate”), (a) setting forth for Borrower and its
Consolidated Subsidiaries (i) the aggregate outstanding principal amount of all
Debt; less unrestricted cash and cash equivalents, (ii) the sum of the aggregate
outstanding principal amount of all Debt included in clause (i) above; less
unrestricted cash and cash equivalents plus Net Worth, and (iii) the calculation
of the Leverage Ratio, in each case effective on and as of the Control
Acquisition Date and

 

35



--------------------------------------------------------------------------------

compiled on a pro-forma basis to include Gold Kist as a Consolidated Subsidiary,
based on Gold Kist’s results from the most recent reporting period available for
which information has been publicly filed with the Securities Exchange
Commission; and (b) certifying that the amounts set forth, to the best of the
Chief Financial Officer’s knowledge, accurately present amounts required to be
calculated on a consolidated basis for Borrower and its Consolidated
Subsidiaries (including Gold Kist on a pro forma basis).

4.9.3 Re-pricing. The Floating Rate Tranche Margin shall be in effect until the
seventh anniversary of the Closing Date (“Re-pricing Date”). Borrower and the
Administrative Agent shall negotiate in an effort to reach agreement on a
revised Floating Rate Tranche Margin to take effect on the day after the
Re-pricing Date (“Revised Floating Rate Tranche Margin”). In the event that such
parties reach agreement on the Revised Floating Rate Tranche Margin, and it is
approved by the Syndication Parties as provided in Section 14.7.1(f) hereof,
such Revised Floating Rate Tranche Margin shall take effect on the day after the
Re-pricing Date and shall thereafter be deemed to be the Floating Rate Tranche
Margin. In the event that such parties fail to reach agreement on the Revised
Floating Rate Tranche Margin which is approved by the Syndication Parties as
provided in Section 14.7.1(f) hereof, Borrower shall, on or before the Banking
Day coinciding with, or immediately following, the date which is thirty
(30) days after the Re-pricing Date, pay in full all amounts owing under the
Floating Rate Tranche of the Term Loan, and such date shall become the Maturity
Date for such Floating Rate Tranche of the Term Loan.

4.10 Maximum Interest Rate. Borrower acknowledges and agrees that 12 U.S.C. §
2205 provides that Farm Credit System Institutions are not subject to any
interest rate limitation imposed by any state constitution or statute or other
laws, and that any such limitations are preempted, and that therefore interest
owing under the Notes, to the extent funded by a Farm Credit System Institution,
is not subject to any ceiling. Nonetheless, in the event it is ever determined
by a court of competent jurisdiction that interest owing on the Notes, or some
of them, is subject to any limitations imposed by the laws of the State of
Colorado or Texas or any other jurisdiction, it is the intent of Borrower, and
the Syndication Parties to, notwithstanding the provisions of Section 4.1
hereof, at all times comply with the applicable usury laws relating to this
Credit Agreement or the Notes now or hereafter in effect including, without
limitation, Title 4 of the Texas Finance Code and any subsequent revisions or
judicial interpretations thereof if, and to the extent, determined by a court to
be applicable to the Notes. It is agreed that the aggregate of all interest and
other charges constituting interest, or adjudicated as constituting interest,
and contracted for, chargeable, or receivable in connection with the Notes shall
under no circumstances exceed the maximum nonusurious amount of interest
permitted by applicable law. If the applicable laws are ever revised or
judicially interpreted so as to render usurious any amount called for under this
Credit Agreement or the Notes or contracted for, charged, chargeable, received
or receivable with respect to this Credit Agreement or the Notes, or if the
exercise of the option to accelerate the maturity of the Notes, or if any
payment, results in Borrower having paid any interest on one or more of the
Notes in excess of that permitted by applicable law, any such construction shall
be subject to the provisions of this Section and, to the extent permitted by
applicable law all excess

 

36



--------------------------------------------------------------------------------

amounts collected on such Notes shall be credited on the principal balance of
such Notes (or, if it has been paid in full, refunded to Borrower), and those
provisions shall immediately be deemed reformed and the amounts thereafter
collectible will be reduced, without the necessity of the execution of any new
documents, so as to comply with the then applicable law, but so as to permit the
recovery of the fullest amount of interest otherwise lawfully called for under
this Credit Agreement or the Notes. In the event the maturity of any Note is
accelerated, then earned interest may never include more than the maximum amount
of interest permitted by applicable law from the date of each advance of the
proceeds of such Note until paid. Specifically, but without in any way limiting
the generality of the foregoing, if from any circumstances whatsoever
fulfillment of any provision of this Credit Agreement or the Notes, at the time
performance of such provision is due, would cause the interest contracted for,
charged, chargeable, received or receivable with respect to this Credit
Agreement or any of the Notes to exceed the amount permitted by applicable law,
then ipso facto and notwithstanding anything to the contrary contained herein,
Borrower shall only be required to pay interest on each such Note in an amount
equal to the lesser of the amounts payable under this Credit Agreement and the
maximum amount permitted by applicable law. In determining whether the amount of
interest contracted for, charged, chargeable, received or receivable with
respect to this Credit Agreement or any of the Notes would ever exceed the
amount permitted by applicable law, all sums charged, paid or agreed to be paid
under this Credit Agreement for the use, forbearance, or detention of the
indebtedness of Borrower to the Administrative Agent and/or the Syndication
Parties shall, to the extent possible under applicable law, be amortized,
prorated, allocated, and spread throughout the full term of the Notes (including
any renewal or extension), until payment in full. The provisions of this Section
control all agreements between the Administrative Agent and/or the Syndication
Parties and Borrower relative to the Notes. In the event any interest is
required to be credited to principal or refunded to Borrower with respect to
some, but not all, of the Notes, such adjustment shall be for the account of the
Syndication Party which is the payee under such Note or Notes, and shall not
affect the other Notes or the Syndication Parties which are the payees under
such other Notes.

ARTICLE 5. PAYMENTS; FUNDING LOSSES

5.1 Principal Payments on Voluntary Converted Loan. The outstanding principal
balance of the Voluntary Converted Loan shall be payable (a) in equal quarterly
installments in the amount of one percent (1.0%) per annum (i.e.  1/4 of 1% per
quarter) of the outstanding principal amount as of the Voluntary Conversion
Date, commencing on the fifth day of the calendar quarter next following the
Voluntary Conversion Date and on the fifth day of each calendar quarter
thereafter, and (b) one final payment on the Maturity Date equal to the unpaid
balance owing under the Voluntary Converted Loan, requiring a balloon payment on
such date.

5.2 Principal Payment on Automatic Converted Loan. The outstanding principal
balance of the Automatic Converted Loan shall be payable (a) in equal quarterly
installments in the amount of ten percent (10.0%) per annum (i.e. 2 1/2% per
quarter) of the Automatic Conversion Amount, commencing on the fifth day of the

 

37



--------------------------------------------------------------------------------

calendar quarter next following the Automatic Conversion Date and on the fifth
day of each calendar quarter thereafter, and (b) one final payment on the
Maturity Date equal to the unpaid balance owing under the Automatic Converted
Loan, requiring a balloon payment on such date.

5.3 Principal Payments on Term Loan. Principal owing under the Term Loan shall
be payable (a) in equal quarterly installments in the amount of one percent
(1.0%) per annum (i.e.  1/4 of 1% per quarter) of the principal amount owing on
the Term Loan Advance Date, commencing on the fifth day of the calendar quarter
next following the Term Loan Advance Date and on the fifth day of each calendar
quarter thereafter, and (b) one final payment on the Maturity Date equal to the
unpaid balance owing under the Term Loan, requiring a balloon payment on such
date. Principal payments, including prepayments, on the Term Loan shall be
allocated between the Fixed Rate Tranche and the Floating Rate Tranche in
accordance with the Term Loan Allocation Ratio.

5.4 Interest Payments. Interest shall be payable as follows: (a) interest on
Base Rate Loans shall be payable monthly in arrears on the fifth day of the
following month; (b) interest on the Fixed Rate Tranche shall be payable
quarterly in arrears on the fifth day of each January, April, July, and October;
(c) interest on LIBO Rate Loans and the Floating Rate Tranche shall be payable
in arrears on the last day of the LIBO Rate Period therefor unless the LIBO Rate
Period is longer than three (3) months, in which case interest shall also be
payable every three (3) months from the date of the relevant Advance; and
(d) interest on all Loans then accrued and unpaid shall be payable on the
Maturity Date.

5.5 Voluntary Prepayments. Borrower shall have the right to make payments on the
Revolving Loan and, subject to the limitations in Subsection 5.7.2 hereof, to
prepay (“Voluntary Prepayments”) all or any part of the outstanding principal
balance under the Term Loan, the Voluntary Converted Loan and/or the Automatic
Converted Loan at any time, in minimum amounts of $1,000,000.00 and in integral
multiples of $500,000.00 in the event such prepayment occurs prior to the date
on which Borrower acquires 100% of the Gold Kist Stock, or in minimum amounts of
$5,000,000 and integral multiples of $1,000,000 thereafter (or the entire
outstanding balance in each case, if less) on any Banking Day; provided that
(a) in the event of prepayment of any LIBO Rate Loan or the Floating Rate
Tranche (i) Borrower must provide three (3) Banking Days notice to the
Administrative Agent prior to making such prepayment, and (ii) Borrower must, at
the time of making such prepayment, pay (A) all Funding Losses applicable to
such prepayment, and (B) all interest accrued as of the date of such prepayment;
and (b) in the event of prepayment of the Fixed Rate Tranche, Borrower must, at
the time of making such prepayment, pay (A) all Prepayment Fees applicable to
such prepayment, and (B) all interest accrued as of the date of such prepayment.
Principal amounts paid or voluntarily prepaid on the Revolving Loan (but not
including the Voluntary Converted Loan) may be reborrowed under the terms and
conditions of this Credit Agreement during the Revolving Availability Period.
Principal amounts paid or voluntarily prepaid on the Term Loan may not be
reborrowed.

 

38



--------------------------------------------------------------------------------

5.6 Mandatory Prepayments. Borrower shall be required to make prepayments
(“Mandatory Prepayments”) in each of the following events:

(a) in the event any of the Collateral is the subject of a Casualty Event, a
Mandatory Prepayment equal to the amount of the Casualty Proceeds received by
Borrower on account thereof (provided that no such Mandatory Prepayment shall be
required to the extent that Borrower uses such Casualty Proceeds for repair or
replacement for any Casualty Event if the amount of Casualty Proceeds does not
exceed $25,000,000.00, or such higher amount as may be approved by the Required
Lenders at their discretion, and so long as (i) a contract for such repair or
replacement is entered into within 180 days of such Casualty Event for such
repairs and/or the acquisition of such replacements, (ii) such repair or
replacement is effected within 360 days of such Casualty Event, and (iii) any
such replacements are covered by the lien in favor of the Administrative Agent
on the Collateral);

(b) upon the issuance of any equity securities in a capital raising transaction
resulting in net proceeds to Borrower of an amount in excess of $10,000,000.00
(which amount shall automatically increase to $20,000,000.00 upon the date that
Borrower acquires 100% of the Gold Kist Stock), a Mandatory Prepayment equal to
fifty percent (50.0%) of the net proceeds of such offering of equity securities
to the extent not used, under the conditions set forth below, for acquisitions
and/or capital investment within 360 days of receipt; provided however, no
Mandatory Prepayment shall be required under this Section 5.6(b) in connection
with a Permitted Capital Raising Transaction or to the extent Borrower is
required to make prepayments under the terms of any unsecured debt or loan
facility in connection with any Permitted Capital Raising Transaction;

(c) upon sale or other disposition of any non-current assets (except for sales
in the ordinary course of business) which are a part of the Collateral (other
than Collateral with respect to which the lien is released pursuant to the
provisions of Section 10.15 hereof), a Mandatory Prepayment equal to one hundred
percent (100%) of the net proceeds in excess of $10,000,000 received by Borrower
to the extent that such excess net proceeds are not used, under the conditions
set forth below, for acquisitions and/or capital investment within 360 days of
receipt by Borrower, of or in assets which are covered by a first priority
perfected lien in favor of the Administrative Agent subject to Permitted
Encumbrances;

(d) upon sale or other disposition of any non-current assets (except for sales
of investments available for sale and other sales in the ordinary course of
business) which are not part of the Collateral, if Borrower at any time
subsequent to such sale desires to use (and Borrower is not required to do so
under the terms of an secured or unsecured credit facility or indenture) any of
the net proceeds thereof to pay amounts owing under any of the Senior Unsecured
Notes, Borrower (i) shall provide the Administrative Agent with ten (10) days
advance written notice of its intention to make such payment and (ii) shall, if
required to do so by the Administrative Agent, make a Mandatory Prepayment in
the Pro Rata Amount; and

 

39



--------------------------------------------------------------------------------

(e) at any time that (i) the aggregate outstanding principal balance owing under
the Revolving Loan (including the Converted Loans), and under the Term Loan, in
the aggregate exceeds the Available Amount or exceeds the Aggregate Commitment,
as it may exist at any time, or (ii) the principal balance owing under the
Revolving Loan exceeds the Aggregate Revolving Commitment, or (iii) the
principal balance owing under the Term Loan exceeds the Aggregate Term
Commitment, then, in any such case, a Mandatory Prepayment equal to the amount
of such excess.

In each case of proceeds from any offering of equity securities (other than a
Permitted Capital Raising Transaction) and from any sale or other disposition of
Collateral (other than Collateral with respect to which the lien is released
pursuant to the provisions of Section 10.15 hereof), to avoid Mandatory
Prepayment based thereon, Borrower must, within 180 days of receipt of such
proceeds, have used such proceeds for acquisitions and/or capital investments or
executed a binding definitive contract for such acquisitions and/or capital
investments. Mandatory Prepayments made pursuant to clauses (a) and (b) of this
Section, will, in either case, result in a permanent reduction of the Aggregate
Commitment and the Revolving Commitment to the extent of the Mandatory Payments
applied to the Revolving Loan. Mandatory Prepayments under clause (a) shall be
due no later than ten (10) Banking Days after the expiration of the applicable
repair or replacement period set forth above in clause (a). Mandatory
Prepayments under clause (b) shall be due no later than ten (10) Banking Days
after the expiration of the applicable acquisition or capital investment period
set forth above in clause (b). Mandatory Prepayments under clause (c) shall be
due no later than ten (10) Banking Days after the expiration of the applicable
acquisition or capital investment period set forth above in clause (c).
Mandatory Prepayments under clause (d) shall be due no later than the date
Borrower makes payment under the Senior Unsecured Notes from such excess
proceeds. Mandatory Prepayments under (e) shall be due the next Banking Day
following such occurrence. In determining the amount of Mandatory Prepayment
required under clauses (a) or (c), Borrower shall be permitted to make any
prepayment required on account of such Casualty Event or sale under any Pari
Passu Loan (in a maximum amount no greater than the pro rata portion based on
total outstanding principal balances of such loan and the Revolving Loans). The
term “Pro Rata Amount”, as used in this Section, means an amount determined
(1) by dividing the amount of Borrower’s proposed payment of the Senior
Unsecured Notes, by the total amount of principal owing under the Senior
Unsecured Notes, and multiplying the result by the average daily unpaid balance
of the Loans over the immediately preceding 30 consecutive days, or (2) by
dividing the amount of Borrower’s proposed payment of the Senior Subordinated
Notes (where such payment is permitted hereunder), by the total amount of
principal owing under the Senior Subordinated Notes, and multiplying the result
by the average daily unpaid balance of the Loans over the immediately preceding
30 consecutive days, or (3) if Borrower proposes to make payments under both the
Senior Unsecured Notes and the Senior Subordinated Notes (where such payment is
permitted hereunder), by dividing the amount of Borrower’s proposed payment of
the Senior Unsecured Notes plus the amount of Borrower’s proposed payment of the
Senior Subordinated Notes, by the total amount of principal owing under the
Senior Unsecured Notes plus the total amount of principal owing under the Senior
Subordinated Notes, and multiplying the result by the average daily unpaid
balance of the Loans over the immediately preceding 30 consecutive days.

 

40



--------------------------------------------------------------------------------

5.7 Application of Principal Payments.

5.7.1 Scheduled Payments. All Scheduled Payments with respect to a Converted
Loan shall be applied to the Scheduled Payment next coming due under such
Converted Loan. All Scheduled Payments with respect to the Term Loan shall be
applied to the Scheduled Payment next coming due under the Term Loan.

5.7.2 Voluntary Prepayments. Except as provided below and as provided in
Subsection 4.5.2 and Sections 9.4 and 9.5 hereof, so long as no Event of Default
has occurred and is continuing, all Voluntary Prepayments (but excluding
payments Borrower designates for application to the Revolving Loan, other than
the Voluntary Converted Loan and the Automatic Converted Loan) shall be applied
to the Floating Rate Tranche, the Voluntary Converted Loan, and the Automatic
Converted Loan, pro rata (based on the outstanding principal balance owing under
each such Loan divided by the principal balance owing under all such Loans,
determined in each case as of the date of application of such Voluntary
Prepayment). Notwithstanding the foregoing, each Syndication Party to whom has
been allocated a portion of the Voluntary Converted Loan, has the absolute right
to refuse to accept any Voluntary Prepayments on its portion of the Voluntary
Converted Loan until the Floating Rate Tranche and the Automatic Converted Loan
have been repaid in full (in which case such Voluntary Prepayment shall be
allocated between the Automatic Converted Loan and the Floating Rate Tranche
substantially in the manner provided above). After the Floating Rate Tranche and
the Automatic Converted Loans have been repaid in full, Borrower, at its sole
discretion, may direct that Voluntary Prepayments be applied to the Voluntary
Converted Loan or the Fixed Rate Tranche. To the extent Voluntary Prepayments
are applied to the Voluntary Converted Loan, the Automatic Converted Loan, or
the Term Loan, they shall be applied first to the four principal installments
next coming due with respect to each such Loan, and second to remaining
installments coming due with respect to each such Loan on a ratable basis.
However, notwithstanding any of the foregoing provisions of this Subsection,
upon the occurrence and during the continuance of an Event of Default, all
prepayments shall be applied, as the Administrative Agent in its sole discretion
shall determine, to fees, interest or principal indebtedness under the Notes, or
to any other Bank Debt.

5.7.3 Mandatory Prepayments. All Mandatory Prepayments shall be applied, subject
to clauses (x) through (z) below, on a pro rata basis (based, with respect to
any such Loan, on the outstanding principal owing under such Loan to the
outstanding principal owing under all such Loans) to principal amounts owing
under the Voluntary Converted Loan, the Automatic Converted Loan and/or the
Revolving Loan, and the Term Loan (allocated between the Floating Rate Tranche
and the Fixed Rate Tranche in accordance with the Term Loan Allocation Ratio),
and to the extent not inconsistent with the balance of this Subsection, with
respect to the Revolving Loan first to Base Rate Loans and then to LIBO Rate
Loans. (x) To the extent Mandatory Prepayments are applied to the Voluntary
Converted Loan, the Automatic Converted

 

41



--------------------------------------------------------------------------------

Loan, and the Term Loan, on account of clauses (a) or (d) of Section 5.6, they
shall be applied to required principal payments in the inverse order of their
due date, so that such Mandatory Prepayments are applied first to the required
principal payment last coming due. (y) To the extent, after application under
clause (z) below, Mandatory Prepayments are applied to the Voluntary Converted
Loan, the Automatic Converted Loan, and the Term Loan, on account of clauses
(b), (c), or (e)(i) of Section 5.6, they shall be applied first to the four
principal installments next coming due, and second to remaining installments on
a ratable basis. (z) To the extent Mandatory Prepayments are required on account
of clauses (e)(ii) or (e)(iii) of Section 5.6, they shall be applied to the
Revolving Loan or the Term Loan, respectively.

5.8 Manner of Payment. All payments, including prepayments, that Borrower is
required or permitted to make under the terms of this Credit Agreement shall be
made in US dollars to the Administrative Agent (a) in immediately available
federal funds, to be received no later than 1:00 P.M. Central time of the
Banking Day on which such payment is due by wire transfer through Federal
Reserve Bank, Kansas City, Routing Number: 307088754, COBANK ENGWD (or to such
other account as the Administrative Agent may designate by notice); and
(b) without setoff or counterclaim and free and clear of and without deduction
for any taxes, levies, impost, duties, charges, fees, deductions, withholding,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless Borrower is required by law to make
such deduction or withholding.

5.9 Distribution of Principal and Interest Payments. The Administrative Agent
shall distribute payments of principal and interest among the Syndication
Parties as follows:

5.9.1 Principal and Interest Payments on Revolving Loan. Principal and interest
payments on or applied to the Revolving Loan (including Converted Loans) shall
be remitted to the Syndication Parties in accordance with their Individual
Revolving Pro Rata Share, subject to such adjustment, if any, as may be required
to account for allocation of the Voluntary Converted Loan as provided in
Section 2.10 hereof.

5.9.2 Principal Payments on Term Loan. Principal payments on or applied to the
Term Loan shall be allocated between the Floating Rate Tranche and the Fixed
Rate Tranche in accordance with the Term Loan Allocation Ratio and remitted to
the Syndication Parties in accordance with the portion of their Individual Term
Pro Rata Share allocable to each such Tranche.

5.9.3 Interest Payments on Term Loan. Interest payments on or applied to the
Floating Rate Tranche shall be remitted to the Syndication Parties in accordance
with their Individual Floating Rate Share, and interest payments on or applied
to the Fixed Rate Tranche shall be remitted to the Syndication Parties in
accordance with their Individual Fixed Rate Share.

 

42



--------------------------------------------------------------------------------

5.10 Funding Losses. “Funding Losses” on account of the prepayment of a LIBO
Rate Loan (hereinafter in this Section 5.10, the term “LIBO Rate Loan” shall
include the Floating Rate Tranche where appropriate) shall be determined on an
individual Syndication Party basis as the amount which would result in such
Syndication Party being made whole (on a present value basis) for the actual or
imputed funding losses (including, without limitation, any loss, cost or expense
incurred by reason of obtaining, liquidating or employing deposits or other
funds acquired by such Syndication Party to fund or maintain such LIBO Rate
Loan) incurred by such Syndication Party as a result of the prepayment of such
LIBO Rate Loan on any day other than the last day of the LIBO Rate Period
applicable thereto. In the event of any such prepayment, each Syndication Party
which had funded the LIBO Rate Loan being prepaid shall, promptly after being
notified of such prepayment, send written notice (“Funding Loss Notice”) to the
Administrative Agent by facsimile setting forth the amount of attributable
Funding Losses and the method of calculating the same. The Administrative Agent
shall notify Borrower orally or in writing of the amount of such Funding Losses.
A determination by a Syndication Party as to the amounts payable pursuant to
this Section shall be conclusive absent manifest error. Notwithstanding the
foregoing, each Syndication Party is entitled to fund all or any part of its Pro
Rata Share of any LIBO Rate Loan in any manner it selects, and it is understood
that for the purposes of determining any Funding Losses, determination shall be
made by each Syndication Party as though it had actually funded and maintained
each LIBO Rate Loan through the purchase of deposits in the relevant interbank
market having a maturity corresponding to the relevant LIBO Rate Period.

5.11 Prepayment Fee – Fixed Rate Tranche. In the event that any Voluntary
Prepayment is, pursuant to the provisions set forth above in this Article 5,
applied to the Fixed Rate Tranche of the Term Loan, Borrower will be obligated
to pay, and shall pay with each such Voluntary Prepayment, a fee designed to
compensate the Syndication Parties for their actual or imputed funding losses
(including, without limitation, any loss, cost or expense incurred by reason of
obtaining, liquidating or employing deposits or other funds acquired by such
Syndication Party to fund or maintain such Loan) incurred by such Syndication
Party as a result of such prepayment of Fixed Rate Tranche (“Prepayment Fee”).
The Prepayment Fee shall be an amount calculated as follows:

(a) The Prepayment Fee shall be the amount, if any, equal to the product
obtained by multiplying (i) a fraction, the numerator of which shall be the
principal amount being accelerated or prepaid and the denominator of which shall
be the aggregate outstanding principal amount owing under the Fixed Rate Tranche
immediately prior to such acceleration or prepayment, by (ii) the excess, if
any, of:

    (1) the sum as of the date of such acceleration or prepayment of the
following:

(i) each payment of principal required to be made on the Fixed Rate Tranche
during the remaining term thereof, including the principal payment due at the
Maturity Date, assuming that all such payments on the Fixed Rate Tranche were
made when due and that no other prepayment was made, and

 

43



--------------------------------------------------------------------------------

(ii) each payment of interest which would be required to be paid during the
remaining term of the Fixed Rate Tranche on the aggregate principal amount of
the Fixed Rate Tranche from time to time outstanding (assuming such payments
were made when due as described in clause (1)(i) above) at an interest rate for
the remainder of the term of the Fixed Rate Tranche equal to the annual interest
rate then in effect with respect to the Fixed Rate Tranche on the date of
prepayment or . acceleration;

over

    (2) the sum as of the date of such acceleration or prepayment of the
following:

(i) each payment of principal required to be made on the Fixed Rate Tranche
during the remaining term thereof, including the principal payment due at the
Maturity Date, assuming that all such payments on the Fixed Rate Tranche were
made when due and that no other prepayment was made, and

(ii) each payment of interest which would be required to be paid during the
remaining term of the Fixed Rate Tranche on the aggregate principal amount of
the Fixed Rate Tranche from time to time outstanding (assuming such payments
were made when due as described in clause (2)(i) above) at an interest rate for
the remainder of the term of the Fixed Rate Tranche equal to the then applicable
Matched Maturity U.S. Treasury Rate plus (i) one hundred (100) basis points for
the period from the date of prepayment to the Maturity Date,

and discounting the amount of such excess (on a monthly basis) from the date
fixed therefor back to the date of such acceleration or prepayment at a rate
equal to the then applicable Matched Maturity U.S. Treasury Rate for each such
date.

For the purpose of calculating the Prepayment Fee, the term “Matched Maturity
U.S. Treasury Rate” shall mean, as of the date any determination thereof is to
be made with respect to any prepayment, a per annum rate equal to the arithmetic
mean of the annual yields to maturity for United States Treasury securities
having a term to maturity equal to the period from the date of such acceleration
or prepayment to the date such payment would have become due, as quoted in The
Wall Street Journal published most recently prior to the second Business Day
preceding the date of prepayment or acceleration, as applicable. If no maturity
exactly corresponding to such period shall appear therein, such yields for the
two most closely corresponding published maturities shall be calculated pursuant
to the foregoing sentence and the Matched Maturity U.S. Treasury Rate shall be

 

44



--------------------------------------------------------------------------------

interpolated from such yields on a straight-line basis (rounding, in the case of
relevant periods, to the nearest month). If The Wall Street Journal no longer
publishes such information, such annual yields shall be determined, by reference
to Release H.15 or any successor publication under. the heading “Treasury
Constant Maturities” or, for periods less than one year, “Treasury Bills -
Secondary Market.” If Release H.15 is no longer published, such annual yields
shall be determined, at Borrower’s expense, by an independent investment banking
firm acceptable to Borrower and the Administrative Agent.

5.12 Fee for Prepayment by Refinance. In the event that Borrower prepays all or
any portion of the Loans within two (2) years of the Closing Date as a result
of, or in connection with, a new financing, Borrower shall be obligated to pay
to the Administrative Agent, for allocation among the Syndication Parties on a
pro rata basis (based on their Individual Outstanding Obligations), a fee
(“Refinance Fee”) equal to one percent (1.0%) of the amount so prepaid. Payment
of the Refinance Fee shall be in addition to any Funding Losses and/or
Prepayment Fees payable on account of such prepayments.

ARTICLE 6. BANK EQUITY INTERESTS

6.1 Purchase of Bank Equity Interests. Borrower agrees to purchase such equity
interests in Agriland (“Agriland Bank Equity Interests”) as Agriland may from
time to time require in accordance with its bylaws and capital plan in effect as
of the date hereof as applicable to borrowers generally. In connection with the
foregoing, Borrower hereby acknowledges receipt, prior to the execution of this
Credit Agreement, of the following with respect to Agriland (a) the bylaws,
(b) a written description of the terms and conditions under which the Bank
Equity Interests are issued, (c) the most recent annual report, and if more
recent than the latest annual report, the latest quarterly report. In addition,
Borrower agrees to purchase such equity interests in any Farm Credit System
Institution which is a Syndication Party hereunder as such Farm Credit System
Institution may from time to time require in accordance with its bylaws and
capital plans as applicable to borrowers generally and as is required by any
written agreement Borrower may execute with any such Farm Credit System
Institution (“FCS Bank Equity Interests” and together with the Agriland Bank
Equity Interests the “Bank Equity Interests”). Agriland reserves, and Borrower
agrees that each Farm Credit System Institution which may become a Syndication
Party may at its discretion reserve, the right to sell participations under the
provisions of Section 14.25 hereof on a patronage released or on a non-patronage
basis.

ARTICLE 7. SECURITY

7.1 Borrower’s Collateral. As security for the payment and performance of all
obligations of Borrower to the Administrative Agent and to all present and
future Syndication Parties, including but not limited to principal and interest
under the Notes, fees, Funding Losses, reimbursements, and all other Bank Debt
or obligations under any of the Loan Documents, and individually to Agriland and
any Syndication Party that is a Farm Credit System Institution (with respect to
the obligations of Borrower thereto, if any, arising under Article 6 hereof),
Borrower shall grant to, and maintain for, the

 

45



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of all present and future Syndication
Parties, and for the benefit of Agriland and any Syndication Party that is a
Farm Credit System Institution (to the extent of Borrower’s obligations thereto,
if any, with respect to Bank Equity Interests), a first lien and security
interest, pursuant to the Security Documents, subject only to (i) purchase money
security interests which would qualify as Permitted Encumbrances, and
(ii) Permitted Encumbrances described in Section 11.3(a) hereof, in the
following (“Collateral”): (a) all of Borrower’s real property interest,
furniture, fixtures and equipment located at, or used in connection with, the
poultry hatching, raising, slaughtering, processing, packaging, and shipping
operations and facilities identified on Exhibit 7.1 hereto; (b) all proceeds
with respect to the assets described in clause (a) above and all insurance
policies in connection with the assets described in clauses (a) and (b) hereof
and the proceeds thereof, in each case whether now owned or hereafter acquired;
and (c) the GK Collateral as and when required pursuant to Section 10.21 hereof;
provided that only the Farm Credit System Institution issuing any Bank Equity
Interests (or the Administrative Agent on behalf of such Farm Credit System
Institution) shall have a lien on the Bank Equity Interests issued by such Farm
Credit System Institution, and none of the Syndication Parties shall have a lien
thereon. Borrower shall execute and deliver to the Administrative Agent, for the
benefit of the Syndication Parties, the Security Documents to evidence the
security interest of the Administrative Agent, for the benefit of the
Syndication Parties, in the Collateral, together with such financing statements
or other documents as the Administrative Agent shall reasonably request.
Borrower shall also execute such further security agreements, mortgages, deeds
of trust, financing statements, assignments or other documents as the
Administrative Agent shall reasonably request from time to time, in form and
substance as the Administrative Agent shall specify, to establish, confirm,
perfect or provide notice of the Administrative Agent’s security interest (for
the benefit of the Administrative Agent and all Syndication Parties) in the
Collateral.

7.2 Guaranty. Borrower’s obligations under this Credit Agreement, the Notes, and
all other Loan Documents shall be guaranteed by Pilgrim Interests, Ltd., a Texas
limited partnership (“Pilgrim Ltd”) through the execution of a guarantee, or an
amendment to the guaranty (as amended) provided by Pilgrim Ltd in connection
with the 2004 Credit Agreement, in either case in form and substance acceptable
to the Administrative Agent and delivered on the Closing Date, provided that
such guaranty shall only be with respect to fifty percent (50.0%) of such
obligations of Borrower (“Pilgrim Guaranty”).

ARTICLE 8. REPRESENTATIONS AND WARRANTIES

To induce the Syndication Parties to make the Advances and recognizing that the
Syndication Parties and the Administrative Agent are relying thereon, Borrower
represents and warrants as follows:

8.1 Organization, Good Standing, Etc. Borrower: (a) is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware; (b) is duly qualified to do business and is in good standing in the
State of Texas, and each other jurisdiction in which the transaction of its
business makes such

 

46



--------------------------------------------------------------------------------

qualification necessary, except to the extent that the failure to so qualify has
not resulted in, and could not reasonably be expected to cause, a Material
Adverse Effect; and (c) has all requisite corporate and legal power to own and
operate its assets and to carry on its business, and to enter into and perform
the Loan Documents to which it is a party. Each Subsidiary: (x) is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of organization; (y) is duly qualified to do business and is in
good standing in each jurisdiction in which the transaction of its business
makes such qualification necessary, except to the extent that the failure to so
qualify has not resulted in, and could not reasonably be expected to cause, a
Material Adverse Effect; and (z) has all requisite corporate and legal power to
own and operate its assets and to carry on its business.

8.2 Corporate Authority, Due Authorization; Consents. Borrower has taken all
corporate action necessary to execute, deliver and perform its obligations under
the Loan Documents to which it is a party. All consents or approvals of any
Person which are necessary for, or are required as a condition of Borrower’s
execution, delivery and performance of and under the Loan Documents, have been
obtained except where the failure to obtain such consent or approval could not
reasonably be expected to cause a Material Adverse Effect.

8.3 Litigation. Except as described on Exhibit 8.3 hereto, there are no pending
legal or governmental actions, proceedings or investigations to which Borrower
or any Subsidiary is a party or to which any property of Borrower or any
Subsidiary is subject which could reasonably be expected to result in any
Material Adverse Effect and, to Borrower’s knowledge, no such actions or
proceedings are threatened or contemplated by any federal, state, county, or
city (or similar unit) governmental agency or any other Person.

8.4 No Violations. The execution, delivery and performance of the Loan Documents
will not: (a) violate any provision of Borrower’s Organizational Documents, or
any law, rule, regulation (including, without limitation, Regulations T, U, and
X of the Board of Governors of the Federal Reserve System), or any judgment,
order or ruling of any court or governmental agency; (b) violate, require
consent under (except such consent as has been obtained), conflict with, result
in a breach of, constitute a default under, or with the giving of notice or the
expiration of time or both, constitute a default under, any existing real estate
mortgage, indenture, lease, security agreement, contract, note, instrument or
any other agreements or documents binding on Borrower or affecting its property
which, in any such circumstance, could reasonably be expected to result in any
Material Adverse Effect; or (c) violate, conflict with, result in a breach of,
constitute a default under, or result in the loss of, or restriction of rights
under, any Required License or any order, law, rule, or regulation under or
pursuant to which any Required License was issued or is maintained (“Licensing
Laws”) which, in any such circumstance, could reasonably be expected to result
in any Material Adverse Effect.

8.5 Binding Agreement. Each of the Loan Documents to which Borrower is a party
is the legal, valid and binding obligation of Borrower, enforceable in
accordance with its terms, subject only to limitations on enforceability imposed
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting creditors’ rights generally and by general principles of equity.

 

47



--------------------------------------------------------------------------------

8.6 Compliance with Laws. Borrower and each Subsidiary are in compliance with
all federal, state, and local laws, rules, regulations, ordinances, codes and
orders, including without limitation all Environmental Laws and all Licensing
Laws, with respect to which noncompliance would result in a Material Adverse
Effect.

8.7 Principal Place of Business. As of the Closing Date, Borrower’s place of
business, or chief executive office if it has more than one place of business,
and the place where the records required by Section 10.1 hereof are kept, is
located at 4845 US Highway 271 N, Pittsburg, Texas 75686.

8.8 Payment of Taxes. Except as shown on Exhibit 8.8 hereto, Borrower and each
Subsidiary have filed all required federal, state and local tax returns and have
paid all taxes as shown on such returns as they have become due, and have paid
when due all other taxes, assessments or impositions levied or assessed against
Borrower or any Subsidiary, or their business or properties, except for those
subject to a Good Faith Contest or where the failure to make such filing or
payment could not reasonably be expected to result in a Material Adverse Effect.
Exhibit 8.8 specifically indicates all such taxes which are subject to a Good
Faith Contest as of the Closing Date.

8.9 Licenses and Approvals. Borrower and each Subsidiary have ownership of, or
license to use, or have been issued, all trademarks, patents, copyrights,
franchises, certificates, approvals, permits, authorities, agreements, and
licenses which are used or necessary to permit it to own its properties and to
conduct the business as presently being conducted as to which the termination or
revocation thereof could reasonably be expected to have a Material Adverse
Effect (“Required Licenses”). Each Required License is in full force and effect,
and there is no outstanding notice of cancellation or termination or, to
Borrower’s knowledge, any threatened cancellation or termination in connection
therewith, nor has an event occurred with respect to any Required License which,
with the giving of notice or passage of time or both, could result in the
revocation or termination thereof or otherwise in any impairment of Borrower’s
rights with respect thereto, which impairment could reasonably be expected to
have a Material Adverse Effect. Borrower is not required to obtain any consent,
permission, authorization, order, or license of any governmental authority, in
connection with the execution, delivery, performance, or enforcement of and
under the Loan Documents to which Borrower is a party except such as have been
obtained and are in full force and effect.

8.10 Employee Benefit Plans. Except as otherwise disclosed in writing to the
Administrative Agents and on Exhibit 8.10 hereto:

8.10.1 Employee Benefit Plans; Multiemployer Plans. Exhibit 8.10 hereto sets
forth as of the Closing Date a true and complete list of each Borrower Benefit
Plan, Borrower Pension Plan, and Multiemployer Plan that is maintained by
Borrower or in which Borrower participates or to which Borrower is obligated to

 

48



--------------------------------------------------------------------------------

contribute, in each case as of the Closing Date. Borrower has received no
written notification that any Multiemployer Plan to which Borrower currently has
any obligation to contribute which is an “employee pension benefit plan” as such
term is defined in Section 3(2) of ERISA fails to qualify under the Code.

8.10.2 Pension Benefit Plans. To the knowledge of Borrower, each Borrower
Benefit Plan that is an “employee pension benefit plan” as defined in
Section 3(2) of ERISA that is intended to satisfy the requirements of
Section 401(a) of the Code (each a “Borrower Pension Plan”), and the trust, if
any, forming a part thereof, meets in all material respects, and, in all
material respects, since its inception has met, the requirements for
qualification under Section 401(a) of the Code, and for exemption from taxation
under Section 501(a) of the Code (except that these representations shall not be
deemed to have been made subsequent to the Closing Date). Except as disclosed on
Exhibit 8.10 hereto, the Internal Revenue Service (“IRS”) has issued a favorable
determination letter with respect to the qualification of each Borrower Pension
Plan as of the Closing Date and the trust, if any, relating thereto, and, to the
knowledge of Borrower, the IRS has not taken any action to revoke any such
letter.

8.10.3 Prohibited Transactions. With respect to each Borrower Benefit Plan
sponsored or maintained by Borrower or in which Borrower participates or to
which Borrower is obligated to contribute (with the exception of any
Multiemployer Plan), neither Borrower nor any Borrower Benefit Plan or, to the
knowledge of Borrower, a fiduciary thereof, is engaged or has engaged in any
transaction which is prohibited by Part 4 of Subtitle B of Title I of ERISA or
which might subject any such plan or related trust, or any trustee or
administrator thereof, to a tax or penalty imposed by Section 4975 of the Code
or Section 502(i) of ERISA or to liability under Section 409 of ERISA, any of
which would have a Material Adverse Effect. With respect to each Multiemployer
Plan to which Borrower or a member of Borrower’s “controlled group” (as that
term is defined in Section 414(b) or (c) of the Code) has any obligation to
contribute, to the knowledge of Borrower, neither Borrower nor any Multiemployer
Plan or a fiduciary thereof is engaged or has engaged in any transaction which
is prohibited by Part 4 of Subtitle B of Title I of ERISA or which might subject
Borrower to a tax or penalty imposed by Section 4975 of the Code or
Section 502(i) of ERISA or to liability under Section 409 of ERISA, any of which
would have a Material Adverse Effect.

8.10.4 Civil/Criminal Action. To the knowledge of Borrower, no civil or criminal
action brought pursuant to Part 5 of Subtitle B of Title I of ERISA is pending,
or, to the knowledge of Borrower, is threatened against Borrower, any Borrower
Benefit Plan or any fiduciary thereof with respect to any Borrower Benefit Plan
(except that these representations shall not be deemed to have been made
subsequent to the Closing Date).

8.10.5 Funding. (a) Each Borrower Pension Plan is in compliance with the minimum
funding standards of Section 412 of the Code and Part 3 of Subtitle B of Title I
of ERISA, and (b) no waivers of the minimum funding standards have been
requested, and no Borrower Pension Plan has any “accumulated funding deficiency”
within the meaning of Section 412 of the Code.

 

49



--------------------------------------------------------------------------------

8.10.6 Compliance With Law. To the knowledge of Borrower, Borrower is in
compliance in all material respects with, and each Borrower Benefit Plan has
been operated in all material respects in accordance with, the provisions of
such plan and in compliance in all material respects with, ERISA, the Code and
all other applicable law governing each such Borrower Benefit Plan, including
but not limited to rules and regulations promulgated by the Department of Labor,
the Pension Benefit Guaranty Corporation, and the Department of the Treasury
pursuant to the provisions of ERISA and the Code, including without limitation,
the bonding requirements of Section 412 of ERISA and the disclosure and
reporting requirements of Part 1 of Subtitle B of Title I of ERISA, except to
the extent any such failure would not have a Material Adverse Effect (except
that these representations shall not be deemed to have been made subsequent to
the Closing Date).

8.10.7 Multiple Employer Plan. As of the Closing Date, Borrower does not
participate in any “multiple employer plan” within the meaning of Section 413 of
the Code.

8.10.8 Plan Termination Liability; Multiemployer Plan Withdrawal Liability.
(a) Borrower has not incurred any material liability under Title IV of ERISA
arising in connection with the termination of, or complete or partial withdrawal
from, any employee pension benefit plan (as defined in Section 3(2) of ERISA),
covered or previously covered by Title IV of ERISA, which liability, or any
portion thereof, will constitute a liability of Borrower at or after the Closing
Date except to the extent that any such liability would not have a Material
Adverse Effect, and (b) neither Borrower nor any member of Borrower’s
“controlled group” as defined in Code Section 414(b), (c), (m), or (o) prior to
the Closing Date has incurred any liability under Title IV of ERISA arising in
connection with the complete or partial withdrawal from any Multiemployer Plan,
which liability, or any portion thereof, will constitute a liability of Borrower
at or after the Closing Date, except to the extent that any such liability would
not have a Material Adverse Effect.

8.10.9 Pension Plan Termination. No proceedings to terminate any Borrower
Pension Plan have been instituted under Subtitle C of Title IV of ERISA.

8.10.10 Reportable Event. To the knowledge of Borrower, no “reportable event”
within the meaning of Section 4043 of ERISA and the regulations thereunder has
occurred with respect to any Borrower Pension Plan (other than a Multiemployer
Plan), other than a reportable event for which notice or penalty for
noncompliance has been waived by regulation or otherwise. With respect to any
Multiemployer Plan that is a defined benefit plan to which Borrower has any
obligation to contribute, to the knowledge of Borrower, no such “reportable
event” has occurred which would materially and adversely affect such plan, and,
to the knowledge of Borrower, no such plan is in reorganization within the
meaning of Part 3 of Subtitle E of Title IV of ERISA (except that the
representations contained in this sentence shall not be deemed to have been made
subsequent to the Closing Date).

 

50



--------------------------------------------------------------------------------

8.10.11 Payment of Contributions. Except as disclosed in Exhibit 8.10, in
respect of each Borrower Benefit Plan, Borrower has paid or will have paid or
accrued as of the Closing Date (a) all contributions or premiums required to be
made by it for all plan years ending on or prior to the Closing Date and,
(b) for the plan year which includes the Closing Date, any contributions or
premiums required to be made by it by the Closing Date under the terms of the
Borrower Benefit Plan. Except as disclosed in Exhibit 8.10, Borrower is not, as
of the Closing Date, obligated to pay any contributions or premiums to a
Multiemployer Plan. Except as set forth in Exhibit 8.10 hereto, all
contributions paid or accrued by Borrower on or prior to the Closing Date in
respect of any Borrower Pension Plan that is a defined benefit plan have been
based on the actuarial assumptions and methods used for the last plan year ended
on or before the Closing Date, or if there is no prior plan year for any such
plan, contributions have been based upon reasonable actuarial assumptions and
methods.

8.10.12 Welfare Benefit Plans. As of the Closing Date, Borrower does not
participate in a “multiple employer welfare arrangement” within the meaning of
Section 3(40) of ERISA. Except as disclosed in Exhibit 8.10 hereto, Borrower
does not, as of the Closing Date, maintain or contribute to a “voluntary
employees’ beneficiary association” within the meaning of Section 501(c)(9) of
the Code or a “welfare benefit fund” within the meaning of Section 419 of the
Code, nor does Borrower maintain or contribute to any employee welfare benefit
plan within the meaning of Section 3(1) of ERISA for the benefit of retired or
former employees (other than as required by Section 4980B of the Code and
Sections 601 through 608 of ERISA (“COBRA”) or other applicable law). Borrower
has complied in all material respects with the applicable provisions of COBRA
with respect to the Borrower Benefit Plans.

8.11 Equity Investments. Borrower does not, as of the Closing Date, own any
stock or other voting or equity interest, directly or indirectly, in any Person
valued at the greater of book value or market value at $5,000,000 or more, other
than as set forth on Exhibit 8.11 hereto.

8.12 Title to Real and Personal Property. Borrower and each Subsidiary (a) have
all real and personal property necessary for the conduct of their respective
business, and (b) have good and marketable title to, or valid leasehold
interests in, all of their material properties and assets, real and personal,
including, as of the Closing Date, the properties and assets and leasehold
interests reflected in the financial statements of the Borrower and its
Subsidiaries referred to in Section 8.13 hereof, except (i) any properties or
assets disposed of in the ordinary course of business, (ii) rights of way,
easements, and similar interests in real property or defects in title which in
the aggregate could not reasonably be expected to result in a Material Adverse
Effect, and (iii) Permitted Encumbrances; and none of the properties of Borrower
or any Subsidiary are subject to any Lien, except Permitted Encumbrances. All
such property is in good operating condition and repair, reasonable wear and
tear excepted, and suitable in all material respects for the purposes for which
it is being utilized except where their

 

51



--------------------------------------------------------------------------------

failure to be in good operating condition could not reasonably be expected to
result in a Material Adverse Effect. All of the leases of Borrower and each
Subsidiary which constitute Material Agreements are in full force and effect and
afford Borrower or such Subsidiary peaceful and undisturbed possession of the
subject matter thereof.

8.13 Financial Statements. The consolidated balance sheets of Borrower and its
Subsidiaries for the Fiscal Quarter ended July 1, 2006, and the related
consolidated statements of operations, cash flows and consolidated statements of
capital shares and equities for the Fiscal Quarter then ended, and the
accompanying footnotes, copies of which have been furnished to the
Administrative Agent and the Syndication Parties, fairly present in all material
respects the consolidated financial condition of Borrower and its Subsidiaries
as at such dates and the results of the consolidated operations of Borrower and
its Subsidiaries for the periods covered by such statements, all in accordance
with GAAP. Between July 1, 2006 and the Closing Date, there has been no material
adverse change in the financial condition, results of operations, or business of
Borrower or any of its Subsidiaries taken as a whole. As of the Closing Date,
there are no liabilities of Borrower or any of its Subsidiaries, fixed or
contingent, which are material but are not reflected in the financial statements
of Borrower and its Subsidiaries referred to above or referred to in the notes
thereto, other than liabilities arising in the ordinary course of business since
July 1, 2006 or referred to in periodic filings of Borrower with the Securities
and Exchange Commission subsequent to July 1, 2006 but prior to the Closing
Date, copies of which have been provided to the Administrative Agent by
Borrower. No information, exhibit, or report furnished by Borrower or any of its
Subsidiaries to the Administrative Agent and the Syndication Parties in
connection with Borrower’s application for the Revolving Loans and the
negotiation of this Credit Agreement contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances in
which they were made and taken together with the other information, exhibits and
reports furnished to the Administrative Agent and the Syndication Parties.

8.14 Environmental Compliance. Except as set forth on Exhibit 8.14 hereto,
Borrower and each Subsidiary have obtained all permits, licenses and other
authorizations which are required under all applicable Environmental Laws,
except to the extent failure to have any such permit, license or authorization
could not reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Exhibit 8.14 hereto, Borrower and each Subsidiary are in
compliance with all Environmental Laws and the terms and conditions of the
required permits, licenses and authorizations, and are also in compliance with
all other limitations, restrictions, obligations, schedules and timetables
contained in those Laws or contained in any plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent, in each case, failure to comply has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.

8.15 Fiscal Year. Each fiscal year of Borrower is a year (a) ending on the
Saturday closest to September 30 in each calendar year, regardless of whether
such Saturday occurs in September or October of any calendar year and
(b) beginning on the day immediately following the end of the preceding Fiscal
Year.

 

52



--------------------------------------------------------------------------------

8.16 Material Agreements. The periodic reports of Borrower filed with the
Securities and Exchange Commission, copies of which have been provided to the
Administrative Agent by Borrower, and/or Exhibit 8.16 hereto list each Material
Agreement of the Borrower and each Subsidiary as of the Closing Date. Borrower
is not in default under any of its Material Agreements, nor, to Borrower’s
knowledge, (a) is any other party to any of Borrower’s Material Agreements in
default thereunder, or (b) do any facts exist which with the giving of notice or
the passage of time, or both, would constitute such a default by any party to
any of Borrower’s Material Agreement.

8.17 Regulations U and X. No portion of any Advance will be used for the purpose
of purchasing, carrying, or making loans to finance the purchase of, any “margin
security” or “margin stock” as such terms are used in Regulations U or X of the
Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224,
including the purchase of the Gold Kist Stock, unless Borrower completes and
provides to the Administrative Agent, Federal Reserve Board forms U-I and/or
G-3, if requested to do so by the Administrative Agent or any Syndication Party.

8.18 Trademarks, Tradenames. Borrower and each Subsidiary have ownership or the
lawful right to use all tradenames, trademarks, patents, and other intellectual
property which they utilizes in their business as presently being conducted and
as anticipated to be conducted, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

8.19 No Default on Outstanding Judgments or Orders. Borrower and each Subsidiary
have satisfied all final and non-appealable judgments and Borrower and each
Subsidiary are not in default with respect to any judgment, writ, injunction,
decree, rule or regulation of any court, arbitrator or federal, state, municipal
or other Governmental Authority, commission, board, bureau, agency or
instrumentality, domestic or foreign, except to the extent such failure to
satisfy any or all such final and non-appealable judgments or to be in such a
default has not resulted in, and could not reasonably be expected to result in,
a Material Adverse Effect.

8.20 No Default in Other Agreements. Neither Borrower nor any Subsidiary is in
default in any respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument where such failure to perform, observe or fulfill has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

8.21 Labor Matters; Labor Agreements. Except as set forth in Exhibit 8.21
hereof: (a) As of the Closing Date, there are no collective bargaining
agreements or other labor agreements covering any employees of Borrower or any
Subsidiary the termination, cessation, or breach of which could reasonably be
expected to result in a Material Adverse Effect, and a true and correct copy of
each such agreement will be furnished to the Administrative Agent upon its
written request from time to time.

 

53



--------------------------------------------------------------------------------

(b) There is no organizing activity involving Borrower or any Subsidiary pending
or, to Borrower’s knowledge, threatened by any labor union or group of
employees. (c) There are, to Borrower’s knowledge, no representation proceedings
pending or threatened with the National Labor Relations Board, and no labor
organization or group of employees of Borrower or any Subsidiary has made a
pending demand for recognition. (d) There are no complaints or charges against
Borrower or any Subsidiary pending or, to Borrower’s knowledge threatened to be
filed with any federal, state, local or foreign court, governmental agency or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment by Borrower or any Subsidiary of
any individual. (e) There are no strikes or other labor disputes against
Borrower or any Subsidiary that are pending or, to Borrower’s knowledge,
threatened. (f) Hours worked by and payment made to employees of Borrower or any
Subsidiary have not been in violation of the Fair Labor Standards Act (29 U.S.C.
§ 201 et seq.) or any other applicable law dealing with such matters. The
representations made in subparagraphs (b) through (f) of this Section are made
with respect to those occurrences described which could, considered in the
aggregate, reasonably be expected to have a Material Adverse Effect.

8.22 Governmental Regulation. Neither Borrower nor any Subsidiary is subject to
regulation under the Public Utility Holding Company Act of 1935, the Investment
Company Act of 1940, the Interstate Commerce Act, the Federal Power Act or any
statute or regulation, in each case, limiting its ability to incur indebtedness
for money borrowed as contemplated hereby.

8.23 Borrower Information. To the best of Borrower’s knowledge, the information
contained in, and all attachments to, the materials presented by Borrower at the
bank group meeting on August 29, 2006 were, as of such date, and are as of the
Closing Date, accurate, true, correct, and complete in all material respects,
and not misleading in any material respect.

8.24 Financial Projections. The Financial Projections provided to the
Administrative Agent and the Syndication Parties with respect to Borrower and
its Subsidiaries fairly present, as of the Effective Date, in all material
respects the projected operations, financial condition, assets and liabilities
as of the dates covered thereby. To Borrower’s knowledge, no undisclosed facts
existed at the time of submission of the Financial Projections which, if taken
into account, would have resulted in any material change in any of the Financial
Projections. The Financial Projections were, at the time of submission, based
upon reasonable estimates and assumptions, all of which were fair in light of
then-current conditions, were prepared on the basis of the assumptions stated
therein, and reflected the reasonable estimate of Borrower of the results of
operations and other information projected therein. Nothing in this Section
shall be deemed to constitute an assurance by Borrower that it will meet the
results contained in the Financial Projections.

8.25 Solvency. After giving effect to the consummation of each Loan to be made
under this Agreement as of the time this representation is given, Borrower
(a) will be able to pay its debts as they become due, (b) will have funds and
capital sufficient to

 

54



--------------------------------------------------------------------------------

carry on its business and all businesses in which it is about to engage, and
(c) will own property in the aggregate having a value both at fair valuation and
at fair saleable value in the ordinary course of Borrower’s business greater
than the amount required to pay its Debt, including for this purpose
unliquidated, contingent, and disputed claims.

8.26 Anti-Terrorism Laws.

8.26.1 Violation of Law. Neither the Borrower nor, to the knowledge of Borrower,
any of its Subsidiaries, is in violation of any laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (“Executive Order”), and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

8.26.2 Classification. Neither Borrower nor, to the knowledge of Borrower, any
of its Subsidiaries, or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Loans, is any of the
following:

(a) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(b) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(c) a Person or entity with which any Syndication Party is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

(d) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(e) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

8.26.3 Conduct of Business. Neither Borrower nor to the knowledge of Borrower,
any of its brokers or other agents acting in any capacity in connection with the
Loans (a) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (b) of Subsection 8.26.2 above, (b) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (c) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

55



--------------------------------------------------------------------------------

8.27 Disclosure. The representations and warranties contained in this Article 8
and in the other Loan Documents and in any financial statements provided to the
Administrative Agent do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make such representations or
warranties not misleading; and all projections provided to the Administrative
Agent were prepared in good faith based on reasonable assumptions.

ARTICLE 9. CONDITIONS TO CLOSING AND TO ADVANCES

9.1 Conditions to Closing. The obligation of the Syndication Parties to make the
initial Advance hereunder is subject to satisfaction, in the sole discretion of
the Administrative Agent and the Syndication Parties, of each of the following
conditions precedent:

9.1.1 Loan and Amendment Documents; Possession of Collateral; and Pilgrim
Guaranty. The Administrative Agent shall have received: (a) duly executed
originals of this Credit Agreement, the Amendment Documents, the Security
Documents, and the other Loan Documents (other than the GK Security Documents);
and (b) the Pilgrim Guaranty duly executed by Pilgrim Ltd. (or, at the
Administrative Agent’s election, an amendment to the Pilgrim Guaranty.

9.1.2 Approvals. The Administrative Agent shall have received evidence
satisfactory to it that all consents and approvals of governmental authorities
and third parties which are with respect to Borrower necessary for, or required
as a condition of the validity and enforceability of, the Loan Documents to
which it is a party.

9.1.3 Organizational Documents. The Administrative Agent shall have received the
following, dated no more than thirty (30) days prior to the Closing Date:
(a) good standing certificate (or comparable), for Borrower for its state of
incorporation and the states of Arkansas, Texas, Louisiana, Tennessee, and
Kentucky; (b) a copy of the certificate of incorporation of Borrower certified
by the Secretary of State (or comparable office) of the state of Delaware; and
(c) a copy of the bylaws of Borrower, certified as true and complete by the
Secretary or Assistant Secretary of Borrower.

9.1.4 Evidence of Insurance. Borrower shall have provided the Administrative
Agent with insurance certificates and such other evidence, in form and substance
satisfactory to the Administrative Agent, of all insurance required to be
maintained by it under the Loan Documents.

9.1.5 Appointment of Agent for Service. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent (which, unless the
Administrative Agent specifically advised Borrower to the contrary, shall
include any such evidence provided in connection with the 2004 Credit Agreement,
unless such evidence has been subsequently rescinded or terminated) that
Borrower has appointed a Person with offices in Denver, Colorado and otherwise
reasonably acceptable to the Administrative Agent to serve as its agent for
service of process, and that said Person has accepted such appointment by
Borrower.

 

56



--------------------------------------------------------------------------------

9.1.6 No Material Change. No change shall have occurred in the condition or
operations of Borrower or any Subsidiary since July 1, 2006 which, when
considered in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

9.1.7 Fees and Expenses. Borrower shall have paid the Administrative Agent, by
wire transfer of immediately available federal funds all fees set forth in the
Fee Letter between CoBank and Borrower dated August 23, 2006 (“Fee Letter”) and
the Mandate Letter between CoBank, Agriland, and Borrower dated August 23, 2006
and Summary of Terms and Conditions attached thereto (collectively “Commitment
Letter”), and any other fees owing to the Administrative Agent which are due on
the Closing Date, and all expenses owing as of the Closing Date pursuant to
Section 15.1 hereof and for which Borrower has received an invoice.

9.1.8 Evidence of Corporate Action. The Administrative Agent shall have received
in form and substance satisfactory to the Administrative Agent (a) documents,
certified to be true and correct by the Secretary or Assistant Secretary of
Borrower, evidencing all corporate action taken by Borrower to authorize
(including the specific names and titles of the persons authorized to so act
(each an “Authorized Officer”)) the execution, delivery and performance of the
Loan Documents to which it is a party; and (b) a certificate of the Secretary or
Assistant Secretary of Borrower, dated the Closing Date, certifying the names
and true signatures of the Authorized Officers.

9.1.9 Opinion of Counsel. Borrower shall have provided a favorable opinion of
its counsel addressed to the Administrative Agent and each of the present and
future Syndication Parties, covering such matters as the Administrative Agent
may reasonably require, including, without limitation, due incorporation,
authorization and execution, enforceability, usury, and the effect of the
Amendment Documents on the real and personal property liens on the Collateral in
all relevant jurisdiction, fees, taxes and qualification requirements.

9.1.10 Financial Projections. Borrower shall have provided to the Administrative
Agent financial projections for the five (5) Fiscal Years, commencing with the
Fiscal Year during which the Closing Date falls, acceptable to the
Administrative Agent.

9.1.11 Further Assurances. Borrower shall have provided and/or executed and
delivered to the Administrative Agent such further assignments, documents or
financing statements, in form and substance satisfactory to the Administrative
Agent, that Borrower is to execute and/or deliver pursuant to the terms of the
Loan Documents or as the Administrative Agent may reasonably request.

 

57



--------------------------------------------------------------------------------

9.2 Borrowing Notice; Funding Notice. Borrower shall give the Administrative
Agent prior written notice by facsimile (effective upon receipt):

9.2.1 Revolving Loan. With respect to each request for a Revolving Advance under
the Revolving Loan: (a) in the case of a Base Rate Loan, on or before 11:00 A.M.
(Central time) on the day of making such Base Rate Loan, and (b) in the case of
a LIBO Rate Loan, on or before 11:00 A.M. (Central time) at least three
(3) Banking Days prior to the date of making such LIBO Rate Loan. Each notice
must be in substantially the form of Exhibit 9.2A hereto (“Revolving Borrowing
Notice”) and must specify (c) the amount of such Advance, (d) the proposed date
of making such Advance, (e) whether Borrower requests that the Advance will bear
interest at (i) the Base Rate or (ii) the LIBO Rate, and (f) in the case of a
LIBO Rate Loan, the initial LIBO Rate Period applicable thereto.

9.2.2 Term Loan. With respect to the request for a Term Advance under the Term
Loan, on or before 11:00 A.M. (Central time) at least three (3) Banking Days
prior to the date of making such Term Advance. Each notice must be in
substantially the form of Exhibit 9.2B hereto (“Term Borrowing Notice”) and must
specify (a) the amount of such Advance; and (b) the proposed date of making such
Advance.

9.2.3 Funding Notice and Funding. The Administrative Agent shall, on or before
12:00 noon (Central time) of the same Banking Day, notify each Syndication Party
(“Funding Notice”) of its receipt of each such Borrowing Notice and the amount
of such Syndication Party’s Funding Share thereunder. Not later than 2:00 P.M.
(Central time) on the date of an Advance, each Syndication Party will make
available to the Administrative Agent at the Administrative Agent’s Office, in
immediately available funds, such Syndication Party’s Funding Share of such
Advance. After the Administrative Agent’s receipt of such funds, but not later
than 3:00 P.M. (Central time), and upon fulfillment of the applicable conditions
set forth in Article 9 hereof, the Administrative Agent will make such Advance
available to Borrower, in immediately available funds, and will transmit such
funds by wire transfer to Borrower’s Account.

9.3 Conditions to Advance. The Syndication Parties’ obligation to fund each
Advance is subject to (a) receipt of a properly completed Borrowing Notice, and
(b) the satisfaction, in the sole discretion of the Administrative Agent and the
Syndication Parties, of each of the following conditions precedent, in addition
to those set forth in Sections 9.1 and 9.2 hereof, and each request by Borrower
for an Advance shall constitute a representation by Borrower, upon which the
Administrative Agent and Syndication Parties may rely, that the conditions set
forth in this Section have been satisfied and that the amount of the Advance
does not exceed the limits set forth in Section 2.1 hereof:

9.3.1 Default. As of the Advance Date no Event of Default or Potential Default
shall have occurred and be continuing, and the disbursing of the amount of the
Advance requested shall not result in an Event of Default or Potential Default.

9.3.2 Availability Period. The Borrowing Notice does not specify an Advance Date
which is later than the last Banking Day of the Availability Period.

 

58



--------------------------------------------------------------------------------

9.3.3 Representations and Warranties; Fees and Expenses. The representations and
warranties of Borrower herein shall be true and correct in all material respects
on and as of the date on which the Advance is to be made as though made on such
date. Borrower shall have paid the Administrative Agent, by wire transfer of
immediately available U.S. funds all fees set forth in Section 4.5 hereof and in
the Fee Letter and the Commitment Letter, in each case executed by CoBank and
Borrower, which are then due and payable, including all expenses owing as of the
Advance Date pursuant to Section 15.1 hereof for which Borrower has received an
invoice.

9.3.4 No Material Change. No change shall have occurred in the condition or
operations of Borrower or any Subsidiary since the date of the financial
statements (quarterly or annual, as applicable) most recently provided by
Borrower to the Administrative Agent pursuant to Subsection 10.2.1 or 10.2.2
hereof, as applicable, (or the comparable provisions of the 2004 Credit
Agreement) which, when considered in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

9.3.5 Advance for Acquisition of Gold Kist Stock. No Advance may be requested
for the purpose of funding any purchase of Gold Kist Stock unless and until
Borrower satisfies each of the following:

(a) Borrower has (or simultaneous with the Advance will have) acquired and/or
has enforceable agreements from the holders thereof to sell to Borrower, more
than 50% of the Gold Kist Stock.

(b) Borrower provides to the Administrative Agent such proof as the
Administrative Agent may reasonably require (i) that Borrower’s acquisition of
the Gold Kist Stock has been approved by the U.S. Department of Justice and, if
required by applicable law, by the U.S. Federal Trade Commission or other
relevant federal agency; or (ii) that such approval as described in clause
(i) above is not required.

(c) Borrower provides to the Administrative Agent a written certificate from
Borrower’s Chief Financial Officer certifying : (i) to the aggregate purchase
price paid for the acquisition of the relevant Gold Kist Stock and the number of
shares acquired, and (ii) that Borrower has (or simultaneous with the Advance
will have) acquired and/or has enforceable agreements from the holders thereof
to sell to Borrower, more than 50% of the Gold Kist Stock.

(d) Borrower provides or makes available to the Administrative Agent financial
statements of Gold Kist to support the valuation of GK Fixed Assets for
inclusion in the Available Amount, as provided in Section 1.12 hereof.

(e) Borrower complies with the requirements of Section 10.19 hereof with respect
to all shares of Gold Kist Stock purchased by Borrower as reflected on the
certificate required by clause (b) of this Subsection 9.3.5; provided that
compliance with this clause (d) may be postponed for up to ten (10) Banking Days
to the extent that Borrower is unable to comply with such requirements on the
date of such Advance.

 

59



--------------------------------------------------------------------------------

9.4 Limitation on LIBO Rate Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBO Rate for any
LIBO Rate Period:

(a) The Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates in the definition of LIBO Rate are
not being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBO Rate Loans as provided in
this Credit Agreement; or

(b) any Syndication Party determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBO Rate upon the basis of which the rate of interest for LIBO Rate Loans for
such LIBO Rate Period is to be determined do not adequately cover the cost to
such Syndication Party of making or maintaining such LIBO Rate Loans for such
LIBO Rate Period;

then the Administrative Agent shall give Borrower prompt notice thereof, and so
long as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last day(s) of the then current applicable
LIBO Rate Period(s) for the outstanding LIBO Rate Loans, either prepay such LIBO
Rate Loans or convert such LIBO Rate Loans into a Base Rate Loan in accordance
with Subsection 4.1.1 hereof. In addition to the foregoing, in the event a
determination is made under clause (b) above, Borrower shall have the right, but
not the obligation, upon written notice to the Administrative Agent, on or
before 10:00 A.M. (Central time) on or before ten (10) Banking Days following
receipt of notice from the Administrative Agent of such condition, to reduce the
Individual Commitment of such Syndication Party to zero upon making a
prepayment, to be treated as a Voluntary Prepayment to the extent not
inconsistent with the provisions of this Section, equal to the amount of such
Syndication Party’s Individual Outstanding Obligations plus any Funding Losses
attributed to the portion of such payment applied to LIBO Rate Loans as provided
below. In the event Borrower makes such an election, then a reduction in a
dollar amount corresponding to such reduction in Individual Commitment shall be
made to the Aggregate Commitment, Revolving Commitment, and Term Commitment, as
the case may be, and, notwithstanding any provisions of this Credit Agreement to
the contrary, including, without limitation, Sections 2.8 and 3.8, the amount of
such prepayment shall be applied to outstanding LIBO Rate Loans to the extent of
such Syndication Party’s Pro Rata Share thereof and, along with the amount paid
on account of such Funding Losses, distributed to the Syndication Party making
such determination and as to which Borrower has made such election.
Notwithstanding any other provisions in this Section to the contrary, Borrower
shall not be obligated to pay any Prepayment Fee in connection with any
Mandatory Prepayment of the Fixed Rate Tranche of the Term Loan made in
connection with the provisions of this Section 9.4.

 

60



--------------------------------------------------------------------------------

9.5 Illegality of Loan. Notwithstanding any other provision of this Credit
Agreement, in the event that it becomes unlawful for any Syndication Party or
its Applicable Lending Office to honor its obligation to make or maintain LIBO
Rate Loans hereunder or convert Base Rate Loans into LIBO Rate Loans, then such
Syndication Party shall promptly notify the Administrative Agent and Borrower
thereof and such Syndication Party’s obligation to make or continue, or to
convert Base Rate Loans into, LIBO Rate Loans shall be suspended until such time
as such Syndication Party may again make and maintain LIBO Rate Loans (in which
case the provisions of Section 9.6 hereof shall be applicable) and, unless and
until Borrower exercises the rights granted in the next sentence, such
Syndication Party’s Individual Pro Rata Share, of all Loans and all subsequent
Advances shall be made as Base Rate Loans (and such Syndication Party’s share of
interest payments shall reflect the foregoing), in each case, until such time as
such Syndication Party may again make and maintain LIBO Rate Loans (in which
case the provisions of Section 9.6 hereof shall be applicable). In the event a
such a notification is made, Borrower shall have the right, but not the
obligation, upon written notice to the Administrative Agent, on or before 10:00
A.M. (Central time) on or before ten (10) Banking Days following receipt of
notice from such Syndication Party, to reduce the Individual Commitment of such
Syndication Party to zero upon making a prepayment, to be treated as a Voluntary
repayment to the extent not inconsistent with the provisions of this Section,
equal to the amount of such Syndication Party’s Individual Outstanding
Obligations plus any Funding Losses attributed to the portion of such payment
applied to LIBO Rate Loans as provided below. In the event Borrower makes such
an election, then a reduction in a dollar amount corresponding to such reduction
in Individual Commitment shall be made to the Aggregate Commitment, Revolving
Commitment, and Term Commitment, and, notwithstanding any provisions of this
Credit Agreement to the contrary, including, without limitation, Sections 2.8
and 3.8, the amount of such prepayment shall be applied to outstanding LIBO Rate
Loans to the extent of such Syndication Party’s Pro Rata Share thereof and,
along with the amount paid on account of such Funding Losses, distributed to the
Syndication Party making such determination and as to which Borrower has made
such election. Notwithstanding any other provisions in this Section to the
contrary, Borrower shall not be obligated to pay any Prepayment Fee in
connection with any Mandatory Prepayment of the Fixed Rate Tranche of the Term
Loan made in connection with the provisions of this Section 9.5.

9.6 Treatment of Affected Loans. If the obligations of any Syndication Party to
make or continue LIBO Rate Loans, or to convert Base Rate Loans into LIBO Rate
Loans, are suspended pursuant to Section 9.4 or 9.5 hereof (all LIBO Rate Loans
so affected being herein called “Affected Loans”), such Syndication Party’s
Affected Loans shall be automatically converted into Base Rate Loans on the last
day(s) of the then current LIBO Rate Period(s) for the Affected Loans (or, in
the case of a conversion required by Section 9.4 or 9.5, on such earlier date as
such Syndication Party may specify to Borrower). To the extent that such
Syndication Party’s Affected Loans have been so converted, all payments and
prepayments of principal which would otherwise

 

61



--------------------------------------------------------------------------------

be applied to such Syndication Party’s Affected Loans shall be applied instead
to its Base Rate Loans. All Advances which would otherwise be made or continued
by such Syndication Party as LIBO Rate Loans shall be made or continued instead
as Base Rate Loans, and all Base Rate Loans of such Syndication Party which
would otherwise be converted into LIBO Rate Loans shall remain as Base Rate
Loans.

ARTICLE 10. AFFIRMATIVE COVENANTS

From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full and the Syndication Parties have no obligation to make
an Advance, Borrower agrees that it will observe and comply with the following
covenants for the benefit of the Administrative Agent and Syndication Parties:

10.1 Books and Records. Borrower shall at all times keep, and cause each
Subsidiary to keep, proper books of record and account, in which correct and
complete entries shall be made of all its dealings, in accordance with GAAP.

10.2 Reports and Notices. Borrower shall provide to the Administrative Agent the
following reports, information and notices:

10.2.1 Annual Financial Statements. As soon as available, but in no event later
than ninety (90) days after the end of any Fiscal Year of Borrower occurring
during the term hereof one copy of the audit report for such year and
accompanying consolidated financial statements (including all footnotes
thereto), including a consolidated balance sheet, a consolidated statement of
earnings, a consolidated statement of capital, and a consolidated statement of
cash flow for the Borrower and its Subsidiaries, showing in comparative form the
figures for the previous Fiscal Year, all in reasonable detail, prepared in
conformance with GAAP consistently applied and certified without qualification
by Ernst & Young, LLP, or other independent public accountants of nationally
recognized standing selected by the Borrower and reasonably satisfactory to the
Administrative Agent, and to be accompanied by a copy of any management letter
of such accountants addressed to and received by the board of directors of
Borrower related to such annual audit and annual financial statements. Such
annual financial statements required pursuant to this Subsection shall be
accompanied by a Compliance Certificate signed by Borrower’s Chief Financial
Officer.

10.2.2 Quarterly Financial Statements. As soon as available but in no event more
than forty-five (45) days after the end of each Fiscal Quarter (excluding the
last Fiscal Quarter of Borrower’s Fiscal Year) the following financial
statements or other information concerning the operations of Borrower and its
Subsidiaries for such Fiscal Quarter, the Fiscal Year to date, and for the
corresponding periods of the preceding Fiscal Year, all prepared in accordance
with GAAP consistently applied: (a) a consolidated balance sheet, (b) a
consolidated summary of earnings, (c) a consolidated statement of cash flows,
and (d) such other statements as the Administrative Agent may reasonably
request. Such quarterly financial statements required pursuant to this
Subsection shall be accompanied by a Compliance Certificate signed by Borrower’s
Chief Financial Officer or other officer of Borrower acceptable to the
Administrative Agent (subject to normal year end adjustments).

 

62



--------------------------------------------------------------------------------

10.2.3 Notice of Default. As soon as the existence of any Event of Default or
Potential Default becomes known to any officer of Borrower, prompt written
notice of such Event of Default or Potential Default, the nature and status
thereof, and the action being taken or proposed to be taken with respect
thereto.

10.2.4 ERISA Reports. As soon as possible and in any event within twenty
(20) days after Borrower or any Subsidiary knows or has reason to know that any
Reportable Event (for which notice is not waived under ERISA or by regulation)
or Prohibited Transaction (for which a statutory, class, or individual exemption
has not been obtained) has occurred with respect to any Plan or that the Pension
Benefit Guaranty Corporation or Borrower or any Subsidiary has instituted or
will institute proceedings under Title IV of ERISA to terminate any Plan, or
that Borrower, any Subsidiary or any ERISA Affiliate has completely or partially
withdrawn from a Multiemployer Plan, or that a Plan which is a Multiemployer
Plan is in reorganization (within the meaning of Section 4241 of ERISA), is
insolvent (within the meaning of Section 4245 of ERISA) or is terminating, a
certificate of the Chief Financial Officer of Borrower or such Subsidiary
setting forth details as to such Reportable Event or Prohibited Transaction or
Plan termination or withdrawal or reorganization or insolvency and the action
Borrower or such Subsidiary proposes to take with respect thereto, provided,
however, that notwithstanding the foregoing, no reporting is required under this
Subsection unless the matter(s), individually or in the aggregate, result, or
could be reasonably expected to result, in aggregate obligations or liabilities
of Borrower and/or the Subsidiaries in excess of ten million dollars
($10,000,000.00) (which amount shall automatically increase to $20,000,000.00
upon the date that Borrower acquires 100% of the Gold Kist Stock).

10.2.5 Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower or any Subsidiary which, if
determined adversely to Borrower or any Subsidiary, could reasonably be expected
to require Borrower or any Subsidiary to have to pay or deliver assets having a
value of ten million dollars ($10,000,000.00) (which amount shall automatically
increase to $20,000,000.00 upon the date that Borrower acquires 100% of the Gold
Kist Stock) or more (whether or not the claim is covered by insurance) or could
reasonably be expected to result in a Material Adverse Effect.

10.2.6 Notice of Material Adverse Effect. Promptly after Borrower obtains
knowledge thereof, notice of any matter which, alone or when considered together
with other matters, has resulted or could reasonably be expected to result in, a
Material Adverse Effect.

10.2.7 Notice of Environmental Proceedings. Without limiting the provisions of
Subsection 10.2.5 hereof, promptly after Borrower’s receipt thereof, notice of
the receipt of all pleadings, orders, complaints, indictments, or other

 

63



--------------------------------------------------------------------------------

communication alleging a condition that may require Borrower or any Subsidiary
to undertake or to contribute to a cleanup or other response under Environmental
Regulations, or which seeks penalties, damages, injunctive relief, or criminal
sanctions related to alleged violations of such laws, or which claims personal
injury or property damage to any person as a result of environmental factors or
conditions or which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

10.2.8 Regulatory and Other Notices. Promptly after Borrower’s receipt thereof,
copies of any notices or other communications received from any Governmental
Authority with respect to any matter or proceeding the effect of which could
reasonably be expected to have a Material Adverse Effect.

10.2.9 Adverse Action Regarding Required Licenses. As soon as Borrower learns
that any petition, action, investigation, notice of violation or apparent
liability, notice of forfeiture, order to show cause, complaint or proceeding is
pending, or, to the best of Borrower’s knowledge, threatened, to seek to revoke,
cancel, suspend, modify, or limit any of the Required Licenses, prompt written
notice thereof and Borrower shall contest any such action in a Good Faith
Contest.

10.2.10 Notice of Certain Changes. Borrower shall: (a) notify the Administrative
Agent at least ten (10) Banking Days prior to the occurrence of any change in
the name or business form of Borrower; and (b) take all actions necessary or
reasonably requested by Agent in order to maintain the perfected status of the
first lien and security interest of Agent and the Syndication Parties (subject
only to Permitted Encumbrances) in the Collateral.

10.2.11 Available Amount Reports. Borrower shall provide to the Administrative
Agent a report in the form of Exhibit 10.2.11 attached hereto (“Available Amount
Report”) on each of the following dates (the appropriate date in each case being
the “Available Amount Report Deadline”): (a) no later than five (5) Banking Days
prior to the date of the initial Revolving Advance or Term Advance, whichever is
earlier, effective as of the last day of the Fiscal Quarter immediately
preceding the Closing Date; (b) on the Control Acquisition Date, effective as of
such date and giving effect to the amount allowed pursuant to clause (b)(ii)(A)
of Section 1.12 hereof; (c) to reflect the addition to the Available Amount
determination of any Additional Property with respect to which each of the
applicable requirements contained in Section 10.18 hereof have been fully met to
the satisfaction of the Administrative Agent; and (d) to reflect the addition
for the Available Amount determination of the GK Fixed Assets with respect to
which each of the applicable requirements contained in Section 10.21 hereof have
been fully met to the reasonable satisfaction of the Administrative Agent on or
before the GK Lien Date. In addition, any time that, in connection with a Pari
Passu Loan, Borrower requests the Administrative Agent to execute an
Intercreditor Agreement, Borrower shall provide to the Administrative Agent an
endorsement to the Title Policy increasing the amount of insurance provided
thereby (or a new Title Policy in the full amount, including any such
increase) if the following two conditions have occurred: (w) the maximum amount
available under such Pari Passu Loan, together with the maximum amounts
available

 

64



--------------------------------------------------------------------------------

under all Pari Passu Loans entered into since the most recent increase in the
amount of the Title Policy, is equal to or greater than $25,000,000.00, and
(x) Borrower has, since the most recent increase in the amount of the Title
Policy, provided to the Administrative Agent one or more Available Amount
Reports which, in the aggregate, reflect an increase in the Appraised Value of
the real estate (including any structures or other improvements thereon, other
than equipment) included in the Collateral in an amount equal to or greater than
$25,000,000.00. In the event an increase in the amount of insurance available
under the Title Policy is required pursuant to the preceding sentence, the
amount of such increase shall be the amount of the aggregate increase in
Appraised Value; provided that in no event shall Borrower be required to
increase the amount of insurance provided under the Title Policy to the extent
it would result in the amount thereof being an amount in excess of (y) during
the Revolving Availability Period, the Aggregate Commitment, or (z) at any time
after the end of the Revolving Availability Period, the amount of Bank Debt
owing. In the event the parcel or parcels of real estate with respect to which
there has been an increase in Appraised Value are insured by separate Title
Policies, the increase in insured amount required above need only be provided
with respect to those Title Policies. Available Amount Reports shall also be
provided as required by Section 10.15 and Subsection 14.5.6 hereof.

10.2.12 Appraisals. Borrower shall provide the Administrative Agent with
Appraisals covering all interests required to be included within the Collateral:
(a) no later than the Closing Date (other than with respect to the GK
Collateral); and (b) as may be required in connection with Pari Passu Loans as
provided herein. Appraisals shall also be provided as required by Sections 10.15
and 10.21 hereof, and may, at Borrower’s option, be provided pursuant to the
provisions of Section 10.18 hereof.

10.2.13 Filings and Reports. Promptly upon their becoming available, copies of
all registration statements and regular periodic reports, if any, which Borrower
shall have filed with the Securities and Exchange Commission or any governmental
agency substituted therefor, or any national securities exchange, including
copies of Borrower’s form 10-K annual report, form 10-Q quarterly report and any
Form 8-K report filed with the Securities and Exchange Commission.

10.2.14 Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as any Syndication Party or the Administrative Agent
may from time to time reasonably request.

10.3 Maintenance of Existence and Qualification. Borrower shall maintain its
corporate existence in good standing under the laws of the State of Delaware.
Borrower shall, and shall cause each Subsidiary to, qualify and remain qualified
as a foreign corporation or other entity in each jurisdiction in which such
qualification is necessary in view of its business, operations and properties
except where the failure to so qualify has not and could not reasonably be
expected to result in a Material Adverse Effect.

10.4 Compliance with Legal Requirements and Agreements. Borrower shall, and
shall cause each Subsidiary to: (a) comply with all laws, rules, regulations and

 

65



--------------------------------------------------------------------------------

orders applicable to Borrower (or such Subsidiary, as applicable) or its
business unless such failure to comply is the subject of a Good Faith Contest;
and (b) comply with all agreements, indentures, mortgages, and other instruments
to which it (or any Subsidiary, as applicable) is a party or by which it or any
of its (or any Subsidiary, or any of such Subsidiary’s, as applicable) property
is bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving the Administrative Agent or a
Syndication Party shall not constitute a Potential Default or an Event of
Default unless such failure could reasonably be expected to result in a Material
Adverse Effect.

10.5 Compliance with Environmental Laws. Without limiting the provisions of
Section 10.4 of this Credit Agreement, Borrower shall, and shall cause
Subsidiary to, comply in all material respects with, and take all reasonable
steps necessary to cause all persons occupying or present on any properties
owned or leased by Borrower (or any Subsidiary, as applicable) to comply with,
all Environmental Regulations, the failure to comply with which could reasonably
be expected to result in a Material Adverse Effect or unless such failure to
comply is the subject of a Good Faith Contest.

10.6 Taxes. Borrower shall cause to be paid, and shall cause each Subsidiary to
pay, when due all taxes, assessments, and other governmental charges upon it,
its income, its sales, its properties (or upon Subsidiary and its income, sales,
and properties, as applicable), and federal and state taxes withheld from its
(or Subsidiary’s, as applicable) employees’ earnings, unless (a) the failure to
pay such taxes, assessments, or other governmental charges could not reasonably
be expected to result in a Material Adverse Effect, or (b) such taxes,
assessments, or other governmental charges are the subject of a Good Faith
Contest.

10.7 Insurance. Borrower shall, and shall cause each Subsidiary to, maintain
insurance coverage by good and responsible insurance underwriters in such forms
and amounts and against such risks and hazards as are customary for companies
engaged in similar businesses and owing and operating similar properties,
provided that Borrower and its Subsidiaries may self-insure for workmen’s
compensation, group health risks and their live chicken inventory in accordance
with applicable industry standards. In any event, Borrower will insure any of
the Collateral which is insurable against loss or damage by fire, theft,
burglary, pilferage and loss in transit. In addition, to the extent that any
real property interests which constitute a part of the Collateral lie within a
designated flood plain, Borrower must provide flood insurance with respect to
such real property interests. All such policies of insurance shall be issued by
sound and reputable insurers that, at the time of issuance or renewal of such
policies, are accorded a rating of A-XII or better by A.M. Best Company or A or
better by Standard & Poor’s Corporation or Moody’s Investors Service, Inc. All
liability policies shall name the Administrative Agent, for the benefit of the
Syndication Parties, as additional insured as its interests may appear. All such
insurance policies shall be endorsed with a mortgagee’s or loss payable clause,
as appropriate, in favor of the Administrative Agent, for the benefit of the
Syndication Parties. Copies of the policy or policies evidencing all insurance
referred to in this Section and receipts for the payment of premiums thereon or
certificates of such insurance satisfactory to the Administrative

 

66



--------------------------------------------------------------------------------

Agent shall be delivered to and held by the Administrative Agent. All such
insurance policies shall contain a provision requiring at least ten (10) days’
notice to the Administrative Agent prior to any cancellation for non-payment of
premiums. Borrower shall give the Administrative Agent satisfactory written
evidence of renewal or substitution of all such policies. Borrower agrees to
pay, or cause to be paid, all premiums on such insurance as they become due, and
will not permit any condition to exist on or with respect to its assets which
would wholly or partially invalidate any insurance thereon. Borrower shall give
immediate written notice to the insurance carrier and the Administrative Agent
of any loss. Borrower hereby authorizes and empowers the Administrative Agent
upon the occurrence and during the continuation of an Event of Default, at the
Administrative Agent’s option and in the Administrative Agent’s sole discretion,
to, in so far as affects the Collateral, act as attorney-in-fact for Borrower to
make proof of loss, to adjust and compromise any claim under insurance policies,
to collect and receive insurance proceeds, and to deduct therefrom the
Administrative Agent’s expenses incurred in the collection of such proceeds, and
all insurance policies of Borrower shall provide that the Administrative Agent
may act as Borrower’s attorney-in-fact for such purposes.

10.8 Title to and Maintenance of Properties. Borrower shall defend and maintain
title to, and shall maintain, keep and preserve, and cause each Subsidiary to
maintain, keep and preserve, all of its material properties (tangible and
intangible) necessary or used in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and shall cause to
be made all repairs, renewals, replacements, betterments and improvements
thereof, all as in the sole judgment of Borrower or such Subsidiary may be
reasonably necessary so that the business carried on in connection therewith may
be properly and advantageously conducted at all times.

10.9 Inspection. Borrower (a) shall permit, and cause its Subsidiaries to
permit, the Administrative Agent or any Syndication Party or their agents,
during normal business hours or at such other times as the parties may agree, to
examine, and make copies of or abstracts from, Borrower’s properties, books, and
records, and to discuss Borrower’s affairs, finances, operations, and accounts
with its respective officers, directors, employees, and independent certified
public accountants; and (b) shall permit the Administrative Agent to obtain
periodic verification of the existence and condition, of the Collateral and
Borrower shall reimburse the Administrative Agent for the reasonable costs
incurred in connection with such verification, provided that so long as no Event
of Default has occurred and is continuing, Borrower shall not be required to
reimburse the Administrative Agent for costs incurred under this clause (b) with
respect to more than one such verification in each Fiscal Year.

10.10 Required Licenses; Permits; Etc. Borrower shall duly and lawfully obtain
and maintain in full force and effect, and shall cause its Subsidiaries to
obtain and maintain in full force and effect, all Required Licenses as
appropriate for the business being conducted and properties owned by Borrower or
such Subsidiaries at any given time except where the failure to obtain or
maintain such Required Licenses could not reasonably be expected to result in a
Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

10.11 ERISA. Borrower shall (a) cause each Borrower Benefit Plan to comply in
all material respects with the Code and ERISA; (b) cause any Borrower Benefit
Plan that is intended to satisfy the requirements of Section 401(a) of the Code
to satisfy such requirements in all material respects; (c) prepare and deliver
each material report, statement or other document required by ERISA and the Code
within the period specified therein and conforming in form and substance in all
material respects to the provisions thereof; and (d) cause each Borrower Benefit
Plan (other than a Multiemployer Plan) to be administered in all material
respects in accordance with the terms of each such plan and with ERISA, the
Code, and any other applicable law, except to the extent any failure to comply
with the preceding clauses (a), (b) (c), or (d) would not have a Material
Adverse Effect. Within ten (10) Banking Days after receiving such notice,
Borrower shall furnish to Administrative Agent any written notice received by
Borrower relating to an assertion of withdrawal liability imposed by any
Multiemployer Plan upon Borrower or Borrower’s controlled group, as defined in
Code Section 414(b), (c), (m), or (o), or relating to any violation of the
provisions of the Code or ERISA asserted by the Department of Labor, the Pension
Benefit Guaranty Corporation or the Department of the Treasury with respect to
any Borrower Benefit Plan that could reasonably be expected to have a Material
Adverse Effect. Borrower shall notify the Administrative Agent within sixty
(60) days after: (l) commencing participation in any “multiple employer plan”
within the meaning of Section 413 of the Code; (m) commencing participation in a
“multiple employer welfare arrangement” within the meaning of Section 3(40) of
ERISA; or (n) establishing or becoming obligated to contribute to any employee
“retiree health plan” within the meaning of Section 3(1) of ERISA for the
benefit of retired or former employees (other than as required by Section 4980B
of the Code and Sections 601 through 608 of ERISA (“COBRA”) or other applicable
law). Borrower shall notify the Administrative Agent within sixty (60) days
after Borrower has knowledge of the occurrence of any fact or event which would
make any of the representations contained in Subsections 8.10.2, 8.10.4, 8.10.6,
or 8.10.10 hereof incorrect if such representations were made as of the date of
such occurrence with respect to any Borrower Benefit Plan that is a
Multiemployer Plan.

10.12 Financial Covenants. Borrower shall maintain the following financial
covenants, measured on the consolidated results of Borrower and its
Subsidiaries:

10.12.1 Leverage Ratio. A Leverage Ratio of not in excess of 0.65 at any time.

10.12.2 Tangible Net Worth. (a) At all times during the period from the Closing
Date to the Control Acquisition Date, Tangible Net Worth of not less than an
amount in any Fiscal Year of $600,000,000.00 plus an amount equal to 50% of
Borrower’s Net Income (but not less than zero) during such Fiscal Year; (b) from
and after the Control Acquisition Date, Tangible Net Worth of not less than an
amount in any Fiscal Year of: (i) $400,000,000.00, if goodwill attributable to
Gold Kist (determined as provided by GAAP) for such Fiscal Year is
$450,000,000.00 or higher; (ii) $450,000,000.00, if goodwill attributable to
Gold Kist (determined as provided by GAAP) for such Fiscal Year is in excess of
$400,000,000.00 but less than

 

68



--------------------------------------------------------------------------------

$450,000,000.00; and (iii) $500,000,000.00, if goodwill attributable to Gold
Kist (determined as provided by GAAP) for such Fiscal Year, is $400,000,000.00
or less plus an amount, in each case, equal to 50% of Borrower’s net income
(determined as provided by GAAP) (but not less than zero) during such Fiscal
Year. The Tangible Net Worth targets set forth in clauses (b)(i), (b)(ii), and
(b)(iii) shall be adjusted based on the mutual agreement of Borrower and the
Administrative Agent in the event that the purchase price paid by Borrower to
acquire the Gold Kist Stock varies in an amount in excess of five percent
(5.0%) above or below $20.00 per share (considered in the aggregate); provided
that if the adjustment is on account of the purchase price being an amount in
excess of five percent (5.0%) above $20.00 per share, the adjustment must be
approved by the Syndication Parties whose Individual Commitments constitute
sixty seven percent (67%) of the Aggregate Commitment (“Super Majority
Lenders”).

10.12.3 Current Ratio. A Current Ratio measured as of the last day of each
Fiscal Quarter of not less than 1.35 to 1.00.

10.12.4 Net Tangible Assets to Total Liabilities. (a) At all times during the
period from the Closing Date to the Control Acquisition Date, a ratio of Net
Tangible Assets to Total Liabilities measured as of the last day of each Fiscal
Quarter of not less than 1.30 to 1.00; and (b) from and after the Control
Acquisition Date, a ratio of Net Tangible Assets to Total Liabilities measured
as of the last day of each Fiscal Quarter of not less than 1.125 to 1.00. The
Net Tangible Assets to Total Liabilities target set forth in clause (b) above
shall be adjusted based on the mutual agreement of Borrower, the Administrative
Agent, and the Required Lenders in the event that the purchase price paid by
Borrower to acquire the Gold Kist Stock varies in an amount in excess of five
percent (5.0%) above or below $20.00 per share (considered in the aggregate);
provided that if the adjustment is on account of the purchase price being an
amount in excess of five percent (5.0%) above $20.00 per share, the adjustment
must be approved by the Super Majority Lenders.

10.12.5 Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio over the
most recent eight consecutive Fiscal Quarters, measured as of the last day of
each Fiscal Quarter, of not less than 1.50 to 1.00.

10.12.6 Net Working Capital. (a) At all times during the period from the Closing
Date to the Control Acquisition Date, Net Working Capital, measured as of the
last day of each Fiscal Quarter of not less than $85,000,000.00; and (b) from
and after the Control Acquisition Date, Net Working Capital, measured as of the
last day of each Fiscal Quarter of not less than $250,000,000.00.

10.13 Appraised Property. No Available Amount Report will be based in any part
on the Appraised Value of any real property, or improvements, fixtures,
machinery or equipment located on any real property, not, in either case,
described in the Security Documents executed, on or prior to the date of such
Available Amount Report, by Borrower in connection with this Credit Agreement.

 

69



--------------------------------------------------------------------------------

10.14 Title Insurance Endorsements. As soon as practical following the Effective
Date, but in any event no later than thirty (30) days following the Effective
Date, Borrower shall provide to the Administrative Agent with respect to each
Title Policy provided to the Administrative Agent in connection with the 2004
Credit Agreement (or its predecessors), either (a) new title policies issued by
the Title Insurer which issued such Title Policy describing the mortgage or deed
of trust insured thereunder (“Mortgage”) as the Mortgage as amended by the
appropriate Amendment Document and otherwise in substantially the same form as
the Title Policy provided to the Administrative Agent in connection with the
2004 Credit Agreement (or its predecessors); or (b) for Texas properties a
P9(3)(b) endorsement; or (c) for other properties an endorsement thereto issued
by the Title Insurer which issued such Title Policy (i) describing the insured
Mortgage as the Mortgage as amended by the appropriate Amendment Document,
(ii) bringing down the effective date of such Title Policy to the Closing Date,
and (iii) increasing the amount thereof to the amount set forth in the
appropriate Amendment Document.

10.15 Production Cut-back: In the event that Borrower takes action which results
in a Permanent Reduction of Production at any facility included in Borrower’s
most recent Available Amount Report (“Shut Down”), then Borrower shall give the
Administrative Agent written notice thereof no later than thirty (30) days after
taking such action and shall, at Borrower’s option, either: (a) promptly arrange
for an Appraisal of such facility based on such Permanent Reduction of
Production and, no later than ninety (90) days after taking such action, furnish
the Administrative Agent with a copy of such Appraisal and a revised Available
Amount Report, properly adjusted to reflect the Appraised Value as shown in such
Appraisal; or (b) no later than thirty (30) days after taking such action,
furnish the Administrative Agent with a written request to (i) release its lien
on such facility and (ii) remove such facility from the Available Amount. In the
event Borrower elects to proceed under clause (b) of this Section, at the time
the Administrative Agent releases its lien, on behalf of the Syndication
Parties, on such facility, Borrower shall furnish the Administrative Agent with
an Available Amount Report with the entire Appraised Value of such facility (as
reflected in the most recent Appraisal thereof) removed from such Available
Amount Report. In the event Borrower elects to proceed under clause (a) of this
Section, but fails to provide to the Administrative Agent the Appraisal or the
Available Amount Report within the time required by such clause, such facility
shall be deemed to have been removed from the Available Amount Report (and
therefore, from calculation of the Available Amount) until the Appraisal and
revised Available Amount Report have been provided to the Administrative Agent.
In the event Borrower elects to proceed under clause (b) of this Section, but
the Required Lenders refuse to authorize the Administrative Agent to release the
lien on such facility (or the Administrative Agent refuses to release such lien
where it has the power to effect such release without Required Lender approval),
(x) the Syndication Parties may, at their sole discretion and cost, obtain an
Appraisal on such facility based upon such Permanent Reduction of Production
(“Lender Appraisal”), in which case the Administrative Agent shall furnish a
copy of such Lender Appraisal to Borrower when received and such facility shall
thereafter be included in the Available Amount and all subsequent Available
Amount Reports at the Appraised Value established by such Lender Appraisal;
provided,

 

70



--------------------------------------------------------------------------------

however, that until such Lender Appraisal has been obtained and furnished to
Borrower, such facility will continue to be included in the Available Amount
Report (and therefore, included in the calculation of the Available Amount) and
all subsequent Available Amount Reports at the Appraised Value in effect prior
to such Permanent Reduction of Production until a Lender Appraisal is obtained
at the discretion of the Syndication Parties or an Appraisal is obtained
pursuant to Subsection 10.2.12 hereof. Notwithstanding the foregoing, in the
event the Syndication Parties elect to proceed under clause (x) of this Section,
Borrower shall have the option to remove such facility from the Available Amount
prior to the Syndication Parties obtaining the Lender Appraisal by providing the
Administrative Agent with written notice of the exercise of such option and
furnishing the Administrative Agent with an Available Amount Report with the
entire Appraised Value of such facility (as reflected in the most recent
Available Amount Report prior to such Permanent Reduction of Production) removed
from such Available Amount Report. At the time of furnishing the Administrative
Agent with a revised Available Amount Report, and, if required pursuant to
clause (a) of this Section, a revised Appraisal, or in the event Borrower shall
elect to proceed under clause (a) of this Section but shall fail to provide the
Appraisal or the Appraised Value Report to the Administrative Agent within the
time required, or at the time of the Syndication Parties furnishing a Lender
Appraisal to Borrower pursuant to clause (x) of this Section, Borrower shall
make the payment, if any, that would be required under Section 5.6(e) hereof if
the aggregate outstanding principal balance owing under the Term Loan and the
Revolving Loan (including the Converted Loans) exceeds the Available Amount as
calculated pursuant to such Lender Appraisal or such revised Available Amount
Report (or as calculated with the removal of such facility, if applicable).

10.16 Embargoed Person. At all times throughout the term of the Loans, (a) none
of the funds or assets of Borrower that are used to repay the Loans shall
constitute property of, or shall be beneficially owned directly or, to the
knowledge of Borrower, indirectly by, any Person subject to sanctions or trade
restrictions under United States law (“Embargoed Person” or “Embargoed Persons”)
that is identified on (1) the “List of Specially Designated Nationals and
Blocked Persons” (the “SDN List”) maintained by the Office of Foreign Assets
Control (“OFAC”), U.S. Department of the Treasury, and/or to the knowledge of
Borrower, as of the date thereof, based upon reasonable inquiry by Borrower, on
any other similar list (“Other List”) maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or regulation promulgated
thereunder, with the result that the investment in Borrower (whether directly or
indirectly), is prohibited by law, or the Loans made by the Syndication Parties
would be in violation of law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders, and (b) no Embargoed Person
shall have any direct interest, and to the knowledge of Borrower, as of the date
hereof, based upon reasonable inquiry by Borrower, indirect interest, of any
nature whatsoever in Borrower, with the result that the investment in Borrower
(whether directly or indirectly), is prohibited by law or the Loans are in
violation of law.

 

71



--------------------------------------------------------------------------------

10.17 Anti-Money Laundering. At all times throughout the term of the Loans, to
the knowledge of Borrower, as of the date hereof, based upon reasonable inquiry
by Borrower, none of the funds of Borrower, that are used to repay the Loans
shall be derived from any unlawful activity, with the result that the investment
in Borrower (whether directly or indirectly), is prohibited by law or the Loans
would be in violation of law.

10.18 Additional Collateral. In addition to the GK Collateral, (a) Borrower may,
at its discretion, execute and deliver a deed of trust or mortgage and
assignment of leases and rents with respect to the property listed on Exhibit
10.18 attached hereto and any other property reasonably acceptable to the
Administrative Agent (“Additional Property”), in form and substance satisfactory
to the Administrative Agent, to the Administrative Agent or a mortgage trustee,
in each case for the benefit of the Syndication Parties, granting a first lien
of record on and a first security interest in the Additional Property, subject
only to Permitted Encumbrances, and such Additional Property shall thereafter be
part of the Collateral.

(b) Upon such time as Borrower, in addition to satisfying the requirements of
clause (a) of this Section 10.18, shall, with respect to any such parcel of
Additional Property, have provided to the Administrative Agent (i) a mortgagees’
title insurance policy (Standard Texas Mortgagees Policy Form with respect to
Additional Property located in the State of Texas, and Standard ALTA form with
respect to Additional Property located in states other than Texas) from an
insurer acceptable to the Administrative Agent insuring the lien in favor of the
Administrative Agent, on behalf of the Syndication Parties, as a first priority
lien on each such parcel of Additional Property, subject only to Permitted
Encumbrances, and (A) in such amount as the Administrative Agent shall require,
(B) deleting the standard printed exceptions (including exceptions for mechanics
liens and exceptions based on lack of adequate survey) and the gap exception,
(C) containing only such exceptions to title as are reasonably acceptable to the
Administrative Agent, (D) providing access coverage, and (E) containing such
other endorsements as the Administrative Agent may reasonably require (but in
any event including a revolving credit endorsement), (ii) a survey, which
survey, the certifications thereon, and all information contained therein, shall
be acceptable to the Administrative Agent, and shall contain a legal description
and, except as specifically provided otherwise on Exhibit 10.18, shall, at a
minimum, show the location of all structures, visible utilities, fences, hedges,
or walls on the parcel and within 5 feet of all boundaries thereof, any
conflicting boundary evidence or visible encroachments, and all easements,
underground utilities, and tunnels for which properly recorded evidence is
available; and (iii) an Appraisal, then such Additional Property shall be a part
of the Collateral and shall be included in the Available Amount.

(c) Borrower may include in the Available Amount any leasehold interest in
connection with any Additional Property where Borrower is a lessee under a
recorded lease calling for a rental payment equal to or in excess of $100,000.00
per annum, provided that Borrower provides to the Administrative Agent, (i) a
leasehold mortgage or deed of trust substantially in form and substance
satisfactory to the Administrative Agent, (ii) a Title Policy and survey
satisfying the requirements set forth in clause (b)

 

72



--------------------------------------------------------------------------------

of this Section 10.18 (modified as necessary to reflect a leasehold, rather than
fee, interest), (iii) a lessor consent in form and content satisfactory to the
Administrative Agent and containing such estoppels of the lessor of the
leasehold estate as the Administrative Agent shall require; and (iv) an
Appraisal.

(d) Notwithstanding anything contained in this Credit Agreement or the Loan
Documents to the contrary, failure by Borrower to complete the execution and
delivery of deeds of trust or mortgages and assignments of leases and rents as
described in this Section 10.18 by December 31, 2006 (or such later date as may
be agreed to by Borrower and the Administrative Agent), shall not be deemed a
Potential Default or Event of Default.

10.19 Lien on Gold Kist Stock. As soon as possible after the Control Acquisition
Date, but no later than ten (10) Banking Days thereafter, Borrower shall sign
such documents and take such action as the Administrative Agent may reasonably
require to provide the Administrative Agent, for the benefit of the Syndication
Parties, with a first priority perfected security interest in and lien on the
Gold Kist Stock so acquired, including, without limitation, (a) delivery of
stock certificates with executed stock powers (to the extent that any of the
Gold Kist Stock so acquired is certificated); and/or (b) delivery of an executed
agreement, in form and substance reasonably satisfactory to the Administrative
Agent whereby (i) the Administrative Agent has “control” (as that term is
defined in the applicable Uniform Commercial Code) over such Gold Kist Stock
and/or (ii) a third party has possession of such Gold Kist Stock sufficient to
perfect the Administrative Agent’s first priority security interest therein, for
the benefit of the Syndication Parties, pursuant, in each case, to the
applicable Uniform Commercial Code. As soon as possible after Borrower acquires
additional Gold Kist Stock in an amount equal to one percent (1.0%) of the total
issued and outstanding shares of Gold Kist Stock, but no later than five
(5) Banking Days thereafter, Borrower shall take such action as the
Administrative Agent may reasonably require to provide the Administrative Agent,
for the benefit of the Syndication Parties, with a first priority perfected
security interest in and lien on the Gold Kist Stock so acquired, including,
without limitation, any of the actions described in the foregoing sentence. Upon
satisfaction of all conditions and requirements set forth in Section 10.21 to
the satisfaction of the Administrative Agent, the Administrative Agent shall
release its lien on the Gold Kist Stock and shall return to Borrower possession
of any Gold Kist Stock delivered to the Administrative Agent pursuant to this
Section.

10.20 Schedule of GK Assets. On or before the date which is sixty (60) days
after the Control Acquisition Date, Borrower shall provide to the Administrative
Agent a schedule of all of the GK Fixed Assets in which Borrower shall grant a
lien in favor of the Administrative Agent pursuant to Section 10.21, which
schedule may be updated by Borrower from time to time prior to the GK Lien Date.

 

73



--------------------------------------------------------------------------------

10.21 Lien on GK Fixed Assets. On or before the GK Lien Date, Borrower shall
provide to the Administrative Agent the following with respect to all GK Fixed
Assets specified by Borrower in Section 10.20 hereof and the GK Collateral:

10.21.1 GK Security Documents. Fully executed deeds of trust, mortgages,
assignment of leases and rents, and/or security agreements and financing
statements, as applicable, in form and substance satisfactory to the
Administrative Agent (“GK Security Documents”), and in favor of the
Administrative Agent or a mortgage trustee, in each case for the benefit of the
Syndication Parties, granting a first lien of record on and a first security
interest in the GK Collateral, subject only to Permitted Encumbrances.

10.21.2 Requirements Regarding Real Property Collateral. With respect to all GK
Collateral that constitutes an interest in real property, (a) a mortgagees’
title insurance policy (Standard Texas Mortgagees Policy Form with respect to GK
Fixed Assets located in the State of Texas, and Standard ALTA form with respect
to GK Fixed Assets located in states other than Texas) from an insurer
acceptable to the Administrative Agent insuring the lien in favor of the
Administrative Agent, on behalf of the Syndication Parties, as a first priority
lien on each such parcel, subject only to Permitted Encumbrances, and (i) in
such amount as the Administrative Agent shall require, (ii) deleting the
standard printed exceptions (including exceptions for mechanics liens and
exceptions based on lack of adequate survey) and the gap exception,
(iii) containing only such exceptions to title as are reasonably acceptable to
the Administrative Agent, (iv) providing access coverage, and (v) containing
such other endorsements as the Administrative Agent may reasonably require (but
in any event including a revolving credit endorsement); (b) a survey, which
survey, the certifications thereon, and all information contained therein, shall
be acceptable to the Administrative Agent, and shall contain a legal description
and shall, at a minimum, show the location of all structures, visible utilities,
fences, hedges, or walls on the parcel and within 5 feet of all boundaries
thereof, any conflicting boundary evidence or visible encroachments, and all
easements, underground utilities, and tunnels for which properly recorded
evidence is available; (c) an Appraisal; and (d) (i) Phase I environmental
reports, satisfactory in form and content to the Administrative Agent, on all
parcels of real property which are included within the GK Collateral, and
(ii) such Phase II environmental reports, or proof satisfactory to the
Administrative Agent that Borrower has taken such remedial or other action as
the Administrative Agent may reasonably require, in either case, based on the
contents of such environmental reports.

10.21.3 Lien Searches. Searches of appropriate filing offices showing that:
(a) no state or federal tax liens have been filed which remain in effect against
the GK Collateral; (b) except with respect to Permitted Encumbrances no
financing statements have been filed by any Person against the GK Collateral,
except to perfect the security interests required by this Credit Agreement,
which remain in effect against Gold Kist or Borrower or the GK Collateral;
(c) all financing statements necessary to perfect the security interests granted
to the Administrative Agent, on behalf of the Syndication Parties, in the GK
Collateral have been filed or recorded, to the extent such security interests
are capable of being perfected by such filing; and (d) all of the GK Security
Documents required to be recorded or filed to perfect the security interests and
liens granted therein shall be so recorded and filed.

 

74



--------------------------------------------------------------------------------

10.21.4 Proof of Authorization. In form and substance satisfactory to the
Administrative Agent: (a) documents, certified to be true and correct by the
Secretary or Assistant Secretary of Borrower or Gold Kist, as applicable,
evidencing all corporate action taken by Borrower or Gold Kist, as applicable,
to authorize (including the specific names and titles of the persons authorized
to so act the execution, delivery and performance of the GK Security Documents
to which it is a party and which relate to the GK Collateral, and a certificate
of the Secretary or Assistant Secretary of Borrower, dated the Closing Date,
certifying the names and true signatures of the Authorized Officers; and
(b) evidence satisfactory to the Administrative Agent that all consents and
approvals of governmental authorities and third parties which are with respect
to Gold Kist and/or Borrower necessary for, or required as a condition of the
validity and enforceability of, such GK Security Documents to which it is a
party.

10.21.5 Gold Kist Solvency Certificate and Pro Forma Financial Statements. (a) A
certificate executed by the chief financial officer of Borrower or Gold Kist, as
applicable, stating that after giving effect to the execution of the GK Security
Documents and the pledge of the GK Fixed Assets thereunder to secure the
obligations of Borrower under the Loan Documents, Gold Kist (i) will be able to
pay its debts as they become due, (ii) will have funds and capital sufficient to
carry on its business and all businesses in which it is about to engage, and
(iii) will own property in the aggregate having a value both at fair valuation
and at fair saleable value in the ordinary course of Gold Kist’s business
greater than the amount required to pay its Debt, including for this purpose
unliquidated and contingent claims, and including disputed claims; (b) financial
statements supporting the certification described in clause (a) above, which
shall be certified to by the chief financial officer of Borrower or Gold Kist,
as applicable, and shall include the following: (i) a pro forma balance sheet
for Borrower or Gold Kist, as applicable, setting forth the fair salable value
of the its assets and (ii) a 12 month pro forma cash flow projection for such
Person, with respect to which Gold Kist’s chief financial officer on behalf of
Gold Kist shall certify that such projections are based on reasonable
assumptions; and (c) a certificate executed by Gold Kist’s chief financial
officer on behalf of Gold Kist stating that in entering into the GK Security
Documents, it is not the intent of Gold Kist to hinder, delay or defraud its
creditors.

10.21.6 Legal Opinion. A favorable opinion of counsel for Gold Kist addressed to
the Administrative Agent and each of the present and future Syndication Parties,
covering such matters as the Administrative Agent may reasonably require,
including, without limitation, authorization and execution, enforceability,
usury, creation and perfection of real and personal property liens on the GK
Collateral in the relevant jurisdictions, fees, taxes, and qualification
requirements.

10.21.7 Update to Exhibits. Following the date on which Borrower has acquired
100% of the Gold Kist Stock, Borrower shall be allowed to update the Exhibits to
this Credit Agreement as necessary to reflect changes in such Exhibits
attributable to the such acquisition.

 

75



--------------------------------------------------------------------------------

ARTICLE 11. NEGATIVE COVENANTS

From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, and the Syndication Parties have no obligation to
make any Advance, Borrower agrees that it will observe and comply with, and, to
the extent applicable, will cause its Subsidiaries to observe and comply with,
the following covenants:

11.1 Borrowing. Borrower shall not (nor shall it permit any of its Subsidiaries
to) create, incur, or assume, directly or indirectly, any Debt, except for:

(a) indebtedness of Borrower arising under this Credit Agreement and the other
Loan Documents;

(b) trade payables arising in the ordinary course of business;

(c) Capital Leases in existence from time to time;

(d) current operating liabilities (other than trade payables or for borrowed
money) incurred in the ordinary course of business;

(e) the Pari Passu Loans;

(f) secured Debt (other than Bank Debt and the Pari Passu Loans, but including
amounts owing under the Harris Loan, under the Hancock Loan, and under the ING
Loan) in an aggregate amount at any time outstanding of up to the sum of
(i) eighty-five percent (85%) of the book value of the outstanding accounts
receivable of Borrower and its Subsidiaries (as such accounts receivable would
be shown on a consolidated balance sheet of Borrower and its Subsidiaries
prepared in accordance with GAAP), less allowance for doubtful accounts, plus
(ii) seventy-five percent (75%) of the higher of book value or fair market
value, determined in accordance with GAAP, of the assets of Borrower and its
Subsidiaries, but excluding from such calculation under this clause (ii), the
assets covered by clause (i), the Collateral, and good will;

(g) unsecured Debt in any amount provided that no more than $50,000,000.00
(which amount shall automatically increase to $100,000,000.00 upon the date that
Borrower acquires 100% of the Gold Kist Stock) of unsecured indebtedness
outstanding at any time (but excluding from such restriction, the Senior
Unsecured Notes, or any refinancing thereof, the Senior Subordinated Notes or
any refinancing thereof, any Debt in connection with a Permitted Capital Raising
Transaction, the Grower Settlement Agreements, and the Foreign Subsidiary Debt)
may provide for scheduled principal payments prior to the Maturity Date, and
provided that with respect to any individual unsecured indebtedness of greater
than $10,000,000.00 (which amount shall automatically increase to $20,000,000.00
upon the date that Borrower acquires 100% of the Gold Kist Stock) incurred after
the Closing Date, Borrower must demonstrate, to the satisfaction of the
Administrative Agent, compliance with the covenants set forth at Section 10.12
hereof, on a pro forma basis taking into account such additional indebtedness,
before such indebtedness is incurred;

 

76



--------------------------------------------------------------------------------

(h) loans between Subsidiaries or between Borrower and Subsidiaries, in each
case either (i) in the ordinary course and pursuant to the reasonable
requirements of Borrower’s business and consistent with demonstratable past
practices; provided that any such loans to Borrower are expressly subordinated
to the prior payment in full in cash of all of Borrower’s indebtedness,
obligations and liabilities to the Administrative Agent and the Syndication
Parties under this Credit Agreement and the other Loan Documents; or (ii) in
connection with a Receivables Securitization Program;

(i) on and after the Control Acquisition Date, Debt on account of Gold Kist’s
subordinated capital certificates in the principal amount of up to
$25,000,000.00 plus any premiums, fees or other transaction costs in connection
therewith, or any refinancing thereof; and

(j) on and after the Control Acquisition Date, Debt on account of Gold Kist’s
senior notes in the principal amount of up to $140,000,000.00 plus any premiums,
fees or other transaction costs in connection therewith, or any refinancing
thereof.

11.2 No Other Businesses. Borrower shall not, and shall not permit its
Subsidiaries to, engage in any material respects in any business activity or
operations other than operations or activities (a) in the poultry industry,
(b) in the processing, packaging, distribution, and wholesale sales of poultry
products, or (c) which are not substantially different from or are related to
its present business activities or operations.

11.3 Liens. Borrower shall not (nor shall it permit any of its Subsidiaries
to) create, incur, assume or suffer to exist any mortgage, pledge, lien, charge
or other encumbrance on, or any security interest in, any of its real or
personal properties (including, without limitation, leasehold interests,
leasehold improvements and any other interest in real property or fixtures), now
owned or hereafter acquired, except the following (“Permitted Encumbrances”):

(a) Liens for taxes or assessments or other charges or levies of any
Governmental Authority, that are not delinquent or if delinquent are the subject
of a Good Faith Contest;

(b) Liens imposed by law, such as mechanic’s, worker’s, repairman’s, miner’s,
agister’s, attorney’s, materialmen’s, landlord’s, warehousemen’s and carrier’s
Liens and other similar Liens which are securing obligations incurred in the
ordinary course of business for sums not yet due and payable or, if due and
payable, which (i) do not exceed an aggregate at any one time of $30,000,000.00
or (ii) are the subject of a Good Faith Contest;

(c) Liens under workers’ compensation, unemployment insurance, social security
or similar legislation (other than ERISA), or to secure

 

77



--------------------------------------------------------------------------------

payments of premiums for insurance purchased in the ordinary course of business,
or to secure the performance of tenders, statutory obligations, surety and
appearance bonds and bids, bonds for release of an attachment, stay of execution
or injunction, leases, government contracts, performance and return-of-money
bonds and other similar obligations, all of which are incurred in the ordinary
course of business and not in connection with the borrowing of money;

(d) Any attachment or judgment Lien, the time for appeal or petition for
rehearing of which shall not have expired or in respect of which Borrower or the
Subsidiary is protected in all material respects by insurance or for the payment
of which adequate reserves have been provided, provided that the execution or
other enforcement of such Liens is effectively stayed and the claims secured
thereby are the subject of a Good Faith Contest, and provided further that the
aggregate amount of liabilities of Borrower and its Subsidiaries so secured
(including interest and penalties) shall not be in excess of $30,000,000.00 at
any one time outstanding;

(e) Easements, rights-of-way, restrictions, encroachments, covenants,
servitudes, zoning and other similar encumbrances which, in the aggregate, do
not materially interfere with the occupation, use and enjoyment by Borrower or
any Subsidiary of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto;

(f) All precautionary filings of financing statements under the Uniform
Commercial Code which cover property that is made available to or used by
Borrower or any Subsidiary pursuant to the terms of an Operating Lease or
Capital Lease;

(g) Liens, other than on the Collateral, securing its reimbursement obligations
under any letter of credit issued in connection with the acquisition of an
asset; provided that (i) the lien attaches only to such asset, and (ii) the lien
is released upon satisfaction of such reimbursement obligation;

(h) Liens on the Collateral in connection with the Bank Debt or any permitted
Pari Passu Loan;

(i) Liens on assets of Borrower or its Subsidiaries, other than on the
Collateral, to secure indebtedness permitted under Sections 11.1(c) and 11.1(f);

(j) Liens existing on the Effective Date and described on Exhibit 11.3 hereto
(as such Exhibit may be approved by the Administrative Agent);

(k) Liens on the accounts receivable of Borrower or its Subsidiaries or rights
with respect thereto which are the subject of a Receivables Securitization
Program; and

(l) Liens of Agriland on the Bank Equity Interests, and Liens of any other Farm
Credit System Institution on equity interests therein required to be purchased
from time to time by Borrower.

 

78



--------------------------------------------------------------------------------

11.4 Sale of Collateral. Borrower shall not (nor shall it permit any of its
Subsidiaries to) sell, convey, assign, lease or otherwise transfer or dispose
of, voluntarily, by operation of law or otherwise (collectively “Disposition”),
any of the Collateral except: (a) the Disposition of Collateral in the ordinary
course of business, and which are either replaced or are no longer necessary or
useful for the business conducted at the facilities which are included within
the Collateral; (b) without duplication of clause (a) or clause (c), the
Disposition in any calendar year, in one or more events or transactions, of
Collateral with a book value in the aggregate of up to $5,000,000.00 (which
amount shall automatically increase to $10,000,000.00 upon the date that
Borrower acquires 100% of the Gold Kist Stock); and (c) the Disposition of
Collateral utilized at a facility with respect to which there has been a Shut
Down and as to which Borrower has elected to proceed under the provisions of
Section 10.15(b); provided that the following conditions are met: (x) in the
case of clause (c), either (i) (A) the book value of such Collateral is
$10,000,000.00 (which amount shall automatically increase to $20,000,000.00 upon
the date that Borrower acquires 100% of the Gold Kist Stock) or less and the
Administrative Agent has agreed on behalf of the Syndication Parties, in advance
of such sale, to release its lien thereon, and (B) the aggregate book value of
all Collateral as to which the Administrative Agent has released, or is being
asked to release, its lien in any calendar year pursuant to clause (c) of this
Section (excluding liens released upon the written authorization of the Required
Lenders, as provided in clause (x)(ii) of this Section) shall not exceed
$15,000,000.00 (which amount shall automatically increase to $30,000,000.00 upon
the date that Borrower acquires 100% of the Gold Kist Stock), or (ii) (A) the
book value of such Collateral is greater than $10,000,000.00 (which amount shall
automatically increase to $20,000,000.00 upon the date that Borrower acquires
100% of the Gold Kist Stock) and/or (B) the aggregate book value of such
Collateral as to which the Administrative Agent has released, or is being asked
to release, its lien in any calendar year pursuant to clause (c) of this Section
is in excess of $15,000,000.00 (which amount shall automatically increase to
$30,000,000.00 upon the date that Borrower acquires 100% of the Gold Kist Stock)
and, (C) in either case (x)(ii)(A) or (x)(ii)(B), the Required Lenders have
provided written authorization to the Administrative Agent, in advance of such
sale, to release its lien thereon on behalf of the Syndication Parties; (y) in
the case of either clause (b) or clause (c), (i) such Disposition of Collateral
shall not cause or give rise to a Potential Default or an Event of Default, and
(ii) at the time of any such Disposition of Collateral no Event of Default shall
have occurred and be continuing; and (z) the full Appraised Value of such
Collateral shall be removed at the closing of the Disposition from the
calculation of the Available Amount and no later than ten (10) days after
closing such Disposition, Borrower shall furnish the Administrative Agent with a
revised Available Amount Report with the entire Appraised Value of the
Collateral subject to such Disposition removed from such Available Amount
Report. At the time of furnishing the Administrative Agent with a revised
Available Amount Report, Borrower shall make the payment, if any, that would be
required under Section 5.6(d) hereof if the aggregate outstanding principal
balance owing under the Revolving Loan (including the Converted Loans) exceeds
the Available Amount as calculated without such Collateral being included.

 

79



--------------------------------------------------------------------------------

11.5 Liabilities of Others. Borrower shall not (nor shall it permit any of its
Subsidiaries to) assume, guarantee, become liable as a surety, endorse,
contingently agree to purchase, or otherwise be or become liable, directly or
indirectly (including, but not limited to, by means of a maintenance agreement,
or any other agreement designed to ensure any creditor against loss), for or on
account of the obligation of any Person (other than the Bank Debt), except
(a) by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of the Borrower’s or any
Subsidiary’s business, (b) the guarantee of the obligations of Borrower’s wholly
owned Subsidiaries, (c) guarantees by any Subsidiary of the indebtedness of
Borrower under the Senior Unsecured Notes, the Senior Subordinated Notes, the
Hancock Loan and the Harris Loan; provided that each such Subsidiary also
executes a guaranty reasonably satisfactory in form and substance to the
Administrative Agent guaranteeing all of Borrower’s obligations under this
Credit Agreement, the Notes, and all other Loan Documents; and (d) without
duplication of clauses (b) or (c), guarantees made from time to time by Borrower
and its Subsidiaries in the ordinary course of their respective businesses;
provided, however, that the aggregate amount of all indebtedness guaranteed at
any time under this clause (d) shall not exceed $20,000,000 in the aggregate
(which amount shall automatically increase to $40,000,000.00 upon the date that
Borrower acquires 100% of the Gold Kist Stock).

11.6 Loans. Borrower shall not (nor shall it permit any of its Subsidiaries
to) lend or advance money, credit, or property to any Person, except for:

(a) loans between Subsidiaries or between Borrower and Subsidiaries, in each
case in the ordinary course and pursuant to the reasonable requirements of
Borrower’s business and consistent with demonstratable past practices;

(b) trade credit extended in the ordinary course of business;

(c) loans and advances to employees and contract growers (other than executive
officers and directors of the Borrower or its Subsidiaries) for reasonable
expenses incurred in the ordinary course of business and made on an arms length
basis;

(d) loans and advances to officers and employees of Borrower and its
Subsidiaries made in connection with such officer’s or employee’s housing
related expenses or loans associated with the procurement or sale of personal
residences or necessary for the moving of key personnel, in an aggregate amount
outstanding at any time not to exceed $3,000,000.00 (which amount shall
automatically increase to $6,000,000.00 upon the date that Borrower acquires
100% of the Gold Kist Stock); and

(e) loans and advances to contract growers in an aggregate amount at any time
not to exceed $25,000,000.00 (which amount shall automatically increase to
$50,000,000.00 upon the date that Borrower acquires 100% of the Gold Kist
Stock).

 

80



--------------------------------------------------------------------------------

11.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not (nor shall it
permit any of its Subsidiaries to) merge or consolidate with any entity, or
acquire all or substantially all of the assets of any person or entity, nor
shall Borrower change its business form from a corporation; provided, however,
that the foregoing shall not prevent any such acquisition, consolidation, or
merger if after giving effect thereto either clauses (a), (c) and (d) are
satisfied or clauses (b), (c), and (d) are satisfied, as such clauses are set
forth below:

(a) Both (i) the fair market value of all consideration paid or payable (whether
paid or payable in money, stock, or some other form, including, without
limitation, by promissory note or some other installment obligation) by Borrower
and/or its Subsidiaries on account of all such mergers, consolidations or
acquisitions does not exceed $250,000,000.00 in any Fiscal Year of Borrower, and
(ii) Borrower (or, if the consolidation or merger is by a Subsidiary, then the
Subsidiary) is the surviving entity;

(b) The consolidation or merger is between Borrower and a Subsidiary or
subsidiary of a Subsidiary, and Borrower is the surviving entity, or the
consolidation or merger is between a Subsidiary and another Subsidiary or a
Subsidiary and the subsidiary of a Subsidiary, and the Subsidiary is the
surviving entity;

(c) No Event of Default or Potential Default shall have occurred and be
continuing;

(d) After giving effect to the merger or consolidation on a pro forma basis,
there would be no Event of Default or Potential Default.

11.8 Investments. Borrower shall not (nor shall it permit any of its
Subsidiaries to) own, purchase or acquire any stock, obligations or securities
of, or any other interest in, or make any capital contribution to, any Person,
except that Borrower and the Subsidiaries may own, purchase or acquire:

(a) commercial paper maturing not in excess of one year from the date of
acquisition and rated P1 by Moody’s Investors Service, Inc. or A1 by Standard &
Poor’s Corporation on the date of acquisition;

(b) certificates of deposit in North American commercial banks rated C or better
by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates Consulting Analysts,
maturing not in excess of one year from the date of acquisition;

(c) obligations of the United States government or any agency thereof, the
obligations of which are guaranteed by the United States government, maturing,
in each case, not in excess of one year from the date of acquisition;

(d) repurchase agreements of any bank or trust company incorporated under the
laws of the United States of America or any state thereof and fully secured by a
pledge of obligations issued or fully and unconditionally guaranteed by the
United States government;

 

81



--------------------------------------------------------------------------------

(e) banker’s acceptances maturing within one year issued by any bank or trust
company organized under the laws of the United States or any state thereof and
having capital, surplus and undivided profits of at least $50,000,000;

(f) Eurodollar time deposits maturing within six months purchased directly from
a bank meeting the requirements of 11.8(b);

(g) direct obligations issued by any state of the United States or any political
subdivision of any such state or public instrumentality thereof maturing within
one year and having, at the time of acquisition, the highest rating obtainable
from either Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc. or
Moody’s Investors Service, Inc.;

(h) investments in mutual funds that invest not less than 95% of their assets in
cash and cash equivalents or investments of the kinds described in clauses
(a) through (g) above;

(i) investments in an aggregate amount of up to $8,000,000.00 (which amount
shall automatically increase to $16,000,000.00 upon the date that Borrower
acquires 100% of the Gold Kist Stock) in deposits maintained with the Pilgrim
Bank of Pittsburg;

(j) corporate bonds rated investment grade by Standard & Poor’s Ratings Group, a
division of McGraw Hill, Inc. or by Moody’s Investors Service, Inc.;

(k) Investments permitted under Sections 11.5, 11.6, 11.7, and 11.9;

(l) Investments made prior to the Effective Date in Persons, which are not
Subsidiaries, and which are identified on Exhibit 11.8 hereto;

(m) Investments in the Subsidiaries;

(n) Investments in Intercompany Bonds;

(o) Investments in Southern Hens, Inc. in an aggregate amount not to exceed
$5,000,000.00 (which amount shall automatically increase to $10,000,000.00 upon
the date that Borrower acquires 100% of the Gold Kist Stock);

(p) Investments from time to time made after the Effective Date in Food
Processors Water Cooperative, Inc. and the Greater Shenandoah Valley Development
Company in accordance with past practice and their respective organizational
documents as in effect on the date hereof;

(q) Investments described in, or similar to those described in, the attached
Exhibit 11.8(q), so long as at the time of purchase such Investments (other than
those described in clauses (B) and (D) of Exhibit 11.8(q)) had a long-term
senior unsecured debt rating of not less than Baa3 by Moody’s Investors Service,
Inc. and not less than BBB by Standard & Poor’s Ratings Group, a division of
McGraw Hill, Inc.;

 

82



--------------------------------------------------------------------------------

(r) Gold Kist Stock, so long as Borrower has acquired in excess of fifty percent
(50.0%) of all such stock issued and outstanding; and

(s) Investments not covered by clauses (a) through (r) above, in an amount not
to exceed at any time an aggregate of $50,000,000.00 (which amount shall
automatically increase to $75,000,000.00 upon the date that Borrower acquires
100% of the Gold Kist Stock).

11.9 Transactions With Related Parties. Borrower shall not purchase, acquire,
provide, or sell any equipment, other personal property, real property or
services from or to any Subsidiary, except in the ordinary course and pursuant
to the reasonable requirements of Borrower’s business and consistent with
demonstratable past practices of the type disclosed in Borrower’s proxy
statement for its Fiscal Year ended September 2005.

11.10 Dividends, etc. Borrower shall not, directly or indirectly, declare or pay
any dividends (other than dividends payable solely in stock of Borrower) on
account of any shares of any class (including common or preferred stock) of its
capital stock now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of its capital stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration
other than common stock or apply or set apart any sum, or make any other
distribution (by reduction or capital or otherwise) in respect of any such
shares or agree to do any of the foregoing; provided that if no Potential
Default or Event of Default shall exist before and after giving effect thereto,
Borrower may (a) pay dividends on preferred stock and other capital stock of
Borrower that are convertible, exchangeable or exercisable into Borrower’s
common stock and on any common stock of Borrower which may be issued upon
conversion, exchange or exercise of such capital stock, (b) in addition to the
dividends permitted by clauses (a) and (e) pay dividends in an aggregate amount
not to exceed $13,000,000.00 (which amount shall automatically increase to
$26,000,000.00 upon the date that Borrower acquires 100% of the Gold Kist Stock)
in any Fiscal Year; (c) pay dividends permitted under clause (b) hereof during
the immediately preceding Fiscal Year that were declared but not paid in the
immediately preceding Fiscal Year (without giving effect to any carry over); and
(d) repurchase, at any time after the Original Effective Date, its shares of
capital stock in an amount not to exceed $25,000,000.00 (which amount shall
automatically increase to $50,000,000.00 upon the date that Borrower acquires
100% of the Gold Kist Stock) in the aggregate.

11.11 ERISA. Borrower shall not: (a) engage in or permit any transaction which
could result in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA) that is not exempt under a statutory, class or individual
exemption or in the imposition of an excise tax pursuant to Section 4975 of the
Code; (b) engage in or

 

83



--------------------------------------------------------------------------------

permit any transaction or other event which could result in a “reportable event”
(as such term is defined in Section 4043 of ERISA) for which the reporting
obligation is not waived under ERISA or by regulation for any Borrower Pension
Plan; (c) fail to make full payment when due of all amounts which, under the
provisions of any Borrower Benefit Plan, Borrower is required to pay as
contributions thereto; (d) permit to exist any “accumulated funding deficiency”
(as such term is defined in Section 302 of ERISA) in excess of $100,000.00 if
waived or in excess of $25,000.00, if not waived, with respect to any Borrower
Pension Plan; (e) fail to make any payments to any “multiemployer plan” that
Borrower may be required to make under any agreement relating to such
“multiemployer plan” or any law pertaining thereto; or (f) terminate any
Borrower Pension Plan in a manner which could result in the imposition of a lien
on any property of Borrower pursuant to Section 4068 of ERISA. Borrower shall
not terminate any Borrower Pension Plan so as to result in any liability to the
Pension Benefit Guaranty Corporation. As used in this Section, all terms
enclosed in quotation marks shall have the meanings set forth in ERISA.
Borrower’s failure to comply with any of the foregoing provisions of this
Section shall not constitute a breach of this Agreement or an Event of Default
unless such failure has a Material Adverse Effect.

11.12 Change in Fiscal Year. Borrower shall not change its Fiscal Year unless
required to do so by the Internal Revenue Service, in which case Borrower agrees
to such amendment of the terms Fiscal Quarter and Fiscal Year, as used herein,
as the Administrative Agent reasonably deems necessary.

11.13 Leases. Borrower shall not, and shall not permit any Subsidiary to, incur
non-cancelable obligations on Operating Leases or sale and leaseback
transactions if the aggregate annual amount of all minimum or guaranteed net
rentals payable under such leases would exceed four percent (4%) of the Net
Tangible Assets of Borrower and its Consolidated Subsidiaries (as determined
immediately preceding the execution of such lease).

11.14 Principal Payments. Borrower shall not make any principal payments on any
subordinated or unsecured debt instruments or related documents unless and until
105 days have passed since the Maturity Date without a voluntary or involuntary
petition having been filed against Borrower under the federal bankruptcy laws
during that period, other than (a) scheduled payments of Senior Unsecured Notes
and the Senior Subordinated Notes; (b) payments under debt instruments between
and among Borrower and its Subsidiaries; (c) prepayment, redemption or purchase
of an aggregate of up to $50,000,000.00 of the Senior Unsecured Notes and/or the
Senior Subordinated Notes, provided that Borrower demonstrates, on a pro forma
basis taking into account such prepayment, redemption or purchase, compliance
with the covenants set forth at Section 10.12 hereof; (d) redemption or
repurchase of Senior Unsecured Notes and/or Senior Subordinated Notes with the
proceeds of the issuance of any equity securities; (e) repayment of Senior
Unsecured Notes with the proceeds of the sale or other disposition of any
non-current assets which are not part of the Collateral in accordance with the
provisions and limitations of Section 5.6 hereof; (f) prepayment of the Senior
Unsecured Notes and/or Senior Subordinated Notes with the proceeds of a
refinancing thereof, provided that such refinancing does not require any
principal payments until a

 

84



--------------------------------------------------------------------------------

date which is five (5) years after the Closing Date; (g) from and after the
first date on which the Leverage Ratio is equal to or less than 0.50, there
shall be no restrictions on prepayment of existing Senior Unsecured Notes and/or
Senior Subordinated Notes, provided that Borrower demonstrates, on a pro forma
basis taking into account such prepayment, redemption or purchase, compliance
with the covenants set forth at Section 10.12 hereof; (h) prepayments required
on account of asset sales, change of control, equity issuances, or similar
events; (i) repayment of Foreign Subsidiary Debt; (j) repayment of amounts owing
pursuant to or in connection with the Grower Settlement Agreements existing as
of the Effective Date in an aggregate amount not to exceed $1,000,000.00;
(k) repayment or refinancing of amounts due in connection with the Debt
permitted under Section 11.1(i) and (j); (l) repayments of amounts owing in
connection with any Permitted Capital Raising Transaction, provided that any
financing constituting Permitted Capital Raising Transaction that has a maturity
date of less than five years from the Closing Date shall contain an automatic
conversion or exchange, subject to the condition of no event of default
thereunder, of such financing into other financing constituting Permitted
Capital Raising Transaction; provided further that the refinancing, exchanges or
conversion of such other Permitted Capital Raising Transaction shall not require
principal payments until a date which is five (5) years after the Closing Date;
and (m) payments of up to $100,000,000.00 as permitted by
Section 11.1(g) hereof.

11.15 Anti-Terrorism Law. Borrower shall not (a) conduct any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in Subsection 8.26.2 above, (b) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (c) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming Borrower’ compliance with this Section).

ARTICLE 12. INDEMNIFICATION

12.1 General; Stamp Taxes; Intangibles Tax. Borrower agrees to indemnify and
hold the Administrative Agent and each Syndication Party and their directors,
officers, employees, agents, professional advisers and representatives
(“Indemnified Parties”) harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Administrative Agent
or any other Indemnified Party may incur (or which may be claimed against any
such Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from: (a) the material inaccuracy
of any representation or warranty of or with respect to Borrower in this Credit
Agreement or the other Loan Documents; (b) the material failure of Borrower to
perform or comply with any covenant or obligation of Borrower under this Credit
Agreement or the other Loan Documents; or (c) the exercise by the Administrative
Agent of any right or remedy set forth in this Credit Agreement or the other
Loan Documents, provided that Borrower shall have no obligation to

 

85



--------------------------------------------------------------------------------

indemnify any Indemnified Party against claims, damages, losses, liabilities,
costs or expenses to the extent that a court of competent jurisdiction renders a
final non-appealable determination that the foregoing are solely the result of
the willful misconduct or gross negligence of such Indemnified Party. In
addition, Borrower agrees to indemnify and hold the Indemnified Parties harmless
from and against any and all claims, damages, losses, liabilities, costs or
expenses whatsoever which the Administrative Agent or any other Indemnified
Party may incur (or which may be claimed against any such Indemnified Party by
any Person), including attorneys’ fees incurred by any Indemnified Party,
arising out of or resulting from the imposition or nonpayment by Borrower of any
stamp tax, intangibles tax, or similar tax imposed by any state, including any
amounts owing by virtue of the assertion that the property valuation used to
calculate any such tax was understated. Borrower shall have the right to assume
the defense of any claim as would give rise to Borrower’s indemnification
obligation under this Section with counsel of Borrower’s choosing so long as
such defense is being diligently and properly conducted and Borrower shall
establish to the Indemnified Party’s satisfaction that the amount of such claims
are not, and will not be, material in comparison to the liquid and unrestricted
assets of Borrower available to respond to any award which may be granted on
account of such claim. So long as the conditions of the preceding sentence are
met, Indemnified Party shall have no further right to reimbursement of
attorneys’ fees incurred thereafter. The obligation to indemnify set forth in
this Section shall survive the termination of this Credit Agreement and other
covenants.

12.2 Indemnification Relating to Hazardous Substances. Borrower shall not, and
shall cause the Subsidiaries not to, locate, produce, treat, transport,
incorporate, discharge, emit, release, deposit or dispose of any Hazardous
Substance in, upon, under, over or from any property owned or held by Borrower
or such Subsidiary, except in accordance with all Environmental Regulations;
Borrower shall not, and shall cause the Subsidiaries not to, permit any
Hazardous Substance to be located, produced, treated, transported, incorporated,
discharged, emitted, released, deposited, disposed of or to escape in, upon,
under, over or from any property owned or held by Borrower or such Subsidiary,
except in accordance with Environmental Regulations; and Borrower shall, and
shall cause each Subsidiary to, comply with all Environmental Regulations which
are applicable to such property except where the failure to comply could not
reasonably be expected to result in a Material Adverse Effect. Borrower shall
indemnify the Indemnified Parties against, and shall reimburse the Indemnified
Parties for, any and all claims, demands, judgments, penalties, liabilities,
costs, damages and expenses, including court costs and attorneys’ fees incurred
by the Indemnified Parties (prior to trial, at trial and on appeal) in any
action against or involving the Indemnified Parties, resulting from any breach
of the foregoing covenants in this Section or the covenants in Section 10.5
hereof, or from the discovery of any Hazardous Substance in, upon, under or
over, or emanating from, such property, it being the intent of Borrower and the
Indemnified Parties that the Indemnified Parties shall have no liability or
responsibility for damage or injury to human health, the environmental or
natural resources caused by, for abatement and/or clean-up of, or otherwise with
respect to, Hazardous Substances as the result of the Administrative Agent or
any Syndication Party exercising any of its rights or remedies with respect
thereto, including but not limited to becoming the owner

 

86



--------------------------------------------------------------------------------

thereof by foreclosure, including foreclosure on a judgment lien, or conveyance
in lieu of foreclosure; provided that such indemnification as it applies to the
exercise by the Administrative Agent or any Syndication Party of its rights or
remedies with respect to the Loan Documents shall not apply to claims arising
solely with respect to Hazardous Substances brought onto such property by the
Administrative Agent or such Syndication Party while engaged in activities other
than operations substantially the same as the operations previously conducted on
such property by Borrower. The foregoing covenants of this Section shall be
deemed continuing covenants for the benefit of the Indemnified Parties, and any
successors and assigns of the Indemnified Parties, including but not limited to,
any transferee of the title of the Administrative Agent or any Syndication Party
or any subsequent owner of the property, and shall survive the satisfaction or
release of any lien, any foreclosure of any lien and/or any acquisition of title
to the property or any part thereof by the Administrative Agent or any
Syndication Party, or anyone claiming by, through or under the Administrative
Agent or any Syndication Party or Borrower by deed in lieu of foreclosure or
otherwise. Any amounts covered by the foregoing indemnification shall bear
interest from the date incurred at the Default Interest Rate, shall be payable
on demand, and shall be secured by the Security Documents. The indemnification
and covenants of this Section shall survive the termination of this Credit
Agreement and other covenants.

ARTICLE 13. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

13.1 Events of Default. The occurrence of any of the following events (each an
“Event of Default”) shall, at the option of the Administrative Agent, make the
entire Bank Debt immediately due and payable (provided, that in the case of an
Event of Default under Subsection 13.1(h) all amounts owing under the Notes and
the other Loan Documents shall automatically and immediately become due and
payable without any action by or on behalf of the Administrative Agent), and the
Administrative Agent may exercise all rights and remedies for the collection of
any amounts outstanding hereunder and take whatever action it deems necessary to
secure itself, all without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character:

(a) Failure of Borrower to pay (i) when due, whether by acceleration or
otherwise, any principal in accordance with this Credit Agreement or the other
Loan Documents, (ii) within five (5) Banking Days of the date when due, whether
by acceleration or otherwise, any interest or amounts other than principal in
accordance with this Credit Agreement or the other Loan Documents, or
(iii) within ten (10) Banking Days of the date when due, any Delinquent Amount
or Delinquency Interest.

(b) Any representation or warranty set forth in any Loan Document, any Borrowing
Notice, any financial statements or reports, or in connection with any
transaction contemplated by any such document, shall prove in any material
respect to have been false or misleading when made or furnished by Borrower.

(c) Any default by Borrower in the performance or compliance with the covenants,
promises, conditions or provisions of Sections 10.9, 10.13, 10.14, 10.19, 10.20,
10.21, 11.1, 11.3, 11.4, 11.5, 11.7, 11.10, 11.13, or 11.14 of this Credit
Agreement.

 

87



--------------------------------------------------------------------------------

(d) Any default by Borrower in the performance or compliance with the covenants,
promises, conditions or provisions of Sections 10.2, 10.4, 10.5, 10.6, 10.7,
10.8, 10.10, 10.11, 10.12, 10.16, 10.17, 11.6, 11.8, 11.9, 11.11, 11.12, or
11.15 of this Credit Agreement, and such failure continues for fifteen (15) days
after Borrower learns of such failure to comply, whether by Borrower’s own
discovery or through notice from the Administrative Agent.

(e) The occurrence of an Event of Default under any of the Security Documents or
the GK Security Documents.

(f) Failure of Borrower to comply with any other provision of this Credit
Agreement (other than Section 10.18) or the other Loan Documents not
constituting an Event of Default under any of the preceding subparagraphs of
this Section 13.1, and such failure continues for thirty (30) days after
Borrower learns of such failure to comply, whether by Borrower’s own discovery
or through notice from the Administrative Agent.

(g) The failure of Borrower to pay when due, or failure to perform or observe
any other obligation or condition with respect to any of the following
obligations to any Person, beyond any period of grace under the instrument
creating such obligation: (i) any indebtedness for borrowed money or for the
deferred purchase price of property or services, (ii) any obligations under
leases which have or should have been characterized as Capital Leases, or
(iii) any contingent liabilities, such as guaranties and letters of credit, for
the obligations of others relating to indebtedness for borrowed money or for the
deferred purchase price of property or services or relating to obligations under
leases which have or should have been characterized as Capital Leases; provided
that no such failure will be deemed to be an Event of Default hereunder unless
the amount owing under the obligation with respect to which such failures have
occurred and are continuing is at least $20,000,000.00, or unless it is with
respect to a Pari Passu Loan.

(h) Borrower, Guarantor, or any Subsidiary applies for or consents to the
appointment of a trustee or receiver for any part of its properties; any
bankruptcy, reorganization, debt arrangement, dissolution or liquidation
proceeding is commenced or consented to by Borrower, Guarantor, or any
Subsidiary; or any application for appointment of a receiver or a trustee, or
any proceeding for bankruptcy, reorganization, debt management or liquidation is
filed for or commenced against Borrower, Guarantor, or any Subsidiary, and is
not withdrawn or dismissed within ninety (90) days thereafter; provided that no
such consent or filing by or against a Subsidiary shall constitute an Event of
Default under this clause (g) unless it could reasonably be expected to result
in a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

(i) The entry of one or more judgments in an aggregate amount in excess of
$30,000,000.00 against Borrower not stayed, discharged or paid within thirty
(30) days after entry.

(j) The occurrence at any time from the Original Effective Date to the Closing
Date of any circumstance which would have constituted an Event of Default under
the 2004 Credit Agreement.

(k) In the event (i) the Pilgrim Family shall cease to “own” more than fifty
percent (50%) of the total voting power generally entitled to vote in the
election of directors, managers or trustees of Borrower, (ii) during any period
of two (2) consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of Borrower (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the stockholders of Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Borrower then in office, or (iii) the stockholders of Borrower
shall approve any plan for the liquidation or dissolution of Borrower. For
purposes hereof, the Pilgrim Family shall be deemed to “own” the voting power
generally entitled to vote in the election of directors, managers or trustees of
Borrower if the Pilgrim Family either directly or indirectly legally or
beneficially own such voting power.

13.2 Modification upon Gold Kist Acquisition. Notwithstanding anything contained
herein or any Loan Document to the contrary, on and after the Control
Acquisition Date, any occurrence which would otherwise constitute a Potential
Event of Default or an Event of Default under Section 13.1 hereof on account of
a matter solely attributable to Gold Kist (and Borrower’s acquisition of the
Gold Kist Stock), shall not be deemed to be a Potential Event of Default or an
Event of Default hereunder if such occurrence would not have constituted a
default or an event of default under the that certain Fifth Amended and Restated
Credit Agreement dated as of December 16, 2005 among Gold Kist, as borrower, and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., Rabobank Nederland “New
York Branch”, and the other lenders named therein, as it may be amended from
time to time.

13.3 No Advance. The Syndication Parties shall have no obligation to make any
Advance if a Potential Default or an Event of Default shall occur and be
continuing.

13.4 Rights and Remedies. In addition to the remedies set forth in Section 13.1
and 13.3 hereof, upon the occurrence of an Event of Default, the Administrative
Agent shall be entitled to exercise all the rights and remedies provided in the
Loan Documents and by any applicable law. Each and every right or remedy granted
to the Administrative Agent pursuant to this Credit Agreement and the other Loan
Documents, or allowed the Administrative Agent by law or equity, shall be
cumulative. Failure or delay on the part of the Administrative Agent to exercise
any such right or remedy shall not operate as a waiver thereof. Any single or
partial exercise by the Administrative Agent of any such right or remedy shall
not preclude any future exercise thereof or the exercise of any other right or
remedy.

 

89



--------------------------------------------------------------------------------

13.5 Waiver of Borrower’s Rights Under Farm Credit Act. Borrower, having been
represented by legal counsel in connection with this Credit Agreement and, in
particular, in connection with the waiver contained in this Section 13.5, does
hereby voluntarily and knowingly waive, relinquish, and agree not to assert at
any time, any and all rights that Borrower may have or be afforded under the
sections of the Agricultural Credit Act of 1987 designated as 12 U.S.C. Sections
2199 through 2202e and the implementing Farm Credit Administration regulations
as set forth in 12 C.F.R Sections 617.7000 through 617.7630, including those
provisions which afford Borrower certain rights, and/or impose on any lender to
Borrower certain duties, with respect to the collection of any amounts owing
hereunder or the foreclosure of any liens securing any such amounts, or which
require the Administrative Agent or any present or future Syndication Party to
disclose to Borrower the nature of any such rights or duties. This waiver is
given by Borrower pursuant to the provisions of 12 C.F.R. Section 617.7010(c) to
induce the Syndication Parties to fund and extend to Borrower the credit
facilities described herein and to induce those Syndication Parties which are
Farm Credit System Institutions to agree to provide such credit facilities
commensurate with their Individual Commitments as they may exist from time to
time. Borrower acknowledges that its agreement to execute such waivers pursuant
to the provisions of this Section 13.5 is based on its recognition that such
action would (x) be important to induce commercial banks and other non-Farm
Credit System Institutions and CoBank to become Syndication Parties and/or
Voting Participants hereunder and to agree to provide, directly or indirectly, a
portion of the available funds under the Loan; and (y) enhance Borrower’s
ability to obtain Pari Passu Loans. Nothing contained in this Section 13.5 nor
the delivery to Borrower of any summary of any rights under, or any notice
pursuant to, the Farm Credit Law shall in any way be deemed to be, or be
construed to in any way indicate, the determination or agreement by Borrower,
the Administrative Agent, any Syndication Party, and/or any Voting Participants,
that the Farm Credit Law, or any rights thereunder, are or will in fact be
applicable to Borrower, the Loan, or the Loan Documents.

13.6 Unrestricted Subsidiary. Notwithstanding anything contained herein to the
contrary, no default with respect to any Permitted Unrestricted Subsidiary Debt
(including any rights that the holders thereof may have to take enforcement
action against the Subsidiary obligated in respect of such Permitted
Unrestricted Subsidiary Debt) would constitute a Potential Event of Default or
Event of Default.

ARTICLE 14. AGENCY AGREEMENT

14.1 Funding of Syndication Interest. Each Syndication Party, severally but not
jointly, hereby irrevocably agrees to fund its Funding Share of the Advances
(“Advance Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Articles 2 and 3 hereof. Each Syndication Party’s
interest (“Syndication Interest”) in each Advance hereunder shall be without
recourse to the Administrative Agent or any other Syndication Party and shall
not be construed as a loan from any Syndication Party to the Administrative
Agent or to any other Syndication Party.

 

90



--------------------------------------------------------------------------------

14.2 Syndication Parties’ Obligations to Remit Funds. Each Syndication Party
agrees to remit its Funding Share to the Administrative Agent as, and within the
time deadlines (“Syndication Party Advance Date”), required in this Credit
Agreement. Unless the Administrative Agent shall have received notice from a
Syndication Party prior to the date on which such Syndication Party is to
provide funds to the Administrative Agent for an Advance to be made by such
Syndication Party that such Syndication Party will not make available to the
Administrative Agent such funds, the Administrative Agent may assume that such
Syndication Party has made such funds available to the Administrative Agent on
the date of such Advance in accordance with the terms of this Credit Agreement
and the Administrative Agent in its sole discretion may, but shall not be
obligated to, in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent such Syndication Party
shall not have made such funds available to the Administrative Agent by 2:00
P.M. (Central time) on the Banking Day due, such Syndication Party agrees to
repay the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the Banking Day such amount is repaid to the
Administrative Agent (assuming payment is received by the Administrative Agent
at or prior to 2:00 P.M. (Central time), and until the next Banking Day if
payment is not received until after 2:00 P.M.), at the customary rate set by the
Administrative Agent for the correction of errors among banks for three
(3) Banking Days and thereafter at the Base Rate. If such Syndication Party
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Syndication Party’s Advance for purposes of this
Credit Agreement. If such Syndication Party does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify Borrower, and Borrower shall
immediately pay such corresponding amount to the Administrative Agent with the
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent, at
the rate of interest applicable at the time to such Advance.

14.3 Syndication Party’s Failure to Remit Funds. If a Syndication Party
(“Delinquent Syndication Party”) fails to remit its Funding Share in full by the
date and time required (the unpaid amount of any such payment being hereinafter
referred to as the “Delinquent Amount”), in addition to any other remedies
available hereunder, any other Syndication Party or Syndication Parties may, but
shall not be obligated to, advance the Delinquent Amount (the Syndication Party
or Syndication Parties which advance such Delinquent Amount are referred to as
the “Contributing Syndication Parties”), in which case (a) the Delinquent Amount
which any Contributing Syndication Party advances shall be treated as a loan to
the Delinquent Syndication Party and shall not be counted in determining the
Individual Outstanding Obligations, of any Contributing Syndication Party, and
(b) the Delinquent Syndication Party shall be obligated to pay to the
Administrative Agent, for the account of the Contributing Syndication Parties,
interest on the Delinquent Amount at a rate of interest equal to the

 

91



--------------------------------------------------------------------------------

rate of interest which Borrower is obligated to pay on the Delinquent Amount
plus 200 basis points (“Delinquency Interest”) until the Delinquent Syndication
Party remits the full Delinquent Amount and remits all Delinquency Interest to
the Administrative Agent, which will distribute such payments to the
Contributing Syndication Parties (pro rata (if more than one) based on the
amount of the Delinquent Amount which each of them advanced) on the same Banking
Day as such payments are received by the Administrative Agent if received no
later than 11:00 A.M. Central time or the next Banking Day if received by the
Administrative Agent thereafter. In addition, the Contributing Syndication
Parties shall be entitled to share, on the same pro rata basis, and the
Administrative Agent shall pay over to them, for application against Delinquency
Interest and the Delinquent Amount, the Delinquent Syndication Party’s Payment
Distribution and any fee distributions or distributions made under Section 14.10
hereof until the Delinquent Amount and all Delinquency Interest have been paid
in full. For voting purposes the Administrative Agent shall readjust the
Individual Commitments of such Delinquent Syndication Party and the Contributing
Syndication Parties from time to time first to reflect the advance of the
Delinquent Amount by the Contributing Syndication Parties, and then to reflect
the full or partial reimbursement to the Contributing Syndication Parties of
such Delinquent Amount. As between the Delinquent Syndication Party and the
Contributing Syndication Parties, the Delinquent Syndication Party’s interest in
its Notes shall be deemed to have been partially assigned to the Contributing
Syndication Parties in the amount of the Delinquent Amount and Delinquency
Interest owing to the Contributing Syndication Parties from time to time. For
the purposes of calculating interest owed by a Delinquent Syndication Party,
payments received on other than a Banking Day shall be deemed to have been
received on the next Banking Day, and payments received after 2:00 P.M. (Central
time) shall be deemed to have been received on the next Banking Day.

14.4 Agency Appointment. Each of the Syndication Parties hereby designates and
appoints the Administrative Agent to act as agent to service and collect the
Loans and its respective Notes, to act as Secured Party or mortgagee or
beneficiary under the Security Documents and the GK Security Documents, and to
take such action on behalf of such Syndication Party with respect to the Loans,
such Notes, the Collateral, the Security Documents, and the GK Security
Documents, and to execute such powers and to perform such duties, as
specifically delegated or required herein, as well as to exercise such powers
and to perform such duties as are reasonably incident thereto, and to receive
and benefit from such fees and indemnifications as are provided for or set forth
herein, until such time as a successor is appointed and qualified to act as the
Administrative Agent.

14.5 Power and Authority of the Administrative Agent. Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 14.4 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:

14.5.1 Advice. To solicit the advice and assistance of each of the Syndication
Parties and Voting Participants concerning the administration of the Loans

 

92



--------------------------------------------------------------------------------

and the exercise by the Administrative Agent of its various rights, remedies,
powers, and discretions with respect thereto. As to any matters not expressly
provided for by this Credit Agreement or any other Loan Document, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be (and
including in each such case, Voting Participants), and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties, Voting Participants, and the Administrative Agent.

14.5.2 Documents; Intercreditor Agreement. To execute, seal, acknowledge, and
deliver as the Administrative Agent, (a) all such instruments as may be
appropriate in connection with the administration of the Loans and the exercise
by the Administrative Agent of its various rights with respect thereto; and
(b) upon Borrower’s satisfaction of each condition thereto as specified in
Section 1.100 hereof, one or more Intercreditor Agreements, including agreements
by a lender under a Pari Passu Loan adopting and agreeing to be bound by the
same, and the Administrative Agent agrees to execute an Intercreditor Agreement
(or agreement by a lender under a Pari Passu Loan adopting and being bound by an
Intercreditor Agreement) upon the request of Borrower and upon Borrower’s
satisfaction of each condition thereto as specified in Section 1.100 hereof;
provided that the Administrative Agent shall not exercise any rights under an
Intercreditor Agreement after its execution except as directed by the Required
Lenders.

14.5.3 Proceedings. To initiate, prosecute, defend, and to participate in,
actions and proceedings in its name as the Administrative Agent for the ratable
benefit of the Syndication Parties.

14.5.4 Retain Professionals. To retain attorneys, accountants, and other
professionals to provide advice and professional services to the Administrative
Agent, with their fees and expenses reimbursable to the Administrative Agent by
Syndication Parties pursuant to Section 14.16 hereof.

14.5.5 Incidental Powers. To exercise powers reasonably incident to the
Administrative Agent’s discharge of its duties enumerated in Section 14.6
hereof.

14.5.6 Release of Certain Liens. To take such action and execute such documents
as may be reasonably necessary to release any liens on or security interests in
any Collateral where Borrower is entitled to such release in connection with
(a) Dispositions permitted pursuant to the provisions of Section 11.4(a), (b),
and (c)(i) hereof, without the need to obtain the consent of any of the
Syndication Parties or Voting Participants; (b) the replacement or removal of
any Collateral (other than in connection with a Shut Down pursuant to the terms
of Section 10.15 hereof) where the book value of such Collateral is
$5,000,000.00 or less, without the need to obtain the consent of any of the
Syndication Parties or Voting Participants; (c) the removal of any facility from
the Available Amount Report (and therefore, from calculation of the Available
Amount) arising from a Shut Down pursuant to the provisions of Section 10.15
hereof where the book value of the Collateral subject to such Shut Down is

 

93



--------------------------------------------------------------------------------

$10,000,000.00 or less, without the need to obtain the consent of any of the
Syndication Parties or Voting Participants; (d) dispositions permitted pursuant
to the provisions of Section 11.4(c)(ii) hereof, with the consent of the
Required Lenders; and (e) the removal of any facility from the Available Amount
Report (and therefore, from calculation of the Available Amount) arising from a
Shut Down pursuant to the provisions of Section 10.15 where the book value of
the Collateral subject to such Shut Down is more than $10,000,000.00, with the
consent of the Required Lenders.

14.6 Duties of the Administrative Agent. The duties of the Administrative Agent
hereunder shall consist of the following:

14.6.1 Possession of Documents. To safekeep one original of each of the Loan
Documents other than the Notes (which will be in the possession of the
Syndication Party named as payee therein).

14.6.2 Distribute Payments. To receive and distribute to the Syndication Parties
payments made by Borrower pursuant to the Loan Documents, as provided herein.

14.6.3 Loan Administration. Subject to the provisions of Section 14.7 hereof,
to, on behalf of and for the ratable benefit of all Syndication Parties, in
accordance with customary banking practices, exercise all rights, powers,
privileges, and discretion to which the Administrative Agent is entitled to
administer the Loans.

14.6.4 Action Upon Default. Each Syndication Party agrees that upon its learning
of any facts which would constitute a Potential Default or Event of Default, it
shall promptly notify the Administrative Agent by a writing designated as a
notice of default specifying in detail the nature of such facts and default, and
the Administrative Agent shall promptly send a copy of such notice to all other
Syndication Parties. The Administrative Agent shall be entitled to assume that
no Event of Default or Potential Default has occurred or is continuing unless an
officer thereof primarily responsible for the Administrative Agent’s duties as
such with respect to the Loans or primarily responsible for the credit
relationship, if any, between the Administrative Agent and Borrower has actual
knowledge of facts which would result in or constitute a Potential Default or
Event of Default, or has received written notice from Borrower of such fact, or
has received written notice of default from a Syndication Party. In the event
the Administrative Agent has obtained actual knowledge (in the manner described
above) or received written notice of the occurrence of a Potential Default or
Event of Default as provided in the preceding sentences, the Administrative
Agent may, but is not required to exercise or refrain from exercising any rights
which may be available under the Loan Documents or at law on account of such
occurrence and shall be entitled to use its discretion with respect to
exercising or refraining from exercising any such rights, unless and until the
Administrative Agent has received specific written instruction from the Required
Lenders to refrain from exercising such rights or to take specific designated
action, in which case it shall follow such instruction; provided that the
Administrative Agent shall not be required to take any action which will subject
it to personal liability, or which is or may be contrary to any provision of the
Loan

 

94



--------------------------------------------------------------------------------

Documents or applicable law. The Administrative Agent shall not be subject to
any liability by reason of its acting or refraining from acting pursuant to any
such instruction.

14.6.5 Indemnification as Condition to Action. Except for action expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Syndication Parties under Section 14.17
hereof in respect of any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.

14.6.6 Forwarding of Information. The Administrative Agent shall, within a
reasonable time after receipt thereof, forward to the Syndication Parties and
the Voting Participants notices and reports provided to the Administrative Agent
by the Borrower pursuant to Section 10.2 hereof.

14.7 Consent Required for Certain Actions. Notwithstanding the fact that this
Credit Agreement may otherwise provide that the Administrative Agent may act at
its discretion, the Administrative Agent may not take any of the following
actions with respect to, or under, the Loan Documents (nor may the Syndication
Parties or the Voting Participants take the action described in
Subsection 14.7.1(c)) without the prior written consent, given after
notification by the Administrative Agent of its intention to take any such
action (or notification by such Syndication Parties or the Voting Participants
as are proposing the action described in Subsection 14.7.1(c) of their intention
to do so), of:

14.7.1 Unanimous. Each of the Syndication Parties and Voting Participants
holding, directly or, in the case of Voting Participants, indirectly, an
Individual Commitment, before:

(a) Agreeing to an increase in the Aggregate Commitment, the Aggregate Revolving
Commitment, the Aggregate Term Commitment, the Floating Rate Term Commitment,
and/or the Fixed Rate Term Commitment; provided that any increase (i) in the
Aggregate Revolving Commitment to a maximum of $825,000,000.00, (ii) in the
Aggregate Term Commitment (and a corresponding increase to the Floating Rate
Term Commitment and the Fixed Rate Term Commitment) to a maximum of
$575,000,000.00, or (iii) in the Aggregate Commitment, the Aggregate Revolving
Commitment, the Aggregate Term Commitment, the Floating Rate Term Commitment,
and/or the Fixed Rate Term Commitment pursuant to the provisions of Sections
2.12 or 3.9 hereof, shall not require the consent of any Syndication Parties or
Voting Participants;

(b) Agreeing to an extension of the Maturity Date;

 

95



--------------------------------------------------------------------------------

(c) Agreeing to a reduction in the amount, or to a delay in the due date, of any
payment by Borrower of interest, principal, or fees with respect to the
Revolving Loan or the Term Loan;

(d) Amending any provisions of this Subsection 14.7.1 or Section 15.20;

(e) Agreeing to release any Collateral from the lien of the Security Documents
or the GK Security Documents, except as provided in Subsection 14.5.6 hereof; or

(f) Agreeing to the Revised Floating Rate Tranche Margin, provided that for the
purposes of this clause (f), only the Syndication Parties which hold Individual
Floating Rate Term Commitments (including the Voting Participants under such
Individual Floating Rate Term Commitments) and the voting rights based thereon
shall be considered in determining whether such action has been unanimously
approved.

14.7.2 Required Lenders. The Required Lenders before:

(a) Consenting to any action or amendment, or granting any waiver with respect
to, either the Revolving Loan or the Term Loan, not covered in Subsection 14.7.1
and except as provided in Subsection 14.5.6(a), (b), or (c) hereof; or

(b) Agreeing to amend Article 14 of this Credit Agreement (other than Subsection
14.7.1).

14.7.3 Increase in Individual Commitment Amounts. Neither the Individual
Revolving Commitment nor the Individual Term Commitment of any Syndication Party
may be increased without (a) the prior written consent of such Syndication
Party; and (b) if such increase would result in an increase in the Aggregate
Commitment, the Aggregate Revolving Commitment, or the Aggregate Term
Commitment, compliance with Subsection 14.7.1(a) hereof.

14.7.4 Action Without Vote. Notwithstanding any other provisions of this
Section, the Administrative Agent may, without obtaining the consent of the
Syndication Parties or Voting Participants, determine (a) whether the conditions
to an Advance have been met, and (b) the amount of such Advance;

14.7.5 Vote of Participants. Under the circumstances set forth in Section 14.26
hereof, each Voting Participant shall be accorded voting rights as though such
Person was a Syndication Party, and in such case the voting rights of the
Syndication Party from which such Voting Participant acquired its participation
interest shall be reduced accordingly.

14.8 Distribution of Principal and Interest. The Administrative Agent will
receive and accept all payments (including prepayments) of principal and
interest made by Borrower on the Loans and the Notes and will hold all such
payments in trust for the

 

96



--------------------------------------------------------------------------------

benefit of all present and future Syndication Parties, and, if requested in
writing by the Required Lenders, in an account segregated from the
Administrative Agent’s other funds and accounts (“Payment Account”). After the
receipt by the Administrative Agent of any payment representing interest or
principal on the Loans, the Administrative Agent shall remit to each Syndication
Party its share of such payment as provided in Article 5 hereof in US dollars
(“Payment Distribution”) no later than 3:00 P.M. (Central time) on the same
Banking Day as such payment is received by the Administrative Agent if received
no later than 1:00 P.M. (Central time) or the next Banking Day if received by
the Administrative Agent thereafter. Any Syndication Party’s rights to its
Payment Distribution shall be subject to the rights of any Contributing
Syndication Parties to such amounts as set forth in Section 14.3 hereof.

14.9 Distribution of Certain Amounts. The Administrative Agent shall (a) receive
and hold in trust for the benefit of all present and future Syndication Parties,
in the Payment Account and, if requested in writing by the Required Lenders,
segregated from the Administrative Agent’s other funds and accounts; and
(b) shall remit to the Syndication Parties, as indicated, the amounts described
below:

14.9.1 Funding Losses. To each Syndication Party the amount of any Funding
Losses paid by Borrower to the Administrative Agent in connection with a
prepayment of any portion of a LIBO Rate Loan, in accordance with the Funding
Loss Notice such Syndication Party provided to the Administrative Agent, no
later than 3:00 P.M. (Central time) on the same Banking Day that payment of such
Funding Losses is received by the Administrative Agent, if received no later
than 1:00 P.M. (Central time), or the next Banking Day if received by the
Administrative Agent thereafter.

14.9.2 Fees. To each Syndication Party (a) its Individual Revolving Pro Rata
Share of the Revolving Commitment Fee paid by Borrower to the Administrative
Agent; and (b) its Individual Term Pro Rata Share of the Term Commitment Fee
paid by Borrower to the Administrative Agent, in each case, no later than 3:00
P.M. (Central time) on the same Banking Day that payment of such fee is received
by the Administrative Agent, if received no later than 1:00 P.M. (Central time),
or the next Banking Day if received by the Administrative Agent thereafter.

14.10 Possession of Loan Documents. The Loan Documents (other than the
Notes) shall be held by the Administrative Agent in its name, for the ratable
benefit of itself and the other Syndication Parties without preference or
priority.

14.11 Collateral Application. The Syndication Parties shall have no interest in
any other loans made to Borrower by any other Syndication Party other than the
Loans, or in any property taken as security for any other loan or loans made to
Borrower by any other Syndication Party, or in any property now or hereinafter
in the possession or control of any other Syndication Party, which may be or
become security for the Loans solely by reason of the provisions in a security
instrument that would cause such security instrument and the property covered
thereby to secure generally all indebtedness owing by Borrower to such other
Syndication Party. Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds

 

97



--------------------------------------------------------------------------------

of such property to reduction of the Loans, such other Syndication Party shall
share such funds or proceeds with all Syndication Parties according to their
respective Individual Pro Rata Shares. In the event that any Syndication Party
shall obtain payment, whether partial or full, from any source in respect of the
Loans, including without limitation payment by reason of the exercise of a right
of offset, banker’s lien, general lien, or counterclaim, such Syndication Party
shall promptly make such adjustments (which may include payment in cash or the
purchase of further syndications or participations in the Loans) to the end that
such excess payment shall be shared with all other Syndication Parties in
accordance with their respective Individual Pro Rata Shares.

14.12 Amounts Required to be Returned. If the Administrative Agent makes any
payment to a Syndication Party in anticipation of the receipt of final funds
from Borrower, and such funds are not received from Borrower, or if excess funds
are paid by the Administrative Agent to any Syndication Party as the result of a
miscalculation by the Administrative Agent, then such Syndication Party shall,
on demand of the Administrative Agent, forthwith return to the Administrative
Agent any such amounts, plus interest thereon (from the day such amounts were
transferred by the Administrative Agent to the Syndication Party to, but not
including, the day such amounts are returned by Syndication Party) at a rate per
annum equal to the customary rate set by the Administrative Agent for the
correction of errors among banks for three (3) Banking Days and thereafter at
the Base Rate. If the Administrative Agent is required at any time to return to
Borrower or a trustee, receiver, liquidator, custodian, or similar official any
portion of the payments made by Borrower to the Administrative Agent, whether
pursuant to any bankruptcy or insolvency law or otherwise, then each Syndication
Party shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent any such payments transferred to such Syndication Party by
the Administrative Agent but without interest or penalty (unless the
Administrative Agent is required to pay interest or penalty on such amounts to
the person recovering such payments).

14.13 Reports and Information to Syndication Parties. The Administrative Agent
shall use reasonable efforts to provide to the Syndication Parties, as soon as
practicable after actual knowledge thereof is acquired by an officer thereof
primarily responsible for the Administrative Agent’s duties as such with respect
to the Loans or primarily responsible for the credit relationship, if any,
between the Administrative Agent and Borrower, any material factual information
which has a material adverse effect on the creditworthiness of Borrower and
Borrower hereby authorizes such disclosure by the Administrative Agent to the
Syndication Parties (and by the Syndication Parties to any of their
participants). Failure of the Administrative Agent to provide the information
referred to in this Section or in Subsection 14.6.4 hereof shall not result in
any liability upon, or right to make a claim against, the Administrative Agent
except where a court of competent jurisdiction renders a final non-appealable
determination that such failure is a result of the willful misconduct or gross
negligence of the Administrative Agent. The Syndication Parties acknowledge and
agree that all information and reports received pursuant to this Credit
Agreement will be received in confidence in connection with their Syndication
Interest, and that such information and

 

98



--------------------------------------------------------------------------------

reports constitute confidential information and shall not, without the prior
written consent of the Administrative Agent or Borrower, as applicable, be
(x) disclosed to any third party (other than the Administrative Agent, another
Syndication Party or potential Syndication Party, or a participant or potential
participant in the interest of a Syndication Party, which disclosure is hereby
approved by Borrower), except pursuant to appropriate legal or regulatory
process, or (y) used by the Syndication Party except in connection with the
Loans and its Syndication Interest.

14.14 Standard of Care. The Administrative Agent shall not be liable to the
Syndication Parties for any error in judgment or for any action taken or not
taken by the Administrative Agent or its agents, except for its gross negligence
or willful misconduct. Subject to the preceding sentence, the Administrative
Agent will exercise the same care in administering the Loans and the Loan
Documents as it exercises for similar loans which it holds for its own account
and risk, and the Administrative Agent shall not have any further responsibility
to the Syndication Parties. Without limiting the foregoing, the Administrative
Agent may rely on the advice of counsel concerning legal matters and on any
written document it believes to be genuine and correct and to have been signed
or sent by the proper Person or Persons.

14.15 No Trust Relationship. Neither the execution of this Credit Agreement, nor
the sharing in the Loans, nor the holding of the Loan Documents in its name by
the Administrative Agent, nor the management and administration of the Loans and
Loan Documents by the Administrative Agent (including the obligation to hold
certain payments and proceeds in the Payment Account in trust for the
Syndication Parties), nor any other right, duty or obligation of the
Administrative Agent under or pursuant to this Credit Agreement, is intended to
be or create, and none of the foregoing shall be construed to be or create, any
express, implied or constructive trust relationship between the Administrative
Agent and any Syndication Party. Each Syndication Party hereby agrees and
stipulates that the Administrative Agent is not acting as trustee for such
Syndication Party with respect to the Loans, this Credit Agreement, or any
aspect of either, or in any other respect.

14.16 Sharing of Costs and Expenses. To the extent not paid by Borrower, each
Syndication Party will promptly upon demand reimburse the Administrative Agent
for its Individual Pro Rata Share of all reasonable costs, disbursements, and
expenses incurred by the Administrative Agent on or after the date of this
Credit Agreement for legal, accounting, consulting, and other services rendered
to the Administrative Agent in its role as the Administrative Agent in the
administration of the Loans, interpreting the Loan Documents, and protecting,
enforcing, or otherwise exercising any rights, both before and after default by
Borrower under the Loan Documents, and including, without limitation, all costs
and expenses incurred in connection with any bankruptcy proceedings; provided,
however, that the costs and expenses to be shared in accordance with this
Section shall not include any costs or expenses incurred by the Administrative
Agent solely as a Syndication Party in connection with the Loans, nor the
Administrative Agent’s internal costs and expenses.

 

99



--------------------------------------------------------------------------------

14.17 Syndication Parties’ Indemnification of the Administrative Agent. Each of
the Syndication Parties agree to indemnify the Administrative Agent, including
any Successor Agent, and their respective directors, officers, employees,
agents, professional advisers and representatives (“Indemnified Agency
Parties”), (to the extent not reimbursed by Borrower, and without in any way
limiting the obligation of Borrower to do so), ratably (based on their
respective Individual Pro Rata Shares), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans
and/or the expiration or termination of this Credit Agreement) be imposed on,
incurred by or asserted against the Administrative Agent (or any of the
Indemnified Agency Parties while acting for the Administrative Agent or for any
Successor Agent) in any way relating to or arising out of this Credit Agreement
or the Loan Documents, or the performance of the duties of the Administrative
Agent hereunder or thereunder or any action taken or omitted while acting in the
capacity of the Administrative Agent under or in connection with any of the
foregoing; provided that the Syndication Parties shall not be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of an
Indemnified Agency Party to the extent that any of the forgoing result from the
gross negligence or willful misconduct of that Indemnified Agency Party as
determined by the final non-appealable judgment of a court of competent
jurisdiction. The agreements and obligations in this Section shall survive the
payment of the Loans and the expiration or termination of this Credit Agreement.

14.18 Books and Records. The Administrative Agent shall maintain such books of
account and records relating to the Loans as it maintains with respect to other
loans of similar type and amount, and which shall clearly and accurately reflect
the Syndication Interest of each Syndication Party. Syndication Parties, or
their agents, may inspect such books of account and records at all reasonable
times during the Administrative Agent’s regular business hours.

14.19 Administrative Agent Fee. The Administrative Agent and any Successor Agent
shall be entitled to the Administrative Agent Fee (as such fee is set forth in
the Fee Letter) for acting as the Administrative Agent. In the event the
Successor Agent is contractually entitled to an additional fee, each Syndication
Party will be responsible for its proportionate share (based on its Individual
Pro Rata Share) thereof.

14.20 The Administrative Agent’s Resignation or Removal. The Administrative
Agent may resign at any time by giving at least sixty (60) days’ prior written
notice of its intention to do so to each of the Syndication Parties and
Borrower. After the receipt of such notice, the Required Lenders shall appoint a
successor (“Successor Agent”). If (a) no Successor Agent shall have been so
appointed which is either (i) a Syndication Party, or (ii) if not a Syndication
Party, which is a Person approved by Borrower, or (b) if such Successor Agent
has not accepted such appointment, in either case within forty-five (45) days
after the retiring Administrative Agent’s giving of such notice of resignation,
then the retiring Administrative Agent may, after consulting with, but without
requiring the approval of, Borrower, appoint a

 

100



--------------------------------------------------------------------------------

Successor Agent which shall be a bank or a trust company organized under the
laws of the United States of America or any state thereof and having a combined
capital, surplus and undivided profit of at least $250,000,000.00. Any
Administrative Agent may be removed upon the written demand of the Required
Lenders, which demand shall also appoint a Successor Agent. Upon the appointment
of a Successor Agent hereunder, (y) the term “Administrative Agent” shall for
all purposes of this Credit Agreement thereafter mean such Successor Agent, and
(z) the Successor Agent shall notify Borrower of its identity and of the
information called for in Subsection 15.4.2 hereof. After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, or the
removal hereunder of any Administrative Agent, the provisions of this Credit
Agreement shall continue to inure to the benefit of such Administrative Agent as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Credit Agreement.

14.21 Representations and Warranties of All Parties. The Administrative Agent
and each Syndication Party represents and warrants that: (a) the execution and
delivery of, and performance of its obligations under, this Credit Agreement is
within its power and has been duly authorized by all necessary corporate and
other action by it; (b) this Credit Agreement is in compliance with all
applicable laws and regulations promulgated under such laws and does not
conflict with nor constitute a breach of its charter or by-laws nor any
agreements by which it is bound, and does not violate any judgment, decree or
governmental or administrative order, rule or regulation applicable to it;
(c) no approval, authorization or other action by, or declaration to or filing
with, any governmental or administrative authority or any other Person is
required to be obtained or made by it in connection with the execution and
delivery of, and performance of its obligations under, this Credit Agreement;
and (d) this Credit Agreement has been duly executed by it, and constitutes the
legal, valid, and binding obligation of such Person, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally and general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity). Each Syndication Party that is a state or national bank
represents and warrants that the act of entering into and performing its
obligations under this Credit Agreement has been approved by its board of
directors or its loan committee and such action was duly noted in the written
minutes of the meeting of such board or committee, and that it will, if
requested to do so by the Administrative Agent, furnish the Administrative Agent
with a certified copy of such minutes or an excerpt therefrom reflecting such
approval.

14.22 Representations and Warranties of CoBank. Except as expressly set forth in
Section 14.21 hereof, the Administrative Agent makes no express or implied
representation or warranty and assumes no responsibilities with respect to the
due authorization, execution, or delivery of the Loan Documents; the accuracy of
any information, statements, or certificates provided by Borrower, the legality,
validity, or enforceability of the Loan Documents; the value of any Collateral,
the filing or recording of any document; the collectibility of the Loans; the
performance by Borrower of any of its obligations under the Loan Documents; or
the financial condition or solvency of Borrower or any other party obligated
with respect to the Loans or the Loan Documents.

 

101



--------------------------------------------------------------------------------

14.23 Syndication Parties’ Independent Credit Analysis. Each Syndication Party
acknowledges receipt of true and correct copies of all Loan Documents (other
than any Note payable to another Syndication Party) from the Administrative
Agent. Each Syndication Party agrees and represents that it has relied upon its
independent review (a) of the Loan Documents, and (b) any information
independently acquired by such Syndication Party from Borrower or otherwise in
making its decision to acquire an interest in the Loans independently and
without reliance on the Administrative Agent. Each Syndication Party represents
and warrants that it has obtained such information as it deems necessary
(including any information such Syndication Party independently obtained from
Borrower or others) prior to making its decision to acquire an interest in the
Loans. Each Syndication Party further agrees and represents that it has made its
own independent analysis and appraisal of and investigation into each Borrower’s
authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire an
interest in the Loans. Each Syndication Party agrees that it will continue to
rely solely upon its independent review of the facts and circumstances related
to Borrower, and without reliance upon the Administrative Agent, in making
future decisions with respect to all matters under or in connection with the
Loan Documents and the Loans. The Administrative Agent assumes no responsibility
for the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents. Except as otherwise expressly provided
herein, no Syndication Party shall have any duty or responsibility to furnish to
any other Syndication Parties any credit or other information concerning
Borrower which may come into its possession.

14.24 No Joint Venture or Partnership. Neither the execution of this Credit
Agreement, the sharing in the Loans, nor any agreement to share in payments or
losses arising as a result of this transaction is intended to be or to create,
and the foregoing shall not be construed to be, any partnership, joint venture
or other joint enterprise between the Administrative Agent and any Syndication
Party, nor between or among any of the Syndication Parties.

14.25 Purchase for Own Account; Restrictions on Transfer; Participations. Each
Syndication Party represents that it has acquired and is retaining its interest
in the Loans for its own account in the ordinary course of its banking or
financing business. Each Syndication Party agrees that it will not sell, assign,
convey or otherwise dispose of (“Transfer”) to any Person, or create or permit
to exist any lien or security interest on, all or any part of its interest in
the Loans without the prior written consent of the Administrative Agent and
Borrower (which consent will not be unreasonably withheld); provided that:
(a) any such Transfer (except a Transfer to another Syndication Party) must be
in a minimum amount of $5,000,000.00; (b) each Syndication Party must maintain
an Individual Commitment of no less than $5,000,000.00, unless it Transfers its
entire interest in the Loans; (c) no consent shall be required from Borrower
during any period when an Event of Default shall have occurred and be

 

102



--------------------------------------------------------------------------------

continuing; (d) the transferee must execute an agreement substantially in the
form of Exhibit 14.25 hereto (“Syndication Acquisition Agreement”) and assume
all of the transferor’s obligations hereunder and execute such documents as the
Administrative Agent may reasonably require; and (e) the Syndication Party
making such Transfer must pay the Administrative Agent an assignment fee of
$3,500.00. Upon receipt of such fee and the properly executed Syndication
Acquisition Agreement, the assignee of such Transfer shall thereafter be treated
as the Syndication Party with respect to the Syndication Interest subject to the
Transfer and shall receive all future Payment Distributions, and the assignor
and assignee shall make all adjustments and payments between themselves
appropriate with respect to such future Payment Distributions. Any Syndication
Party may participate any part of its interest in the Loans to any Person with
the prior written consent of the Administrative Agent and Borrower (which
consent will not be unreasonably withheld), provided that (l) no such consent
shall be required where the participant is a Person at least fifty percent
(50%) the equity interest in which is owned by such Syndication Party or which
owns at least fifty percent (50%) of the equity interest in such Syndication
Party or at least fifty percent (50%) of the equity interest of which is owned
by the same Person which owns at least fifty percent (50%) of the equity
interest of such Syndication Party and (m) no consent shall be required from
Borrower during any period when an Event of Default shall have occurred and be
continuing, and, further, each Syndication Party understands and agrees that in
the event of any such participation: (y) its obligations hereunder will not
change on account of such participation, and (z) except as provided in
Section 14.26 hereof with respect to voting rights, (i) the participant will
have no rights under this Credit Agreement, including, without limitation,
voting rights (except for such participants which qualify as a Voting
Participant) or the right to receive payments or distributions; and (ii) the
Administrative Agent shall continue to deal directly with the Syndication Party
with respect to the Loans (including with respect to voting rights - except for
such participants which qualify as a Voting Participant) as though no
participation had been granted and will not be obligated to deal directly with
any participant. Notwithstanding any provision contained herein to the contrary,
any Syndication Party may at any time pledge or assign all or any portion of its
interest in the Loans to any Federal Reserve Bank or the Federal Farm Credit
Bank’s Funding Corporation in accordance with applicable law. Agriland and each
Farm Credit System Institution that becomes a Syndication Party, reserves the
right to sell participations on a patronage released or non-patronage basis.

14.26 Certain Participants’ Voting Rights. All Persons who (a) have purchased a
participation interest in the minimum amount of $10,000,000.00 in a Syndication
Party’s Syndication Interest on or after the Closing Date; and (b) are, by
written notice (“Voting Participant Notification”), designated, by Agriland or
any other Syndication Party (as applicable), to Borrower and to the
Administrative Agent as being entitled to be accorded the rights of a Voting
Participant hereunder (each a “Voting Participant”), shall be entitled to vote
(and the voting rights of Agriland or such Syndication Party, as applicable,
shall be correspondingly reduced), on a dollar basis, as if such participant
were a Syndication Party, on any matter requiring or allowing a Syndication
Party, to provide or withhold its consent, or to otherwise vote on any proposed
action. To be effective, each Voting Participant Notification shall, with

 

103



--------------------------------------------------------------------------------

respect to such Voting Participant, (i) state the full name, as well as all
contact information required of a Syndication Party as set forth on the
Syndication Party signature page hereto, (ii) state the dollar amount of
participation interest purchased.

14.27 Method of Making Payments. Payment and transfer of all amounts owing or to
be paid or remitted hereunder to the Administrative Agent by the Syndication
Parties, including, without limitation, payment of the Advance Payment, shall be
by wire transfer in accordance with the instructions contained on Exhibit 14.27
hereto (“Wire Instructions”). Payment and transfer of all amounts to be paid or
remitted hereunder to the Syndication Parties by the Administrative Agent,
including, without limitation, Payment Distributions, shall be by wire transfer
in accordance with the instructions contained on their respective signature
pages hereto.

14.28 Events of Syndication Default/Remedies.

14.28.1 Syndication Party Default. Any of the following occurrences, failures or
acts, with respect to any of the Syndication Parties shall constitute an “Event
of Syndication Default” hereunder by such Syndication Party: (a) if any
representation or warranty made by such Syndication Party in this Credit
Agreement shall be found to have been untrue in any material respect; (b) if
such Syndication Party fails to make any distributions or payments required
under this Credit Agreement within five (5) days of the date required; (c) if
such Syndication Party breaches any other covenant, agreement, or provision of
this Credit Agreement which breach shall have continued uncured for a period of
thirty (30) consecutive days after such breach first occurs, unless a shorter
period is required to avoid prejudicing the rights and position of the other
Syndication Parties; (d) if any agency having supervisory authority over such
Syndication Party, or any creditors thereof, shall file a petition to reorganize
or liquidate such Syndication Party pursuant to any applicable federal or state
law or regulation and such petition shall not be discharged or denied within
fifteen (15) days after the date on which it is filed; (e) if by the order of a
court of competent jurisdiction or by any appropriate supervisory agency, a
receiver, trustee or liquidator shall be appointed for such Syndication Party or
for all or any material part of its property or if such Syndication Party shall
be declared insolvent; or (f) if such Syndication Party shall be dissolved, or
shall make an assignment for the benefit of its creditors, or shall file a
petition seeking to take advantage of any debtors’ act, including the bankruptcy
act, or shall admit in writing its inability to pay its debts generally as they
become due, or shall consent to the appointment of a receiver or liquidator of
all or any material part of its property.

14.28.2 Remedies. Upon the occurrence of an Event of Syndication Default, the
non-defaulting Syndication Parties, acting by, or through the direction of, a
simple majority of the non-defaulting Syndication Parties (determined based on
the ratio of the total of their Individual Commitments to the Aggregate
Commitment (after subtracting the amount of the Individual Commitment of the
defaulting Syndication Party from the Aggregate Commitment)), may, in addition
to any other remedy specifically set forth in this Credit Agreement, have and
exercise any and all remedies available generally at law or equity, including
the right to damages and to specific performance.

 

104



--------------------------------------------------------------------------------

14.29 Withholding Taxes. Each Syndication Party represents that it is entitled
to receive any payments to be made to it hereunder without the withholding of
any tax and will furnish to the Administrative Agent and to Borrower such forms,
certifications, statements and other documents as the Administrative Agent or
Borrower may request from time to time to evidence such Syndication Party’s
exemption from the withholding of any tax imposed by any jurisdiction or to
enable the Administrative Agent or Borrower, as the case may be, to comply with
any applicable laws or regulations relating thereto. Without limiting the effect
of the foregoing, if any Syndication Party is not created or organized under the
laws of the United States of America or any state thereof, such Syndication
Party will furnish to the Administrative Agent and Borrower IRS Form 4224 or
Form 1001, or such other forms, certifications, statements or documents, duly
executed and completed by such Syndication Party, as evidence of such
Syndication Party’s exemption from the withholding of United States tax with
respect thereto. Notwithstanding anything herein to the contrary, Borrower shall
not be obligated to make any payments hereunder to or for the benefit of such
Syndication Party until such Syndication Party shall have furnished to the
Administrative Agent and Borrower the requested form, certification, statement
or document.

14.30 Amendments Concerning Agency Function. The Administrative Agent shall not
be bound by any waiver, amendment, supplement or modification of this Credit
Agreement or any other Loan Document which affects its duties hereunder or
thereunder unless it shall have given its prior written consent thereto.

14.31 Reallocation of Outstanding Advances. Each of the Syndication Parties
agrees that: (a) the aggregate outstanding balance of Advances under the 2004
Credit Agreement as of the Closing Date shall on such date be aggregated and
reallocated among the Syndication Parties (as though they were Revolving
Advances hereunder) in accordance with the ratio which their Individual
Revolving Commitment bears to the Aggregate Revolving Commitment on such date as
determined by the Administrative Agent; and (c) to the extent such reallocation
as described in clause (a) of this Section (“Reallocation”) results in the
Revolving Advances allocated to any Syndication Party being in excess of the
Advances which were allocated to such Syndication Party under the 2004 Credit
Agreement immediately prior to such Reallocation, such Syndication Party shall
remit to the Administrative Agent funds in the amount of such excess by 2:00
P.M. (Central time) on the Closing Date in the manner provided in Section 14.27
hereof. To the extent such Reallocation results in the Advances allocated to any
Syndication Party being less than the Advances which were allocated to such
Syndication Party under the 2004 Credit Agreement immediately prior to such
Reallocation (“Reduction”), the Administrative Agent shall, from funds it
receives pursuant to clause (c) of this Section, remit the amount of such
Reduction to such Syndication Party in the manner provided in Section 14.27
hereof.

14.32 Replacement of Holdout Lender. If any action to be taken by the
Syndication Parties or the Administrative Agent hereunder requires the unanimous

 

105



--------------------------------------------------------------------------------

consent, authorization, or agreement of all Syndication Parties and Voting
Participants, and a Syndication Party or Voting Participant (“Holdout Lender”)
fails to give its consent, authorization, or agreement, then the Administrative
Agent, upon at least five (5) Banking Days prior irrevocable notice to the
Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Syndication Parties (each, a “Replacement Lender”), and the Holdout
Lender shall have no right to refuse to be replaced hereunder. Such notice to
replace the Holdout Lender shall specify an effective date for such replacement,
which date shall not be later than fifteen (15) Banking Days after the date such
notice is given. Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver a Syndication
Acquisition Agreement, subject only to the Holdout Lender being repaid its full
share of the outstanding Bank Debt without any premium, discount, or penalty of
any kind whatsoever. If the Holdout Lender shall refuse or fail to execute and
deliver any such Syndication Acquisition Agreement prior to the effective date
of such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Syndication Acquisition Agreement. The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 14.25 hereof and
this Section. Until such time as the Replacement Lenders shall have acquired all
of the Syndication Interest of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to provide the Holdout
Lender’s Funding Share of Advances. In the event that the Holdout Lender is a
Voting Participant, (a) the Syndication Party through which such Voting
Participant acquired its interest shall have the first option to repurchase such
participation interest and be the Replacement Lender; provided (b) if the
Syndication Party through which such Voting Participant acquired its interest
does not, within five (5) Banking Days after the Administrative Agent has given
notice to the Holdout Lender as provided above, elect to become the Replacement
Lender, then such Syndication Party shall cancel or re-acquire such Voting
Participant’s interest and shall sell to the Replacement Lender(s) an interest
in its Individual Revolving Commitment and/or Individual Term Commitment, as
applicable, equivalent to the Voting Participant interest.

14.33 Further Assurances. The Administrative Agent and each Syndication Party
agree to take whatever steps and execute such documents as may be reasonable and
necessary to implement this Article 14 and to carry out fully the intent
thereof.

ARTICLE 15. MISCELLANEOUS

15.1 Costs and Expenses. To the extent permitted by law, Borrower agrees to pay
to the Administrative Agent and/or the Syndication Parties, as applicable, on
demand, all out-of-pocket costs and expenses (a) reasonably incurred by the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent, and including fees and
expenses incurred for consulting, appraisal, engineering, inspection, and
environmental assessment services) in connection with the preparation,
negotiation, and execution of the Fee Letter, mandate letter, Summary of Terms
and Conditions, the GK Security Documents, the other Loan Documents, and the
transactions contemplated thereby, processing the Borrowing Notices, and
processing requests for and implementing Pari

 

106



--------------------------------------------------------------------------------

Passu Loans, and (b) incurred by the Administrative Agent or any Syndication
Party (including, without limitation, the reasonable fees and expenses of
counsel retained by the Administrative Agent and the Syndication Parties) in
connection with the enforcement or protection of the Syndication Parties’ rights
under the Loan Documents upon the occurrence of an Event of Default, including
without limitation collection of the Loan or enforcement of rights against the
Collateral (regardless of whether such enforcement or collection is by court
action or otherwise) or, unless it is determined by a final non-appealable
judgment that the Administrative Agent or such Syndication Party, as applicable,
has acted in a grossly negligent or willful manner, upon the commencement of an
action by Borrower against the Administrative Agent or any Syndication Party.
Borrower shall not be obligated to pay the costs or expenses of any Person whose
only interest in the Loan is as a holder of a participation interest.

15.2 Service of Process and Consent to Jurisdiction. Borrower and each
Syndication Party hereby agrees that any litigation with respect to this Credit
Agreement or to enforce any judgment obtained against such Person for breach of
this Credit Agreement or under the Notes or other Loan Documents may be brought
in the courts of the State of Colorado and in the United States District Court
for the District of Colorado (if applicable subject matter jurisdictional
requirements are present), as the Administrative Agent may elect; and, by
execution and delivery of this Credit Agreement, Borrower and each Syndication
Party irrevocably submits to such jurisdiction. With respect to litigation
concerning this Credit Agreement or under the Notes or other Loan Documents
within the jurisdiction of the courts of the State of Colorado or the United
States District Court for the District of Colorado, Borrower and each
Syndication Party hereby irrevocably appoints, until six (6) months after the
expiration of the Maturity Date (as it may be extended at anytime), The
Corporation Company, or such other Person as it may designate in writing to the
Administrative Agent, in each case with offices in Denver, Colorado and
otherwise reasonably acceptable to the Administrative Agent to serve as the
agent of Borrower or such Syndication Party to receive for and on its behalf at
such agent’s Denver, Colorado office, service of process, which service may be
made by mailing a copy of any summons or other legal process to such Person in
care of such agent. Borrower and each Syndication Party agrees that it shall
maintain a duly appointed agent in Colorado for service of summons and other
legal process as long as it remains obligated under this Credit Agreement and
shall keep the Administrative Agent advised in writing of the identity and
location of such agent. The receipt by such agent and/or by Borrower or such
Syndication Party, as applicable, of such summons or other legal process in any
such litigation shall be deemed personal service and acceptance by Borrower or
such Syndication Party, as applicable, for all purposes of such litigation.

15.3 Jury Waiver. IT IS MUTUALLY AGREED BY AND BETWEEN THE ADMINISTRATIVE AGENT,
EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST ANY OTHER
PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS.

 

107



--------------------------------------------------------------------------------

15.4 Notices. All notices, requests and demands required or permitted under the
terms of this Credit Agreement shall be in writing and (a) shall be addressed as
set forth below or at such other address as either party shall designate in
writing, (b) shall be deemed to have been given or made: (i) if delivered
personally, immediately upon delivery, (ii) if by telex, telegram, or facsimile
transmission, immediately upon sending and upon confirmation of receipt,
(iii) if by nationally recognized overnight courier service with instructions to
deliver the next Banking Day, one (1) Banking Day after sending, and (iv) if by
United States Mail, certified mail, return receipt requested, five (5) days
after mailing.

15.4.1 Borrower:

Pilgrim’s Pride Corporation

4845 US Highway 271 N

Pittsburg, Texas 75686

FAX: (972) 290-8950

Attention: Chief Financial Officer

with a copy to:

Baker & McKenzie LLP

4500 Trammell Crow Center

2001 Ross Avenue

Dallas, Texas 75201

FAX: (214) 965-5902

Attention: Alan G. Harvey

15.4.2 Administrative Agent:

CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado 80111

FAX: (303) 694-5830

Attention: Syndications Coordinator, Corporate Finance Division

15.4.3 Agriland:

Agriland, FCS

3210 W. Northwest Loop 323

Tyler, Texas 75702

FAX: (903) 693-6588

Attention: Steve Ogletree

 

108



--------------------------------------------------------------------------------

15.4.4 Syndication Parties:

See signature pages hereto.

15.5 Liability of Administrative Agent and Co-Arrangers. Neither the
Administrative Agent, the Co-Syndication Agents, nor the Co-Arrangers shall have
any liabilities or responsibilities to Borrower or any Subsidiary on account of
the failure of any Syndication Party to perform its obligations hereunder or to
any Syndication Party on account of the failure of Borrower or any Subsidiary to
perform their respective obligations hereunder or under any other Loan Document.

15.6 Successors and Assigns. This Credit Agreement shall be binding upon and
inure to the benefit of Borrower, the Administrative Agent, the Co-Arrangers,
the Co-Syndication Agents, and the Syndication Parties, and their respective
successors and assigns, except that Borrower may not assign or transfer its
rights or obligations hereunder without the prior written consent of all of the
Syndication Parties.

15.7 Severability. The invalidity or unenforceability of any provision of this
Credit Agreement or the other Loan Documents shall not affect the remaining
portions of such documents or instruments; in case of such invalidity or
unenforceability, such documents or instruments shall be construed as if such
invalid or unenforceable provisions had not been included therein.

15.8 Entire Agreement. This Credit Agreement (together with all exhibits hereto,
which are incorporated herein by this reference), the other Loan Documents,
represent the entire understanding of the Administrative Agent, the
Co-Arrangers, each Syndication Party, and Borrower with respect to the subject
matter hereof and shall replace and supersede any previous agreements of the
parties with respect to the subject matter hereof except for the indemnification
provisions in the Mandate Letter.

15.9 Applicable Law. To the extent not governed by federal law, this Credit
Agreement and the other Loan Documents, and the rights and obligations of the
parties hereto and thereto shall be governed by and interpreted in accordance
with the internal laws of the State of Colorado, without giving effect to any
otherwise applicable rules concerning conflicts of law.

15.10 Captions. The captions or headings in this Credit Agreement and any table
of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.

15.11 Complete Agreement; Amendments. This Credit Agreement, the Notes, and the
other Loan Documents, along with the indemnification provisions in the Mandate
Letter, are intended by the parties hereto to be a complete and final expression
of their agreement and may not be contradicted by evidence of any prior or
contemporaneous oral agreement. The Administrative Agent, each Syndication
Party, and Borrower acknowledge and agree that there is no unwritten oral
agreement between them with respect to the subject matter of this Credit
Agreement. This Credit Agreement may not be modified or amended unless such
modification or amendment is

 

109



--------------------------------------------------------------------------------

in writing and is signed by Borrower, the Administrative Agent, the
Co-Arrangers, and the Required Lenders or, where this Credit Agreement requires
the consent of all Syndication Parties, then by all of the Syndication Parties
(and each Syndication Party hereby agrees to execute any such amendment approved
pursuant to Section 14.7 hereof). Borrower agrees that it shall reimburse the
Administrative Agent for all reasonable fees and expenses incurred by the
Administrative Agent in retaining outside legal counsel in connection with any
amendment or modification to this Credit Agreement.

15.12 Additional Costs of Maintaining Loan. Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
reasonably determines, based on information presented to it by such Syndication
Party, are attributable to such Syndication Party’s making or maintaining an
Advance hereunder or its obligation to make such Advance, or any reduction in
any amount receivable by such Syndication Party under this Credit Agreement or
the Notes payable to it in respect to such Advance or such obligation (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any change after the date of this Credit
Agreement in United States federal, state, municipal, or foreign laws or
regulations (including Regulation D of the Federal Reserve Board), or the
adoption or making after such date of any interpretations, directives, or
requirements applying to a class of banks or financial institutions including
such Syndication Party of or under any United States federal, state, municipal,
or foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof (“Regulatory Change”), which: (a) changes the basis of
taxation of any amounts payable to such Syndication Party under this Credit
Agreement or the Notes payable to such Syndication Party in respect of such
Advance (other than taxes imposed on the overall net income of such Syndication
Party); or (b) imposes or modifies any reserve, special deposit, or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Syndication Party; or (c) imposes
any other condition affecting this Credit Agreement or the Notes payable to such
Syndication Party (or any of such extensions of credit or liabilities). The
Administrative Agent will notify Borrower of any event occurring after the date
of this Credit Agreement which will entitle such Syndication Party to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by the Administrative Agent for
purposes of this Section of the effect of any Regulatory Change on the costs of
such Syndication Party of making or maintaining an Advance or on amounts
receivable by such Syndication Party in respect of Advances, and of the
additional amounts required to compensate such Syndication Party in respect of
any Additional Costs, shall be conclusive absent manifest error, provided that
such determinations are made on a reasonable basis.

 

110



--------------------------------------------------------------------------------

15.13 Capital Requirements. In the event after the date of this Credit Agreement
of the introduction of or any change in: (a) any law or regulation; (b) the
judicial, administrative, or other governmental interpretation of any law or
regulation; or (c) compliance by any Syndication Party or any corporation
controlling any such Syndication Party with any guideline or request from any
governmental authority (whether or not having the force of law) has the effect
of requiring an increase in the amount of capital required or expected to be
maintained by such Syndication Party or any corporation controlling such
Syndication Party, and such Syndication Party certifies, based on a reasonable
determination, that such increase is based in any part upon such Syndication
Party’s obligations hereunder with respect to the Revolving Loan, and other
similar obligations, Borrower shall pay to such Syndication Party such
additional amount as shall be certified by such Syndication Party to the
Administrative Agent and to Borrower to be the net present value of (y) the
amount by which such increase in capital reduces the rate of return on capital
which such Syndication Party could have achieved over the period remaining until
the Maturity Date, but for such introduction or change, (z) multiplied by the
product of such Syndication Party’s Individual Pro Rata Share times the
Aggregate Commitment. The Administrative Agent will notify Borrower of any event
occurring after the date of this Credit Agreement that will entitle any such
Syndication Party to compensation pursuant to this Section as promptly as
practicable after it obtains knowledge thereof and of such Syndication Party’s
determination to request such compensation. The Administrative Agent shall
include with such notice, a certificate from such Syndication Party setting
forth in reasonable detail the calculation of the amount of such compensation.
Determinations by any Syndication Party for purposes of this Section of the
effect of any increase in the amount of capital required to be maintained by any
such Syndication Party and of the amount of compensation owed to any such
Syndication Party under this Section shall be conclusive absent manifest error,
provided that such determinations are made on a reasonable basis.

15.14 Replacement Notes. Upon receipt by Borrower of evidence satisfactory to it
of: (a) the loss, theft, destruction or mutilation of any Note, and (in case of
loss, theft or destruction) of the agreement of the Syndication Party to which
the Note was payable to indemnify Borrower, and upon surrender and cancellation
of such Note, if mutilated; or (b) the assignment by any Syndication Party of
all or a portion of its Syndication Interest hereunder and the Note relating
thereto, pursuant to this Credit Agreement, including assignments as a result of
the Reallocation, then Borrower will deliver in lieu of such Note a new Note or,
in the case of an assignment of a portion of a Syndication Interest, new Notes,
for any remaining balance. All Notes executed pursuant to this Section shall be
dated as of the Effective Date. The Syndication Parties shall, as soon as
practical after receipt of such new executed Notes, return to Borrower the Note
which has been replaced by such new Note or Notes.

15.15 Mutual Release. Upon full indefeasible payment and satisfaction of the
Bank Debt and Notes and the other obligations contained in this Credit
Agreement, the parties, including Borrower, the Administrative Agent, the
Co-Arrangers, and each Syndication Party shall, except as provided in Articles
12 and 14 hereof, thereupon automatically each be fully, finally, and forever
released and discharged from any further claim, liability, or obligation in
connection with the Bank Debt.

 

111



--------------------------------------------------------------------------------

15.16 Liberal Construction. This Credit Agreement constitutes a fully negotiated
agreement between commercially sophisticated parties, each assisted by legal
counsel, and shall not be construed and interpreted for or against any party
hereto.

15.17 Counterparts. This Credit Agreement may be executed by the parties hereto
in separate counterparts, each of which, when so executed and delivered, shall
be an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Credit Agreement by telefax,
facsimile, or e-mail transmission of an Adobe file format document also shall
deliver an original executed counterpart of this Credit Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Credit Agreement.

15.18 Confidentiality. Each Syndication Party shall, subject to the exceptions
below, maintain the confidential nature of, and shall not use or disclose, any
of Borrower’s financial information, confidential information or trade secrets
without first obtaining Borrower’s written consent. Nothing in this Section
shall require any Syndication Party to obtain such consent following the
occurrence and during the continuation of an Event of Default in connection with
the exercise by the Administrative Agent or any Syndication Party of its or
their rights and remedies hereunder or under any of the other Loan Documents.
The obligations of the Syndication Parties shall in no event apply to:
(a) providing information about Borrower to any financial institution
contemplated in Sections 14.6, 14.13, and 14.25 hereof or to such Syndication
Party’s parent holding company or any of such Syndication Party’s affiliates
(provide such Person is bound by similar confidentiality provisions limiting
further disclosure); (b) any situation in which any Syndication Party is
required by law, regulation, or subpoena or required by any Governmental
Authority (which term shall, for the purposes of this Section 15.18 specifically
include the National Association of Insurance Commissioners) to disclose
information; (c) providing information to counsel to the Administrative Agent or
any Syndication Party in connection with the transactions contemplated by the
Loan Documents or in connection with the exercise of its or their rights or
remedies thereunder; (d) providing information to officers, directors,
employees, agents and representatives of such Syndication Party as need to know
such information or to independent auditors retained by such Syndication Party
(it being understood that they shall be informed by such Syndication Party of
the confidential nature of such information and that such Syndication Party
shall take reasonable steps to cause them to treat such information on a
confidential basis); (e) any information that is in or becomes part of the
public domain

 

112



--------------------------------------------------------------------------------

otherwise than through a wrongful act of such Syndication Party or any of its
employees or agents thereof; (f) any information that is in the possession of
any Syndication Party prior to receipt thereof from Borrower or any other Person
known to such Syndication Party to be acting on behalf of Borrower; (g) any
information that is independently developed by any Syndication Party; and
(h) any information that is disclosed to any Syndication Party by a third party
that has no obligation of confidentiality with respect to the information
disclosed. A Syndication Party’s confidentiality requirements continue after it
is no longer a Syndication Party under this Credit Agreement.

15.19 Limitation of Liability. NEITHER BORROWER NOR ANY SUBSIDIARY MAY MAKE ANY
CLAIM AGAINST THE ADMINISTRATIVE AGENT, ANY SYNDICATION PARTY, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS THEREOF FOR ANY
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES IN RESPECT OF ANY BREACH OR WRONGFUL
CONDUCT (WHETHER BASED IN CONTRACT, TORT, OR OTHERWISE) IN CONNECTION WITH,
ARISING OUT OF OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY ACT, OMISSION OR
EVENT OCCURRING IN CONNECTION THEREWITH. BORROWER HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE (AND AGREES NOT TO CONSENT TO ANY SUCH SUIT BY A
SUBSIDIARY) UPON ANY CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST. IN ADDITION, BORROWER ACKNOWLEDGES
AND AGREES THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY SYNDICATION PARTY HAS
ANY DUTY OR REVIEW OR ADVISE BORROWER WITH RESPECT TO ANY PHASE OF ITS BUSINESS
OPERATIONS OF CONDITION, THE RELATIONSHIP BEING SOLELY THAT OF DEBTOR AND
CREDITORS AND THEIR BEING NO TRUST RELATIONSHIP OR RELIANCE.

15.20 Patronage Payments. Borrower acknowledges and agrees that with respect to
any Farm Credit System Institution that is a Syndication Party: (a) only that
portion of the Loan represented by such Syndication Party’s Individual
Commitment which is retained by such Syndication Party for its own account at
any time is entitled to patronage distributions in accordance with such
Syndication Party’s bylaws and its practices and procedures related to patronage
distribution and any written agreement between such Syndication Party and
Borrower; (b) any patronage, or similar, payments to which Borrower is entitled
on account its ownership of Bank Equity Interests or otherwise will not be based
on any portion of such Syndication Party’s interest in the Loans in which such
Syndication Party has at any time granted a participation interest; and (c) that
portion of the Loan represented by the Individual Commitment which is retained
by any Farm Credit System Institution for its own account at any time is
entitled to patronage distributions in accordance with such Farm Credit System
Institution’s bylaws and its practices and procedures related to patronage
distribution only if Borrower has a written agreement to that effect from such
Farm Credit System Institution.

 

113



--------------------------------------------------------------------------------

15.21 Affect of Amended and Restated Credit Agreement. This Credit Agreement
shall be effective from the Effective Date forward, and the execution of this
Credit Agreement shall not relieve any party to the 2004 Credit Agreement from
their respective obligations thereunder for the period from the Original
Effective Date to the Effective Date or from any liability for the failure to
perform such obligations or from any liability arising out of indemnification
obligations under the 2004 Credit Agreement.

[SIGNATURES BEGIN ON NEXT PAGE.]

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Credit Agreement as of the
date first above written.

 

BORROWER:

PILGRIM’S PRIDE CORPORATION, a

corporation formed under the laws of the State

of Delaware

By:  

/s/ Richard A. Cogdill

Name:   Richard A. Cogdill Title:   Chief Financial Officer ADMINISTRATIVE
AGENT: COBANK, ACB By:  

/s/ Antony Bahr

Name:   Antony Bahr Title:   Senior Vice President CO-ARRANGER: AGRILAND, FCS
By:  

/s/ Stephen R. Ogletree

Name:   Steve Ogletree Title:   Chief Executive Officer

 

115



--------------------------------------------------------------------------------

SYNDICATION PARTIES: Agriland, FCS By:  

/s/ Stephen R. Ogletree

Name:   Steve Ogletree Title:   Chief Executive Officer Contact Name:   Steve
Ogletree Title:   Chief Executive Officer Address:   3210 W. Northwest Loop 323
  Tyler, Texas 75102 Phone No.:   (903) 593-0150 Fax No.:   (903) 593-6588
e-mail address:             - Individual Revolving Commitment:   $735,000,000.00
Individual Floating Rate Term Commitment:   $                    0.00 Individual
Fixed Rate Term Commitment:   $                    0.00 Payment Instructions:  
Agriland, FCS   ABA No.: 114924700   Acct. Name: Agriland Farm Credit   Services
  Account No.:   Attn: Steve Ogletree   Reference: Pilgrim’s Pride

 

116



--------------------------------------------------------------------------------

SYNDICATION PARTIES: Deere Credit, Inc. By:  

/s/ Raymond L. Murphey

Name:   Raymond L. Murphey Title:   Senior Account Credit Manager Contact Name:
  Raymond L. Murphey Title:   Senior Account Credit Manager Address:   P.O. Box
6650 – Dept. 140   6400 N.W. 86th Street   Johnston, Iowa 50131   Phone No.:
515/267-4058 Fax No.:   515/267-4020 e-mail address:  
MurpheyRaymond@JohnDeere.com Individual Revolving Commitment:   $50,000,000.00
Individual Floating Rate Term Commitment:   $                    0.00 Individual
Fixed Rate Term Commitment:   $                    0.00 Payment Instructions:  

 

First Chicago NBD Bank

ABA: 071000013

For account of Deere Credit Services

Account No.:

Ref: Pilgrim’s Pride Syndication Loan

 

117



--------------------------------------------------------------------------------

SYNDICATION PARTIES: Bank of the West By:  

/s/ Lee Rosin

Name:   Lee Rosin Title:   Regional Vice President Contact Name:   Lee Rosin
Title:   Address:   250 Marquette Ave., Suite 575   Minneapolis, MN 55401
Phone No.:   612/339-1403 Fax No.:   612/339-6362 e-mail address:  
Lee.rosin@bankofthewest.com Individual Revolving Commitment:   $10,000,000.00
Individual Floating Rate Term Commitment:   $                    0.00 Individual
Fixed Rate Term Commitment:   $                    0.00 Payment Instructions:  

Bank of the West

ABA: 121100782

Account No.:

For account of Pilgrims Pride

Ref: Pilgrim’s Pride

 

118



--------------------------------------------------------------------------------

SYNDICATION PARTIES: John Hancock Life Insurance Company By:  

/s/ Kenneth Warlick

Name:   Kenneth L. Warlick Title:   Managing Director Contact Name:   Ken
Warlick Title:   Managing Director Address:   201 Knollwood Drive   Suite A  
Champaign, IL 61820-7594 Phone No.:   704/377-2653 Fax No.:   704-377-8545
e-mail address:   kwarlick@hancock.com Individual Revolving Commitment:  
$                    0.00 Individual Floating Rate Term Commitment:  
$                    0.00 Individual Fixed Rate Term Commitment:  
$100,000,000.00 Payment Instructions:  

JPMorgan Chase

ABA: 071000013

Account No.:

For account of: John Hancock Champaign

Service Center-Mortgage/Bond

Ref: Pilgrim’s Pride Corporation 517580:11

 

119



--------------------------------------------------------------------------------

SYNDICATION PARTIES: THE VARIABLE ANNUITY LIFE INSURANCE COMPANY By:  

AIG Global Investment Corp.,

as investment advisor

  By:  

/s/ L. McNew

  Name:   Lochlan O. McNew   Title:   Managing Director Contact Name:   Bill
Hasson Title:   Managing Director Address:   5949 Sherry Lane, Suite 1600  
Dallas, TX 75225 Phone No.:   214/365-4050 Fax No.:   214/365-4059
e-mail address:   william.hasson@aig.com Individual Fixed Rate Term Commitment:
  $45,000,000.00

Compliance reporting information to:

 

AIG Global Investment Corporation

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements – Compliance

Payment Instructions:

 

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York

ABA: 021-000-018

Account No.:

For further credit to: THE VARIABLE ANNUITY LIFE INSURANCE CO.

Acct. No.

Reference: PPN and Prin.: $            ; Int. $            

Physical Delivery Instruction for Notes:

 

The Bank of New York

One Wall Street – 3rd Floor Window – A

New York, NY 10286

Attn: Arnold Musella or Ada Casiano,

Phone: (212) 635-1917

Account Name: THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

Account Number:

 

120



--------------------------------------------------------------------------------

SYNDICATION PARTIES: THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW
YORK By:   AIG Global Investment Corp. as investment advisor   By:  

/s/ L. McNew

  Name:   Lochlan O. McNew   Title:   Managing Director Contact Name:   Bill
Hasson Title:   Managing Director Address:   5949 Sherry Lane, Suite 1600  
Dallas, TX 75225 Phone No.:   214/365-4050 Fax No.:   214/365-4059
e-mail address:   william.hasson@aig.com Individual Fixed Rate Term Commitment:
  $10,000,000.00

Compliance reporting information to:

 

AIG Global Investment Corporation

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements – Compliance

Payment Instructions:

 

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

State Street Bank & Trust Company

ABA: 011-000-028

Account Name: THE UNITED STATES LIFE INSURANCE CO. IN THE CITY OF N.Y.,

Fund No.: PA 77

Acct. No.

Reference: PPN and Prin.: $            ; Int. $            

Physical Delivery Instruction for Notes:

 

DTC/New York Window

55 Water Street

New York, NY 10041

Attention: Robert Mendez for the account of State Street

Account Name: THE UNITED STATES LIFE

INSURANCE COMPANY IN THE CITY OF NY

Fund Number: PA 77

Contact: Brenda Sharp, Phone: (816) 871-9154

 

121



--------------------------------------------------------------------------------

SYNDICATION PARTIES: MERIT LIFE INSURANCE CO. By:  

AIG Global Investment Corp.,

as investment advisor

  By:  

/s/ L. McNew

  Name:   Lochlan O. McNew   Title:   Managing Director Contact Name:   Bill
Hasson Title:   Managing Director Address:   5949 Sherry Lane, Suite 1600  
Dallas, TX 75225 Phone No.:   214/365-4050 Fax No.:   214/365-4059
e-mail address:   william.hasson@aig.com Individual Fixed Rate Term Commitment:
  $5,000,000.00

Compliance reporting information to:

 

AIG Global Investment Corporation

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements – Compliance

Payment Instructions:

 

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

State Street Bank & Trust Company

ABA: 011-000-028

Account Name: MERIT LIFE INSURANCE CO.;

Fund No.: PA 20

Acct. No.

Reference: PPN and Prin.: $            ; Int. $            

Physical Delivery Instruction for Notes:

 

DTC/New York Window

55 Water Street

New York, NY 10041

Attention: Robert Mendez for the account of State Street

Account Name: MERIT LIFE INSURANCE CO.

Fund Number: PA 20

Contact: Brenda Sharp, Phone: (816) 871-9154

 

122



--------------------------------------------------------------------------------

SYNDICATION PARTIES: AMERICAN GENERAL ASSURANCE COMPANY By:  

AIG Global Investment Corp.,

as investment advisor

  By:  

/s/ L. McNew

  Name:   Lochlan O. McNew   Title:   Managing Director Contact Name:   Bill
Hasson Title:     Managing Director Address:   5949 Sherry Lane, Suite 1600    
Dallas, TX 75225 Phone No.:   214/365-4050 Fax No.:   214/365-4059
e-mail address:   william.hasson@aig.com Individual Fixed Rate Term Commitment:
    $5,000,000.00

Compliance reporting information to:

 

AIG Global Investment Corporation

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements – Compliance

Payment Instructions:

 

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

 

State Street Bank & Trust Company

ABA: 011-000-028

Account Name: AMERICAN GENERAL

ASSURANCE COMPANY, Fund No.: PA 86

Acct. No. 

Reference: PPN and Prin.: $            ; Int. $            

Physical Delivery Instruction for Notes:

 

DTC/New York Window

55 Water Street

New York, NY 10041

Attention: Robert Mendez for the account of State Street

Account Name: AMERICAN GENERAL

ASSURANCE COMPANY

Fund No.: PA 86

Contact: Brenda Sharp, Phone: (816) 871-9154

 

123



--------------------------------------------------------------------------------

SYNDICATION PARTIES:

 

AIG INTERNATIONAL GROUP, INC. By:  

AIG Global Investment Corp.,

as investment advisor

  By:  

/s/ L. McNew

  Name:   Lochlan O. McNew   Title:   Managing Director Contact Name:   Bill
Hasson Title:   Managing Director Address:   5949 Sherry Lane, Suite 1600    
Dallas, TX 75225 Phone No.:     214/365-4050 Fax No.:   214/365-4059
e-mail address:   william.hasson@aig.com Individual Floating Rate Term
Commitment:     $30,000,000.00

Compliance reporting information to:

 

AIG Global Investment Corporation

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements – Compliance

Payment Instructions:

 

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

 

The Bank of New York

ABA: 021-000-018

Account No.:

For further credit to: AIG, INC. – MATCHED

INVESTMENT PROGRAM Acct. No.

Reference: PPN and Prin.: $            ; Int. $            

Physical Delivery Instruction for Notes:

 

The Bank of New York

One Wall Street – 3rd Floor Window – A

New York, NY 10286

Attn: Arnold Musella or Ada Casiano,

Phone: (212) 635-1917

Account Name: AIG, INC. – MATCHED INVESTMENT PROGRAM

Account Number:

 

124



--------------------------------------------------------------------------------

SYNDICATION PARTIES:

 

AIG ANNUITY INSURANCE COMPANY By:  

AIG Global Investment Corp.,

as investment advisor

  By:  

/s/ L. McNew

  Name:   Lochlan O. McNew   Title:   Managing Director Contact Name:   Bill
Hasson Title:   Managing Director Address:   5949 Sherry Lane, Suite 1600    
Dallas, TX 75225 Phone No.:   214/365-4050 Fax No.:   214/365-4059
e-mail address:   william.hasson@aig.com Individual Floating Rate Term
Commitment:     $35,000,000.00

Compliance reporting information to:

 

AIG Global Investment Corporation

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements – Compliance

Payment Instructions:

 

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

 

The Bank of New York

ABA: 021-000-018

Account No.:

For further credit to: AIG ANNUITY INSURANCE COMPANY; Acct. No.

Physical Delivery Instruction for Notes:

 

The Bank of New York

One Wall Street – 3rd Floor Window – A

New York, NY 10286

Attn: Arnold Musella or Ada Casiano,

Phone: (212) 635-1917

Account Name: AIG ANNUITY INSURANCE COMPANY

Account Number:

 

125



--------------------------------------------------------------------------------

SYNDICATION PARTIES: Transamerica Life Insurance Company By:  

/s/ Thomas L. Nordstrom

Name:   Thomas L. Nordstrom Title:   Vice President Contact Name:   A. Dan
Nafziger II Title:   Vice-President Address:   400 West Market Street   5th
Floor   Louisville, KY 40202 Phone No.:   502/560-2539 Fax No.:   502/560-2066  
e-mail address: dnafziger@aegonusa.com Individual Revolving Commitment:   $0
Individual Floating Rate Term Commitment:   $50,000,000.00 Individual Fixed Rate
Term Commitment:   $0

Payment Instructions:

 

 

M&T Bank, Buffalo, NY

ABA: 022000046

Account No.:

For Further Credit to AEGON USA Realty Advisor, Inc.

Ref: Loan #D700186

 

126



--------------------------------------------------------------------------------

SYNDICATION PARTIES: The CIT Group/Business Credit, Inc. By:  

/s/ Richard Hatley

Name:   Richard Hatley Title:   Vice President Contact Name:   Richard Hatley
Title: Address:   505 5th Avenue   New York, NY 10017 Phone No.:   303/486-6905
Fax No.:   303/488-3477 e-mail address:   doug.hoffner@cit.com Individual
Revolving Commitment:   $                    0.00 Individual Floating Rate Term
Commitment:   $25,000,000.00 Individual Fixed Rate Term Commitment:  
$                    0.00 Payment Instructions:  

 

JPMorgan Chase

ABA: 021000021

Account No.:

For Account of: The CIT Group/Business Credit, Inc.

Ref: Pilgrim’s Pride

 

127



--------------------------------------------------------------------------------

SYNDICATION PARTIES:

 

Metropolitan Life Insurance Company By:  

/s/ Barry L. Bogseth

Name:   Barry L. Bogseth Title:   Director Contact Name:   Steven D. Craig
Title:   Director Address:   8717 West 110th Street   Suite 700   Overland Park,
KS 66210 Phone No.:   913/661-2240 Fax No.:   913/661-2254 e-mail address:  
scraig@metlife.com Individual Revolving Commitment:   $0.00 Individual Floating
Rate Term Commitment:   $80,000,000.00 Individual Fixed Rate Term Commitment:  
$45,000,000.00 Payment Instructions:  

Wire to: JP Morgan Chase & Co., 270 Park Ave. New York, NY

To Account of: MetLife – Agricultural Investments

Account #:

ABA Rounting: 021000021

INV AI: Pilgrim’s Pride

 

128